Exhibit 10.1

 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

among

 

SPRINGBOK ENERGY FEEDER FUND, LLC, NGP XI MINERAL HOLDINGS, LLC, SPRINGBOK
ENERGY FEEDER FUND A, LLC, SPRINGBOK INVESTMENTS, LLC, JASMINE INTERESTS, LLC,
KLF RED HEAD OIL AND GAS LLC, FIELDING AND RITA CLAYTOR, SILVER SPUR RESOURCES,
LLC, VIRGINIA ALTICK, SPRINGBOK CLASS B VEHICLE, LP,

 

KIMBELL ROYALTY PARTNERS, LP,

 

KIMBELL ROYALTY OPERATING, LLC

 

And, solely for the purposes set forth in Sections 6.20 and 10.12,

 

SPRINGBOK INVESTMENT MANAGEMENT, LP

 

Dated as of January 9, 2020

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION

1

1.1

Definitions

1

1.2

Rules of Construction

20

 

 

 

ARTICLE 2 PURCHASE AND SALE; CLOSING; ESCROW

21

2.1

Purchase and Sale of Acquired Interests

21

2.2

Consideration; Adjustment of Cash Purchase Price at the Closing

21

2.3

Repayment of Company Indebtedness; Payment of Transaction Expenses

23

2.4

Closing Statement

23

2.5

Title Review

24

2.6

Closing Payment and Transfer of Interests

33

2.7

Closing

35

2.8

Escrow

35

2.9

Post-Closing Adjustments

37

2.10

Tax Treatment; Purchase Price Allocation

40

2.11

Payments

40

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS

41

3.1

Organization of Seller

41

3.2

Authorization; Enforceability

41

3.3

No Conflict; Consents

42

3.4

Consents

42

3.5

Litigation

42

3.6

Ownership of Acquired Interests

42

3.7

Brokers’ Fees

43

3.8

Securities Law Compliance

43

3.9

Spousal Consent

43

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED COMPANY

44

4.1

Organization

44

4.2

No Conflict; Consents

44

4.3

Capitalization

45

4.4

Litigation

45

4.5

Financial Statements

45

4.6

Absence of Certain Changes

46

4.7

Taxes

46

4.8

Contracts

47

4.9

Environmental Matters

48

4.10

Compliance with Laws

49

4.11

Special Warranty

49

4.12

No Transfers

50

 

i

--------------------------------------------------------------------------------



 

4.13

No Cost-Bearing Interests

50

4.14

No Employees or Plans

50

4.15

Bank Accounts

50

4.16

Bankruptcy

50

4.17

Suspense Funds; Pay Status

50

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES RELATING TO BUYER PARTIES

51

5.1

Organization of Buyer Parties

51

5.2

Authorization; Enforceability

51

5.3

No Conflict; Consents

52

5.4

Capitalization

52

5.5

No Integration

53

5.6

No Stabilization

53

5.7

Litigation

54

5.8

Financial Statements

54

5.9

Independent Registered Public Accounting Firm

55

5.10

Controls and Procedures; Listing

55

5.11

Contracts

55

5.12

Absence of Certain Changes

55

5.13

Taxes

56

5.14

Environmental Matters

56

5.15

Form S-3 Eligibility

57

5.16

Brokers’ Fees

57

5.17

Distribution Restrictions

57

5.18

Securities Law Compliance

58

5.19

Exemptions from Securities Laws

58

5.20

Sarbanes-Oxley

58

5.21

Investment Company Status

58

5.22

BUYER PARTIES’ INDEPENDENT INVESTIGATION; DISCLAIMER

58

5.23

Financial Ability

60

 

 

 

ARTICLE 6 COVENANTS

60

6.1

Conduct of Each Seller’s Business

60

6.2

Conduct of Buyer Parties’ Business

62

6.3

Sale of SSR Interests

64

6.4

Access; Confidentiality

64

6.5

Books and Records

65

6.6

Insurance

65

6.7

Further Assurances

65

6.8

Publicity

66

6.9

Fees and Expenses; Transfer Taxes

66

6.10

Taxes

66

6.11

Confidentiality

69

6.12

Notices to Escrow Agent and Transfer Agent

69

6.13

[Reserved.]

70

 

ii

--------------------------------------------------------------------------------



 

6.14

Affiliate Contracts

70

6.15

Financing; Assistance with Financial Statements and Other Matters

70

6.16

No Shop

72

6.17

Lock-Up

73

6.18

Additional Listing Application

73

6.19

Delivery of Financial Statements

73

6.20

Transition Services Agreement

74

6.21

Schedule Supplements

74

6.22

Certificate Legend Removal

74

 

 

 

ARTICLE 7 CONDITIONS TO THE CLOSING

74

7.1

Conditions to Obligations of Buyer Parties to the Closing

74

7.2

Conditions to the Obligations of Sellers to the Closing

76

 

 

 

ARTICLE 8 TERMINATION

77

8.1

Termination

77

8.2

Effect of Termination

78

8.3

Remedies for Termination

78

 

 

 

ARTICLE 9 INDEMNIFICATION

80

9.1

Survival of Representations, Warranties and Covenants

80

9.2

Indemnification in Favor of Buyer Parties

80

9.3

Indemnification Obligations of Buyer Parties

81

9.4

Indemnification Procedure

82

9.5

Calculation, Timing, Manner and Characterization of Indemnification Payments;
Escrow

83

9.6

Limits of Liability

84

9.7

Sole and Exclusive Remedy

85

9.8

Compliance with Express Negligence Rule

86

9.9

Insurance Proceeds

86

9.10

Tax Treatment of Indemnity Payments

86

9.11

Damages Waiver

86

 

 

 

ARTICLE 10 OTHER PROVISIONS

86

10.1

Notices

86

10.2

Assignment

88

10.3

Rights of Third Parties

88

10.4

Counterparts

88

10.5

Entire Agreement

88

10.6

Disclosure Schedules

88

10.7

Amendments

89

10.8

Severability

89

10.9

Specific Performance

89

10.10

Governing Law; Jurisdiction

90

10.11

No Recourse

90

10.12

Certain Sellers Representative

91

10.13

No Joint Obligations

92

 

iii

--------------------------------------------------------------------------------



 

10.14

Legal Representation

93

 

List of Exhibits:

 

Exhibit A-1

 

Sellers; Unadjusted Purchase Price

Exhibit A-2

 

Properties

Exhibit A-3

 

Wells

Exhibit B

 

[Reserved.]

Exhibit C

 

Form of Assignment Agreement

Exhibit D

 

Form of Seller Officer’s Certificate

Exhibit E

 

Form of Buyer Officer’s Certificate

Exhibit F

 

Form of Registration Rights Agreement

Exhibit G

 

Form of Transition Services Agreement

 

iv

--------------------------------------------------------------------------------



 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 9,
2020 (the “Execution Date”), is among Springbok Energy Feeder Fund, LLC, a
Delaware limited liability company (“SEFF”), NGP XI Mineral Holdings, LLC, a
Delaware limited liability company (“NGP”), Springbok Energy Feeder Fund A, LLC,
a Delaware limited liability company (“SEFFA”), Springbok Investments, LLC, a
Delaware limited liability company (“SI”), Jasmine Interests, LLC, a Texas
limited liability company (“JI”), KLF Red Head Oil and Gas LLC, an Oklahoma
limited liability company (“KLF”), Fielding and Rita Claytor, each a resident of
the State of Texas (“FRC”), Silver Spur Resources, LLC, a Texas limited
liability company (“SSR”), Virginia Altick, a resident of the State of Texas
(“VA”), Springbok Class B Vehicle, LP, a Delaware limited partnership (“SCBV”)
(each of the foregoing, a “Seller,” and collectively, the “Sellers”), Kimbell
Royalty Partners, LP, a Delaware limited partnership (“KRP”), and Kimbell
Royalty Operating, LLC, a Delaware limited liability company (“Opco” and,
together with KRP, “Buyer Parties”), and, solely for the purposes set forth in
Sections 6.20 and 10.12, Springbok Investment Management, LP, a Delaware limited
partnership (“SIM”). Sellers and Buyer Parties are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Sellers together own all of the issued and outstanding membership
interests (the “Acquired Interests”) of Springbok Energy Partners, LLC, a
Delaware limited liability company (the “Acquired Company”); and

 

WHEREAS, Buyer Parties desire to acquire from Sellers, and Sellers desire to
sell to Buyer Parties, on and subject to the terms and conditions of this
Agreement, the Acquired Interests of the Acquired Company, through the purchase
directly from each Seller of such Seller’s respective Acquired Interests in
exchange for the consideration described in this Agreement.

 

NOW, THEREFORE, in consideration of the promises, agreements and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
Definitions and Rules of Construction

 

1.1          Definitions. Capitalized terms used throughout this Agreement and
not defined in this Section 1.1 have the meaning ascribed to them elsewhere in
this Agreement. As used herein, the following terms shall have the following
meanings:

 

“Acquired Company” is defined in the recitals of this Agreement.

 

“Acquired Interests” is defined in the recitals of this Agreement.

 

“Additional Listing Application” is defined in Section 6.18.

 

“Adjusted Cash Purchase Price” is defined in Section 2.2(c).

 

1

--------------------------------------------------------------------------------



 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings. Notwithstanding
anything to the contrary contained herein, other than for purposes of
Section 10.11, (a) NGP Energy Capital Management, L.L.C., a Texas limited
liability company, (b) any fund, investment account or other investment vehicle
managed, advised or sponsored by the Person described in the foregoing clause
(a) or any of its Affiliates and (c) the respective Affiliates of the Persons
described in the foregoing clauses (a) and (b), shall not be deemed to be
Affiliates of Sellers for any purpose of this Agreement.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Allocated Value” means, with respect to a Property or Well, the portion of the
Unadjusted Purchase Price attributable to such Well as set forth on Exhibit A-3
or such Property as set forth on Exhibit A-2.

 

“Allocation” is defined in Section 2.10(a).

 

“Assessment” is defined in Section 6.4(a).

 

“Asset Taxes” means production, severance, sales, use, occupation, ad valorem,
property, excise, real estate, state withholding, personal property or similar
Taxes based upon the acquisition, operation or ownership of the Company Oil and
Gas Properties, the production of Hydrocarbons or the receipt of proceeds
therefrom, but excluding Income Taxes and Transfer Taxes.

 

“Assignment Agreement” is defined in Section 2.6(a)(i).

 

“Audited Financial Statements” is defined in Section 4.5(a).

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

 

“Buyer Assets” means the assets, rights and interests owned by Buyer Parties and
each of their subsidiaries, but excluding the Company Assets.

 

“Buyer Cap” means, with respect to claims for indemnification initiated
(a) prior to the Indemnity Escrow First Release Date, an amount equal to ten
percent (10%) of the Unadjusted Purchase Price, (b) on or after the Indemnity
Escrow First Release Date and prior to the Indemnity Escrow Second Release Date,
an amount equal to the lower of (i) five percent (5%) of the Unadjusted Purchase
Price and (ii) the difference between an amount equal to ten percent (10%) of
the Unadjusted Purchase Price and the aggregate amount, if any, which any Seller
Indemnified Party has claimed pursuant to Article 9 (to the extent such claims,
if any, remain unresolved) and (c) thereafter, solely with respect to claims
described in clause (b)(ii) of this definition, the

 

2

--------------------------------------------------------------------------------



 

aggregate amount, if any, which any Seller Indemnified Party claimed as
described in clause (b)(ii) pursuant to Article 9 (to the extent such claims, if
any, remain unresolved).

 

“Buyer Confidentiality Agreement” means that certain confidentiality agreement,
dated as of September 4, 2019, by and among the Acquired Company, Springbok
Energy Partners II, LLC and Kimbell Royalty Group, LLC.

 

“Buyer Entitlements” is defined in Section 2.11(a).

 

“Buyer Fundamental Representations” means the representations and warranties of
Buyer Parties set forth in Sections 5.1, 5.2, 5.4, 5.13 and 5.16.

 

“Buyer Indemnified Parties” is defined in Section 9.2(a).

 

“Buyer Losses” is defined in Section 9.2(c).

 

“Buyer Material Adverse Effect” means, with respect to Buyer Parties, any
circumstance, change or effect that is or would reasonably be expected to be
materially adverse to (i) the business, operations, results of operations or
financial condition of Buyer Parties and their subsidiaries taken as a whole or
(ii) the performance of Buyer Parties’ obligations and covenants hereunder that
are to be performed at the Closing, but, solely with respect to clause (i) of
this definition, shall exclude any circumstance, change or effect resulting or
arising from: (a) any change in general conditions in the industries or markets
in which Buyer Parties and their subsidiaries operate, or any change in
financial or securities markets or the economy in general, or the imposition of
tariffs by any Governmental Authority; (b) any adverse change, event or effect
on the global, national or regional energy industry as a whole, including those
impacting the gathering, transportation, treatment or processing of oil and gas
or the value of oil and gas assets and properties, or any adverse change in
energy prices; (c) national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, the occurrence of any military or terrorist attack, a
shutdown of the United States federal government or any default on the debt
obligations of any sovereign entity; (d) effects of weather, meteorological
events, natural disasters or other acts of God, other than any such effects that
involve the physical destruction of the oil and gas properties of Buyer Parties
and their subsidiaries; (e) changes in Law or GAAP, or the interpretation
thereof; (f) the entry into or announcement of this Agreement, actions taken or
omitted to be taken at the explicit request of Sellers or with the written
consent of Sellers, or the consummation of the transactions contemplated hereby
(provided that this clause (f) shall not diminish the effect of, and shall be
disregarded for purposes of, the representations and warranties set forth in
Section 5.3); (g) any failure to meet KRP or Third Party guidance, projections
or forecasts or revenue, earnings or reserve predictions (provided that this
clause (g) shall not prevent a determination that any change, circumstance or
effect underlying such failure to meet guidance, projections or forecasts or
revenue, earnings or reserves predictions has resulted in a Buyer Material
Adverse Effect); (h) the insolvency, bankruptcy, placing into of receivership or
similar proceeding of any operator of any well associated with the oil and gas
properties of Buyer Parties and their subsidiaries; or (i) natural declines in
well performance or reclassification or recalculation of reserves in the
ordinary course of business; except to the extent such circumstance, change or
effect resulting or arising from clauses (c), (d) or (e) above materially

 

3

--------------------------------------------------------------------------------



 

and disproportionately affects Buyer Parties and their subsidiaries relative to
other participants in the industries in which Buyer Parties and their
subsidiaries participate.

 

“Buyer Obligations” is defined in Section 2.11(a).

 

“Buyer Parties” is defined in the preamble to this Agreement.

 

“Buyer Transaction Expenses” means any attorneys’, investment bankers’,
accountants’ or other advisors’ or consultants’ fees and expenses and other
similar transaction fees and expenses incurred by Buyer Parties or any of their
Affiliates in connection with the transactions contemplated by this Agreement.

 

“Buyer’s Auditor” is defined in Section 6.15(a).

 

“Cash Amount” means, as of any given date, the amount of all cash on hand and
cash equivalents of the Acquired Company in bank accounts, segregated accounts,
lock boxes or otherwise in the possession of the Acquired Company as of 12:01
a.m. Central Time on such date, including any deposits with financial
institutions.

 

“Cash Purchase Price Adjustment” is defined in Section 2.2(c).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Class B Units” means Class B Units representing limited partner interests in
KRP.

 

“Closing” is defined in Section 2.7.

 

“Closing Date” is defined in Section 2.7.

 

“Closing Statement” is defined in Section 2.4.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” is defined in Section 5.8.

 

“Common Units” means common units representing limited partner interests in KRP,
for the avoidance of doubt, excluding Class B Units.

 

“Company Assets” means the assets, rights and interests owned by the Acquired
Company, including the Company Oil and Gas Properties and the Records, but
excluding the Excluded Assets.

 

“Company Indebtedness” means all (a) outstanding Indebtedness for Borrowed Money
of the Acquired Company and (b) the Dollar value of any Liens that have been
placed on the Company Assets in respect of outstanding Indebtedness for Borrowed
Money of any Affiliate of the Acquired Company, in each case contemporaneously
with the Closing.

 

4

--------------------------------------------------------------------------------



 

“Company Material Adverse Effect” means, with respect to the Acquired Company,
any circumstance, change or effect that is or would reasonably be expected to be
materially adverse to (a) the business, operations, results of operations or
financial condition of the Acquired Company or (b) the performance of any
Seller’s obligations and covenants hereunder that are to be performed at the
Closing, but, solely with respect to clause (a) of this definition, shall
exclude any circumstance, change or effect resulting or arising from: (i) any
change in general conditions in the industries or markets in which the Acquired
Company operates, or any change in financial or securities markets or the
economy in general, or the imposition of tariffs by any Governmental Authority;
(ii) any adverse change, event or effect on the global, national or regional
energy industry as a whole, including those impacting the gathering,
transportation, treatment or processing of oil and gas or the value of oil and
gas assets and properties, or any adverse change in energy prices;
(iii) national or international political conditions, including any engagement
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, the occurrence of any military or terrorist attack, a shutdown
of the United States federal government or any default on the debt obligations
of any sovereign entity; (iv) effects of weather, meteorological events, natural
disasters or other acts of God, other than any such effects that involve the
physical destruction of the Company Assets; (v) changes in Law or GAAP, or the
interpretation thereof; (vi) the entry into or announcement of this Agreement,
the identity of Buyer Parties as purchasers of the Acquired Interests under this
Agreement, actions taken or omitted to be taken at the explicit request of Buyer
Parties or with the written consent of Buyer Parties, or the consummation of the
transactions contemplated hereby (provided that this clause (vi) shall not
diminish the effect of, and shall be disregarded for purposes of, the
representations and warranties set forth in Sections 3.3 and 4.2); (vii) any
failure to meet internal or Third Party projections or forecasts or revenue or
earnings or reserve predictions (provided that this clause (vii) shall not
prevent a determination that any change, circumstance or effect underlying such
failure to meet projections or forecasts or revenue or earnings or reserves
predictions has resulted in a Company Material Adverse Effect); (viii) the
insolvency, bankruptcy, placing into of receivership or similar proceeding of
any operator of any Well associated with the Company Assets; or (ix) natural
declines in Well performance or reclassification or recalculation of reserves in
the ordinary course of business; except to the extent such circumstance, change
or effect resulting or arising from clauses (iii), (iv) or (v) above materially
and disproportionately affects the Acquired Company relative to other
participants in the industries in which the Acquired Company participates.

 

“Company Oil and Gas Properties” means all of the Acquired Company’s right,
title and interest in, to and under, or derived from, any Oil and Gas
Properties, which shall be deemed to include all of SSR’s right, title and
interest in, to and under, or derived from, the Oil and Gas Properties listed on
Schedule 6.3, to the same extent as if the Acquired Company had been vested with
SSR’s right, title and interest in such Oil and Gas Properties from the
Effective Time to the time that the contribution, transfer, assignment and
conveyance to the Acquired Company contemplated under Section 6.3 is
consummated.

 

“Confidentiality Agreements” means, collectively, (i) that certain
confidentiality agreement, dated as of December 5, 2019, by and among KRP, the
Acquired Company and Springbok Energy Partners II, LLC and (ii) the Buyer
Confidentiality Agreement.

 

“Consents” is defined in Section 2.5(b)(i).

 

5

--------------------------------------------------------------------------------



 

“Constituents of Concern” means any material, substance, pollutant or waste
(whether solid, liquid or gaseous) as it is defined, listed or designated as a
hazardous substance, hazardous waste, special waste, petroleum or
petroleum-derived substance or waste, or any constituent or combination of any
such material, substance, pollutant or waste, the storage, manufacture,
generation, treatment, transportation, release, remediation, use, handling or
disposal of which is regulated by any applicable Environmental Law due to its
hazardous, toxic, dangerous or deleterious properties or characteristics.

 

“Contract” means any legally binding oral or written agreement, arrangement,
understanding, commitment or contract, except for Leases or any other
instruments creating or evidencing an interest in the Company Oil and Gas
Properties.

 

“Contract Legend” means the following restrictive legend to be placed on the
Indemnity Units.

 

THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET
FORTH IN SECTIONS 2.6 AND 2.8 OF THE PURCHASE AND SALE AGREEMENT DATED AS OF
JANUARY 9, 2020, AS AMENDED FROM TIME TO TIME, BY AND AMONG KIMBELL ROYALTY
PARTNERS, LP, KIMBELL ROYALTY OPERATING, LLC AND THE OTHER PARTIES THERETO, AND
THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE THEREWITH.

 

“Curable Property” is defined in Section 2.5(d)(i)(B).

 

“Cure Election Notice Deadline” is defined in Section 2.5(d)(i)(B).

 

“Cure Period” is defined in Section 2.5(d)(i)(B).

 

“Customary Post-Closing Consents” means all rights to consent by, required
notices to, filings with or other actions by Governmental Authorities or any
other Person in connection with the sale, disposition, transfer or conveyance of
any Oil and Gas Properties, where the same are customarily obtained subsequent
to the assignment, disposition or transfer of such interests in leases.

 

“Defensible Title” means such right, title and interest of the Acquired Company
in and to the applicable Company Oil and Gas Properties (as to the Target
Formation(s) thereof) that is of record or title evidenced by (i) legally
enforceable unrecorded instruments or (ii) any Contract or Lease listed on
Schedule 1.1 that would be successfully defended if challenged and which,
subject to the Permitted Encumbrances:

 

(a) with respect to each Well shown on Exhibit A-3, entitles the Acquired
Company to receive not less than the Net Revenue Interest for such Well shown on
Exhibit A-3 from the applicable Target Formation(s), whether in cash, in kind or
otherwise, except as a result of decreases due to the establishment or amendment
of pools or units established on or after the execution of this Agreement;

 

6

--------------------------------------------------------------------------------



 

(b) with respect to each Property shown on Exhibit A-2, entitles the Acquired
Company to ownership of not less than the Net Royalty Acres for such Company Oil
and Gas Property shown on Exhibit A-2 (solely as to the applicable Target
Formation(s) thereof), except as a result of decreases due to the establishment
or amendment of pools or units established on or after the execution of this
Agreement; and

 

(c) is free of Liens.

 

“Deposit” is defined in Section 2.8(a).

 

“Disclosure Schedules” means the disclosure schedules of Buyer Parties and
Sellers attached hereto.

 

“DLLCA” means the Delaware Limited Liability Company Act, as amended.

 

“Dollars” and “$” mean the lawful currency of the United States.

 

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, as amended.

 

“Effective Time” means 12:01 a.m. Central Time on October 1, 2019.

 

“Employee Benefit Plan” means (a) any “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) and (b) any other compensation or employee
benefit plans, programs and other agreements, whether or not subject to ERISA,
including cash or equity or equity-based, employment, retention, change of
control, health, medical, dental, disability, accident, life insurance,
vacation, severance, retirement, pension, savings, termination and other
employee benefit plans, programs or other agreements.

 

“Environment” means ambient and indoor air, surface water, ground water, land
surface or subsurface strata and biological and natural resources.

 

“Environmental Laws” means all applicable Laws of any Governmental Authority
enacted and in effect on or prior to the Effective Time relating to the
protection of the Environment or otherwise relating to the emission, discharge,
release or threatened release of Constituents of Concern to the Environment or
impacts of such emission, discharge or release on human health or the
Environment, including such Laws regarding the release or disposal of hazardous
materials, hazardous substances or waste materials, including, without
limitation, the OPA90, CERCLA, the federal Resource Conservation and Recovery
Act, the federal Clean Water Act, the Toxic Substances Control Act, the
Hazardous Materials Transportation Act (49 USC § 5101 et seq.) and the
legally-binding federal, state and local rules, regulations, ordinances, orders
and governmental directives implementing such statutes.

 

“Equity Financing” means a completed underwritten public offering of Common
Units by KRP resulting in net proceeds received by KRP of not less than
sixty-five million Dollars ($65,000,000).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

7

--------------------------------------------------------------------------------



 

“ERISA Affiliate” means, with respect to any Person, any trade or business,
whether or not incorporated, that together with such Person is a single employer
for purpose of Section 414 of the Code or Section 4001(b)(1) of ERISA.

 

“Escrow Account” means the escrow account created pursuant to the Escrow
Agreement to hold the Deposit and the Title Defect Escrow Amount.

 

“Escrow Agent” means Citibank, N.A.

 

“Escrow Agreement” means the Escrow Agreement, dated as of the Execution Date,
by and among Buyer Parties, SIM, NGP and the Escrow Agent to hold the Deposit
and the Title Defect Escrow Amount.

 

“Exchange Accommodation Titleholder” is defined in Section 6.10(f).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means the Excluded Records.

 

“Excluded Records” is defined in the definition of “Records.”

 

“Execution Date” is defined in the preamble to this Agreement.

 

“Final Closing Statement” is defined in Section 2.9(b).

 

“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final with respect to the applicable claim or applicable Buyer
Parties or Sellers (i.e., all allowable appeals have been exhausted by either
party to the action), (b) a decision rendered by the arbitrator in accordance
with Section 2.9 or (c) a closing agreement binding in respect of the claim has
been executed by Buyer Parties, on behalf of the Buyer Indemnified Parties, and
Sellers, on behalf of Seller Indemnified Parties, or, if applicable, an
administrative settlement has been made with, or final administrative decision
made by, the relevant Governmental Authority with respect to the applicable
claim or matter.

 

“Final Settlement Date” is defined in Section 2.9(a).

 

“Fraud” means a Final Determination that a Party or its Affiliates have
committed actual, and not constructive, fraud against the other Party with
respect to its representations and warranties contained in Article 3, Article 4
or Article 5, as applicable, or any certificate delivered by a Party pursuant to
Section 2.6(a)(iii) or 2.6(b)(iii) with the specific intent to deceive and
mislead such other Party.

 

“G&A Fee” means an amount equal to $44,746.94 per month, prorated for each day
of the applicable month.

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

8

--------------------------------------------------------------------------------



 

“Governmental Authority” means any federal, state, municipal, local or similar
governmental authority, legislature, court, regulatory (including the New York
Stock Exchange) or administrative agency or arbitral body.

 

“Hedging Transaction” means any futures, swap, collar, put, call, floor, cap,
option or other contract that is intended to benefit from, be related to or to
reduce or eliminate the risk of fluctuations in the price of commodities,
including Hydrocarbons or securities, interest rates, currencies or securities.

 

“Hydrocarbons” means oil, gas, casinghead gas, natural gas liquids, condensate,
sulfur and other liquid or gaseous hydrocarbons, or any of them or any
combination thereof, together with all products extracted, separated or
processed therefrom, and all other minerals produced in association with these
substances.

 

“Income Taxes” means income, franchise, business and occupation, business
license, commercial activity or similar Taxes based upon, measured by or
calculated with respect to net income, profits, gross revenues or receipts
(except for sales, transfer or similar Taxes based on gross receipts), capital
or similar measures (including any such Taxes with multiple bases, if one of the
aforementioned bases is among the bases on which such Tax is based, measured or
calculated), but excluding Asset Taxes and Transfer Taxes.

 

“Indebtedness for Borrowed Money” means, with respect to any Person, any
obligations consisting of (a) the outstanding principal amount of and accrued
and unpaid interest on, and other payment obligations for, borrowed money, or
payment obligations issued or incurred in substitution or exchange for payment
obligations for borrowed money, (b) amounts owing as deferred purchase price for
property or services, including “earn-out” payments, (c) payment obligations
evidenced by any promissory note, bond, debenture, mortgage or other debt
instrument or debt security, (d) commitments or obligations by which such Person
assures a creditor against loss, including contingent reimbursement obligations
with respect to letters of credit, (e) payment obligations secured by Lien,
other than a Permitted Encumbrance, on assets or properties of such Person,
(f) obligations to repay deposits or other amounts advanced by and therefore
owing to Third Parties, (g) obligations under capitalized leases,
(h) obligations under any interest rate, currency, commodity or other hedging
agreement or derivatives transaction, (i) guarantees, make-whole agreements,
hold harmless agreements or other similar arrangements with respect to any
amounts of a type described in clauses (a) through (h) above and (j) any change
of control payments or prepayment premiums, penalties, charges or equivalents
thereof with respect to any indebtedness, obligation or liability of a type
described in clauses (a) through (i) above that are required to be paid at the
time of, or the payment of which would become due and payable solely as a result
of, the execution of this Agreement or the consummation of the transactions
contemplated by this Agreement at such time, in each case determined in
accordance with GAAP; provided, however, that Indebtedness for Borrowed Money
shall not include accounts payable to trade creditors and accrued expenses
arising in the Ordinary Course and shall not include the endorsement of
negotiable instruments for collection in the Ordinary Course.

 

“Indemnified Party” is defined in Section 9.4(a).

 

“Indemnifying Party” is defined in Section 9.4(a).

 

9

--------------------------------------------------------------------------------



 

“Indemnity Deductible” means an amount equal to one percent (1%) of the
Unadjusted Purchase Price.

 

“Indemnity Escrow Accounts” means, with respect to the Indemnity Units, the
escrow accounts created with the Transfer Agent in the name of each applicable
Seller, which shall include the label “Indemnity Units” in the title of such
account and shall hold the Indemnity Units of each applicable Seller.

 

“Indemnity Escrow Balance” means the Indemnity Units held by the Transfer Agent.

 

“Indemnity Escrow First Release Date” is defined in Section 9.5(c)(i).

 

“Indemnity Escrow Second Release Date” is defined in Section 9.5(c)(ii).

 

“Indemnity Units” means a number of Common Units equal to ten percent (10%) of
the Unadjusted Purchase Price.

 

“Independent Accountant” is defined in Section 2.9(b).

 

“Independent Accountant’s Closing Statement” is defined in Section 2.9(b).

 

“Interim Period” means the period from and including the Effective Time and
ending on 12:01 a.m. Central Time on the Closing Date.

 

“IRS” means Internal Revenue Service of the United States.

 

“Joint Instruction Letter” is defined in Section 2.8(e).

 

“Knowledge” means (a) as to Sellers, the actual knowledge of Ryan Watts, Tray
Black, Brian Sellers, Brett Braun, Fielding Claytor and Michael Heldoorn and
(b) as to Buyer Parties, the actual knowledge of Robert Ravnaas, Davis Ravnaas,
Brett Taylor and Matt Daly, in each case, without any requirement of
investigation or inquiry.

 

“KRP” is defined in the preamble to this Agreement.

 

“KRP Credit Agreement” is defined in Section 5.17.

 

“KRP Financial Statements” is defined in Section 5.8(a).

 

“Law” means any applicable constitutional provision, statute, code, writ, law,
rule, regulation, ordinance, principle of common law, Order, judgment, decision,
holding, injunction, award, determination or decree of a Governmental Authority.

 

“Lease” is defined in Section 6.1(b)(xiii).

 

“Lien” means any lien, pledge, claim, charge, mortgage, security interest,
option or other similar right of any Person with respect to the applicable
property.

 

“Lock-Up Period” is defined in Section 6.17.

 

10

--------------------------------------------------------------------------------



 

“Losses” is defined in Section 9.2(b).

 

“Net Mineral Acres” means, for each Company Oil and Gas Property (as to the
Target Formation(s) thereof), (a) other than with respect to an overriding
royalty interest, (i) the number of gross surface acres covered by such Company
Oil and Gas Property, multiplied by (ii) the Acquired Company’s undivided
interest in and to the Hydrocarbons in, under and which may be produced from
such Company Oil and Gas Property and (b) with respect to an overriding royalty
interest, (i) the number of gross surface acres of land covered by the Lease for
such overriding royalty interest, multiplied by (ii) the lessor’s undivided
percentage interest ownership in the mineral estate of such Lease, multiplied by
(iii) the aggregate undivided working interest in such Lease owned by the lessee
burdened by the applicable overriding royalty interest.

 

“Net Revenue Interest” means, with respect to any Well (as to the Target
Formation(s) thereof), the interest in and to all Hydrocarbons produced, saved
and sold from or allocated to such Well, after giving effect to all applicable
Third-Party royalties, overriding royalties, production payments, carried
interests, net profits interests, reversionary interests and other burdens upon,
measured by or payable out of production therefrom.

 

“Net Royalty Acre” means:

 

(a) for Company Oil and Gas Properties (as to the Target Formation(s) thereof)
other than an overriding royalty interest, (i) the number of Net Mineral Acres
for such Company Oil and Gas Property, multiplied by (ii) lessor’s royalty
percentage under the Lease covering such Company Oil and Gas Property, expressed
on an 8/8ths basis to such Lease, divided by (iii) 1/8th; and

 

(b) for Company Oil and Gas Properties (as to the Target Formation(s) thereof)
that are overriding royalty interests, (i) the number of Net Mineral Acres
covered by such Lease, multiplied by (ii) the overriding royalty decimal in such
Lease expressed on an 8/8ths to the lease tract basis, divided by (iii) 1/8th.

 

(c) For purposes of the calculation of Net Royalty Acres, in the event any
Company Oil and Gas Property, or applicable portion thereof, is unleased as of
the Effective Time, such Company Oil and Gas Property (as to the Target
Formation(s) thereof) shall be deemed to be subject to a Lease providing for the
amount of lessor’s royalty rate shown in the “Royalty” column for such Company
Oil and Gas Property on Exhibit A-2.

 

By way of illustration: (i) if the Acquired Company owns a Company Oil and Gas
Property, other than an overriding royalty interest, that contains ten (10) Net
Mineral Acres, and (ii) the Acquired Company’s mineral interest in such Company
Oil and Gas Property provides for a twenty percent (20%) lessor royalty, then
the Acquired Company owns sixteen (16) Net Royalty Acres in such Company Oil and
Gas Property (10 x .2 / (1/8th)); and (i) if the Acquired Company owns an
overriding royalty interest in a Lease in respect of a Company Oil and Gas
Property that covers ten (10) Net Mineral Acres, and (ii) the Acquired Company
has a five percent (5%) of 8/8ths overriding royalty therein, then the Acquired
Company owns four (4) Net Royalty Acres in respect of such Lease (10 x .05 /
(1/8th)).

 

“Non-Recourse Party” is defined in Section 10.11.

 

11

--------------------------------------------------------------------------------



 

“Notice of Disagreement” is defined in Section 2.9(a).

 

“Notices” is defined in Section 10.1.

 

“Oil and Gas Properties” means all fee mineral interests, royalty interests,
term royalty interest, mineral classified lease, overriding royalty interest,
net profits interests, production payment, non-participating royalty interests,
reversionary interest and all other mineral interests (of any kind and however
derived), in, to, on, under and which may be produced from the lands described
on the applicable subpart of Exhibit A, including the lands on which the Wells
are located (each, a “Property” and collectively, the “Properties”), together
with the rights to receive production payments, bonuses, rentals and all other
profits or income attributable thereto, including, without limitation, all of
the Acquired Company’s executive rights and other rights and interests
associated therewith and incidental thereto.

 

“OPA90” means the Federal Oil Pollution Act of 1990.

 

“Opco” is defined in the preamble to this Agreement.

 

“Opco Common Units” means common units representing limited liability company
interests in Opco.

 

“Operating Expenses” means all operating expenses of the Acquired Company,
including those attributable to the Company Assets and capital expenditures
incurred by the Acquired Company in the ownership of the Company Assets in the
ordinary course of business, including overhead costs of the Acquired Company
charged to the Company Assets as reflected in the applicable Audited Financial
Statements, but excluding Taxes and any overhead costs intended to be covered by
the G&A Fee. For purposes of clarity, “Operating Expenses” shall be deemed to
include any amounts paid or incurred under the Deloitte Audit Engagement Letter
(as defined in Schedule 4.6(b)) to the extent related to the audit of the
financial statements of the Acquired Company.

 

“Order” means any order, decision, holding, judgment, injunction, ruling,
sentence, subpoena, writ or award issued, made, entered or rendered by any
court, administrative agency or other Governmental Authority or by any
administrative law judge or arbitrator.

 

“Ordinary Course” means, with respect to any Person, the ordinary course of
business of such Person, consistent with past practice.

 

“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, partnership agreements,
limited liability company agreements, bylaws or similar formation or governing
documents and instruments.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of KRP, dated as of September 23, 2018.

 

“Party” and “Parties” are defined in the preamble to this Agreement.

 

12

--------------------------------------------------------------------------------



 

“Pass-Through Tax Return” means any Tax Return of the Acquired Company for any
Tax period ending on or before the Closing Date in respect of which items of
income, deduction, credit, gain or loss are passed through, directly or
indirectly, to the Sellers (or their direct or indirect owners) under applicable
Law.

 

“Per Unit Value” means the arithmetic average of the daily VWAP of the Common
Units for the fifteen (15) consecutive trading days immediately prior to the
date of valuation of such Common Units.

 

“Permitted Encumbrances” means any of the following:

 

(a)           Liens for Taxes for which payment is not due or which are being
contested in good faith by appropriate proceedings by or on behalf of such
Seller or the Acquired Company and for which adequate reserves have been
established in accordance with GAAP;

 

(b)           any Customary Post-Closing Consents;

 

(c)           any consents from non-Governmental Authority Third Parties, which
shall be exclusively governed in accordance with Section 2.5(b);

 

(d)           all defects or irregularities of title, if any, affecting the
Company Oil and Gas Properties which (i) would be accepted by a reasonably
prudent Person engaged in the business of owning mineral interests, royalty
interests or overriding royalty interests and (ii) do not reduce the Acquired
Company’s Net Revenue Interest as to any Well (as to the Target
Formation(s) thereof) below that shown on Exhibit A-3 or reduce the Acquired
Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

(e)           the terms and conditions of any Contracts or Leases, to the extent
such terms and conditions do not reduce the Acquired Company’s Net Revenue
Interest as to any Well (as to the Target Formation(s) thereof) below that shown
on Exhibit A-3 or reduce the Acquired Company’s Net Royalty Acres as to any
Property (as to the Target Formation(s) thereof) below that shown on
Exhibit A-2;

 

(f)            defects based solely on lack of information in a Seller’s or the
Acquired Company’s files;

 

(g)           defects based on a gap in the Acquired Company’s chain of title
unless such gap is shown to exist after a review of the available public and/or
county or parish records and the Records, by an abstract of title, title opinion
or landman’s title chain (which documents or references thereto shall be
included in any Title Defect Notice);

 

(h)           defects based solely upon the failure to record any overriding
royalty interest in state Leases or federal leases included in the Properties or
any assignments of interests thereof in any applicable records of the applicable
State or federal agency, unless such failure has or would result in a Third
Party having a superior claim of title;

 

13

--------------------------------------------------------------------------------



 

(i)            all defects or irregularities (i) arising out of lack of
corporate authorization or an immaterial variation in corporate name, (ii) that
have been cured or remedied by applicable statutes of limitation or statutes for
prescription, (iii) consisting of the failure to recite marital status in
documents or omissions of heirship Proceedings, or (iv) resulting from lack of
survey, unless a survey is expressly required by applicable Laws, or failure to
record releases of Liens that have expired by their own terms or the enforcement
of which are barred by applicable statutes of limitation, in each case;

 

(j)            any Lien or encumbrance on or affecting the Company Oil and Gas
Properties which is released or discharged by a Seller or the Acquired Company
and no longer burdens the Company Oil and Gas Properties at or prior to the
Closing;

 

(k)           defects waived in writing by Buyer Parties or expressly deemed
waived by the terms of this Agreement;

 

(l)            all Third Party royalties if the net cumulative effect of such
burdens do not, individually or in the aggregate, reduce the Acquired Company’s
Net Revenue Interest as to any Well (as to the Target Formation(s) thereof)
below that shown on Exhibit A-3 or reduce the Acquired Company’s Net Royalty
Acres as to any Property (as to the Target Formation(s) thereof) below that
shown on Exhibit A-2;

 

(m)          any easement, right of way, covenant, servitude, permit, surface
lease, condition, restriction and other rights burdening the Company Oil and Gas
Properties for the purpose of surface or subsurface operations, roads, alleys,
highways, railways, pipelines, transmission lines, transportation lines,
distribution lines, power lines, telephone lines, removal of timber, grazing,
logging, operations, canals, ditches, reservoirs and other like purposes, or for
the joint or common use of real estate, rights of way, facilities and equipment,
in each case, to the extent recorded in the applicable Governmental Authority
recording office as of the Execution Date, insofar as such does not,
individually or in the aggregate, reduce the Acquired Company’s Net Revenue
Interest as to any Well (as to the Target Formation(s) thereof) below that shown
on Exhibit A-3 or reduce the Acquired Company’s Net Royalty Acres as to any
Property (as to the Target Formation(s) thereof) below that shown on
Exhibit A-2;

 

(n)           rights of any common owner of any interest in any mineral
interests or Leases as tenants in common or through common ownership, insofar as
such right does not reduce the Acquired Company’s Net Revenue Interests as to
any Well (as to the Target Formation(s) thereof) below that shown on Exhibit A-3
or reduce the Acquired Company’s Net Royalty Acres as to any Property (as to the
Target Formation(s) thereof) below that shown on Exhibit A-2;

 

(o)           delay or failure of any Governmental Authority to approve the
assignment of any mineral interest to such Seller or any predecessor in title to
such Seller unless such approval has been expressly denied or rejected in
writing by such Governmental Authority;

 

(p)           lack of (i) Contracts or rights for the transportation or
processing of Hydrocarbons produced from the Company Oil and Gas Properties or
(ii) any rights of way for gathering or transportation pipelines or facilities
that do not constitute any of the Company Oil and Gas Properties or (iii) in the
case of a well or other operation that has not been commenced as of

 

14

--------------------------------------------------------------------------------



 

the Closing Date, any permits, easements, rights of way, unit designations, or
production or drilling units not yet obtained, formed, or created, insofar as
each does not, individually or in the aggregate, reduce the Acquired Company’s
Net Revenue Interests as to any Well (as to the Target Formation(s) thereof)
below that shown on Exhibit A-3 or reduce the Acquired Company’s Net Royalty
Acres as to any Property (as to the Target Formation(s) thereof) below that
shown on Exhibit A-2;

 

(q)           the terms and conditions of this Agreement and any agreement or
instrument that is required to be executed or delivered hereunder;

 

(r)            Liens under deeds of trust, mortgages and similar instruments
created by, through or under Third Parties to the extent no mortgagee or
lienholder of any such deeds of trust, mortgage, and similar instrument has,
prior to the Closing Date, initiated foreclosure or similar proceedings against
the interest of lessor in such Lease nor has the Acquired Company received any
written notice of default under any such mortgage, deed of trust, or similar
instrument;

 

(s)            defects based solely on a lack of a division order covering any
Company Oil and Gas Property (including portions of a Company Oil and Gas
Property that were formerly within a unit but which have been excluded from the
unit as a result of a contraction of the unit), insofar as such does not,
individually or in the aggregate, reduce the Acquired Company’s Net Revenue
Interests as to any Well (as to the Target Formation(s) thereof) below that
shown on Exhibit A-3 or reduce the Acquired Company’s Net Royalty Acres as to
any Property (as to the Target Formation(s) thereof) below that shown on
Exhibit A-2;

 

(t)            any defect or irregularity resulting from a Seller’s or the
Acquired Company’s conduct of business in compliance with this Agreement;

 

(u)           any matters expressly shown on Exhibit A-2 or Exhibit A-3;

 

(v)           any matters shown on Schedule 4.4;

 

(w)          all rights reserved to or vested in any Governmental Authority by
Law to control or regulate the Company Assets in any manner; and

 

(x)           defects solely based on whether (i) any proceeds attributable to
the Company Oil and Gas Properties are or would reasonably be expected to be
placed in suspense with respect to production of Hydrocarbons from any of the
Company Oil and Gas Properties or (ii) any Company Oil and Gas Property is (or
is not) in pay status; provided, however, the foregoing shall not limit Buyer
Parties’ right to assert a defect affecting any such Company Oil and Gas
Property based on underlying ownership or title documentation in accordance with
Section 2.5(d).

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

 

“Preferential Rights” is defined in Section 2.5(b)(i).

 

“Privileged Communications” is defined in Section 10.14.

 

15

--------------------------------------------------------------------------------



 

“Pro Rata Portion” means, with respect to a Seller, a percentage determined by
dividing (a) the portion of the Unadjusted Purchase Price allocated to such
Seller as set forth on Exhibit A-1 by (b) the aggregate Unadjusted Purchase
Price set forth on Exhibit A-1.

 

“Proceeding” means any civil, criminal, investigative, administrative or other
action, suit, litigation, arbitration, lawsuit, claim, proceeding, hearing,
enforcement action, audit, demand or dispute commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or any
arbitrator.

 

“Property” and “Properties” are defined in the definition of “Oil and Gas
Properties.”

 

“Qualified Intermediary” is defined in Section 6.10(f).

 

“Records” means all of the files, records and data (whether in hard copy or
electronic format) of the Acquired Company relating to the Company Oil and Gas
Properties, including lease files, reservoir and land files, well files,
division order files, abstracts, property ownership and title files (including
runsheets showing chains of ownership, mineral ownership reports, abstracts of
title, title opinions and memoranda and title curative documents), engineering
and/or production files, prospect files, contract files and records, maps,
studies, plans, surveys and reports, check stubs, financial and accounting
records, Tax records and environmental records, in each case, other than
(a) privileged communications and any other items that may be subject to a valid
legal privilege with the Acquired Company or such Seller (other than title
opinions) or to disclosure restrictions (provided, that such Seller shall use
commercially reasonable efforts to obtain a waiver of any such disclosure
restrictions), (b) items that are not transferable without payment by the
Acquired Company of additional consideration (and Buyer Parties have not agreed
in writing to pay such additional consideration), (c) items that relate solely
to such Seller’s conduct of the sale process of the Acquired Company (including
all bid materials from potential purchasers and such Seller’s and its
Affiliates’ analyses of, and notes regarding, such bid materials), (d) items
relating to any Property that is transferred to such Seller or its designated
Affiliate in accordance with Section 2.5 and (e) all e-mails and other
electronic files (except to the extent the underlying files, records or data are
only available in electronic format) on the Acquired Company’s or their
Affiliates’ servers and networks relating to the foregoing items (clauses
(a) through (e) of this definition are referred to as the “Excluded Records”).

 

“Registration Rights Agreement” is defined in Section 2.6(a)(vi).

 

“Release Letters” is defined in Section 6.13.

 

“Representatives” means a Person’s directors, officers, partners, members,
managers, employees, agents or advisors (including attorneys, accountants,
consultants, bankers, financial advisors, insurers and insurance brokers, and
any representatives of those advisors).

 

“Required Consent” with respect to a Company Oil and Gas Property, a Consent
that would be triggered by the consummation of the transactions contemplated by
this Agreement and in which the applicable agreement, Lease or Contract
expressly provides that the consummation of such transactions without such
Consent will result in (a) termination of the owner’s existing rights in
relation to such Company Oil and Gas Property, (b) the transfer being null and
void as to such

 

16

--------------------------------------------------------------------------------



 

Company Oil and Gas Property (whether automatically or at the election of the
holder thereof), or (c) the incurrence of liquidated damages in excess of fifty
thousand Dollars ($50,000).

 

“Restrictive Legends” means the Contract Legend and the standard Securities Act
legend applied to unregistered Common Units on the books and records of the
Transfer Agent.

 

“SEC Documents” is defined in Section 5.8.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” and “Sellers” are defined in the preamble to this Agreement and such
terms are subject to the provisions of Section 1.2(h).

 

“Seller Cap” means, as of any given time of determination, the amount of the
Indemnity Escrow Balance then outstanding.

 

“Seller Due Diligence Information” is defined in Section 5.22(b).

 

“Seller Entitlements” is defined in Section 2.11(a).

 

“Seller Fundamental Representations” means the representations and warranties of
Sellers set forth in Sections 3.1, 3.2, 3.6, 3.7, 4.1, 4.3, 4.7 and 4.11.

 

“Seller Indemnified Parties” is defined in Section 9.3(a).

 

“Seller Losses” is defined in Section 9.3(b).

 

“Seller Material Contract” is defined in Section 4.8(a).

 

“Seller Obligations” is defined in Section 2.11(a).

 

“Seller Transaction Expenses” means any attorneys’, investment bankers’,
accountants’ or other advisors’ or consultants’ fees and expenses and other
similar transaction fees and expenses incurred by Sellers or any of their
respective Affiliates in connection with the transactions contemplated by this
Agreement.

 

“SEP II SPA” is defined in Section 10.13.

 

“SEP Seller” and “SEP Sellers” are defined in Section 10.12.

 

“SIM” is defined in the preamble to this Agreement.

 

“Special Warranty of Title” is defined in Section 4.11.

 

“SSR” is defined in the preamble to this Agreement.

 

“Straddle Period” means any Tax period beginning before and ending after the
Effective Time.

 

17

--------------------------------------------------------------------------------



 

“Target Formations” means, with respect to any Well or Properties, the
applicable geological formation(s) which are set forth, and more particularly
described, in Schedule TF.

 

“Tax Representations” means the representations and warranties set forth in
Sections 4.7 and 5.13.

 

“Tax Returns” means any rendition, report, return, election, document, estimated
tax filing, declaration, claim for refund, information returns or other filing
provided to any Governmental Authority in connection with Taxes, including any
schedules or attachments thereto and any amendment thereof.

 

“Taxes” means (a) all taxes, assessments, charges, duties, fees, levies, imposts
or other similar charges imposed by a Governmental Authority, including all
income, franchise, profits, margins, capital gains, capital stock, transfer,
gross receipts, sales, use, transfer, service, occupation, ad valorem, real or
personal property, excise, severance, windfall profits, customs, premium, stamp,
license, payroll, employment, social security, unemployment, disability,
environmental, alternative minimum, add-on, value-added, withholding and other
taxes, assessments, charges, duties, fees, levies, imposts or other similar
charges of any kind, and all estimated taxes, deficiency assessments, additions
to tax, penalties and interest with respect to taxes, whether disputed or
otherwise; (b) any liability for the payment of any item described in clause
(a) as a result of being a member of an affiliated, consolidated, combined,
unitary or aggregate group for any period, including pursuant to U.S. Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local or foreign
Law; (c) any liability for the payment of any item described in clause (a) or
(b) as a result of any express obligation to indemnify any Person or as a result
of any obligations under any agreements or arrangements with any Person with
respect to such item; or (d) any successor or transferee liability for the
payment of any item described in clause (a), (b) or (c) of any Person, including
by reason of being a party to any merger, consolidation or conversion.

 

“Texas Code” means the Texas Business Organizations Code.

 

“Third Party” means any Person other than (a) a Seller or any of its Affiliates
or (b) Buyer Parties or any of their Affiliates.

 

“Third Party Acquisition” is defined in Section 6.16(c).

 

“Third-Party Claim” means a third-party claim asserted against an Indemnified
Party by a Person other than (a) an Affiliate of such Indemnified Party or
(b) any officer, director, member, partner, equityholder or employee of any such
Indemnified Party or its Affiliates.

 

“Title Benefit” means a fact or circumstance that is evidenced of record or
evidenced by (a) legally enforceable unrecorded instruments or (b) any Contract
or Lease listed on Schedule 1.1 that would be successfully defended if
challenged, that operates to increase the Acquired Company’s Net Royalty Acres
in any Company Oil and Gas Property (as to the Target Formation(s) thereof)
and/or Net Revenue Interest in any Well (as to the Target Formation(s) thereof)
above that shown on Exhibit A-2 or Exhibit A-3, as applicable.

 

“Title Benefit Value” is defined in Section 2.5(e)(i).

 

18

--------------------------------------------------------------------------------



 

“Title Claim Date” is defined in Section 2.5(d)(i)(A).

 

“Title Consultant” is defined in Section 2.5(d)(ii)(C).

 

“Title Defect” means any encumbrance, circumstance or other defect, except for
the Permitted Encumbrances, that causes the Acquired Company to not have
Defensible Title to the Acquired Company’s Company Oil and Gas Property as of
the Closing Date.

 

“Title Defect Deductible” is defined in Section 2.5(d)(i)(D)(5).

 

“Title Defect Escrow Amount” is defined in Section 2.8(d).

 

“Title Defect Notice” is defined in Section 2.5(d)(i)(A).

 

“Title Defect Threshold” is defined in Section 2.5(d)(i)(D)(5).

 

“Title Defect Value” is defined in Section 2.5(d)(i)(D).

 

“Title Dispute” is defined in Section 2.5(d)(ii)(A).

 

“Title Dispute Notice” is defined in Section 2.5(d)(ii)(A).

 

“Title Dispute Notice Deadline” is defined in Section 2.5(d)(ii)(A).

 

“Title Suit” is defined in Section 2.5(d)(ii)(C)(3).

 

“Transaction Documents” means the Registration Rights Agreement, the Transition
Services Agreement, the Escrow Agreement, the Assignment Agreement and the other
agreements, documents, instruments and certificates to be delivered by any Party
at the Closing, and any other agreements, documents, instruments and
certificates to be delivered by any Party in connection with this Agreement or
the Closing.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC or any
successor transfer agent.

 

“Transfer Taxes” is defined in Section 6.9(b).

 

“Transition Services Agreement” is defined in Section 2.6(a)(vii).

 

“Unadjusted Cash Purchase Price” is defined in Section 2.2.

 

“Unadjusted Purchase Price” is defined in Section 2.2.

 

“Unaudited Financial Statements” is defined in Section 4.5(b).

 

“Unit Consideration” is defined in Section 2.2

 

“United States” means the United States of America.

 

19

--------------------------------------------------------------------------------



 

“VWAP” per Common Unit on any trading day shall mean the per unit
volume-weighted average price as displayed on Bloomberg page “VWAP” (or its
equivalent if such a page is not available) in respect of the period from 9:30
a.m. to 4:00 p.m., New York City time, on such trading day; or if such price is
not available, “VWAP” shall mean the market value per unit of Common Units on
such trading day as determined, using a volume-weighted average method, by a
nationally recognized independent investment banking firm retained by Sellers
for this purpose.

 

“Walk-Right Amounts” means the sum of the adjustments to the aggregate
Unadjusted Purchase Price for all Sellers pursuant to Sections 2.5(b)(i),
2.5(b)(ii), 2.5(d)(i)(C) and 2.5(d)(ii)(B).

 

“Walk-Right Threshold” means an amount equal to twenty percent (20%) of the
aggregate Unadjusted Purchase Price for all Sellers.

 

“Wells” means any and all Hydrocarbon wells described on Exhibit A-3.

 

“Willkie” is defined in Section 10.14.

 

1.2          Rules of Construction.

 

(a)           All article, section and exhibit references used in this Agreement
are to articles and sections of, and exhibits to, this Agreement unless
otherwise specified. The schedules and exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes. All schedule references used in this Agreement are to the applicable
Disclosure Schedules, unless otherwise specified.

 

(b)           If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.

 

(c)           The Parties acknowledge that each Party and its attorneys have
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar
rule operating against the drafter of an agreement, shall not be applicable to
the construction or interpretation of this Agreement.

 

(d)           The captions in this Agreement are for convenience only and shall
not be considered a part of, or affect the construction or interpretation of,
any provision of this Agreement.

 

(e)           All references to currency herein shall be to, and all payments
required hereunder shall be paid in, Dollars.

 

(f)            The terms “day” and “days” mean and refer to calendar day(s).

 

20

--------------------------------------------------------------------------------



 

(g)           If any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day.

 

(h)           Notwithstanding anything herein to the contrary, the Parties
acknowledge and agree that (i) SEFFA does not own any Acquired Interests but
instead owns an economic entitlement to proceeds from the sale of the Acquired
Interests hereunder pursuant to the terms of the Nominee Agreement (as defined
in Schedule 6.14) and, as such, SEFFA is entitled to the consideration set forth
on Exhibit A-1, subject to adjustment pursuant to Section 2.2, and
(ii) notwithstanding the foregoing, SEFFA shall be considered a Seller for all
purposes of this Agreement other than such terms and provisions that
specifically relate to the ownership or sale or transfer of Acquired Interests,
including Section 2.1 and Section 3.6 and relevant provisions of this Agreement
shall be construed accordingly.

 

ARTICLE 2
Purchase and Sale; Closing; Escrow

 

2.1          Purchase and Sale of Acquired Interests.

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, (a) each Seller agrees to sell, assign, transfer and convey to Opco (or
its designee) the Acquired Interests owned by such Seller in consideration for
(i) the transfer by Opco of the number of Common Units set forth opposite such
Seller’s name on Exhibit A-1 hereto and (ii) the payment by Opco of the
Unadjusted Cash Purchase Price, subject to adjustment pursuant to Section 2.2,
and (b) Opco (or its designee) shall receive, acquire and accept such Acquired
Interests; provided that, immediately before the transactions described above,
KRP shall issue to Opco 2,224,358 Common Units in exchange for an equal number
of Opco Common Units issued by Opco to KRP.

 

2.2          Consideration; Adjustment of Cash Purchase Price at the Closing.

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Opco agrees to pay to Sellers an aggregate of (x) Forty-Four Million
Seven Hundred Fifty-Five Thousand Seven Hundred Seventy-Four Dollars
($44,755,774) in cash (the “Unadjusted Cash Purchase Price”) and (y) 2,224,358
Common Units (the “Unit Consideration” and, together with the Unadjusted Cash
Purchase Price, the “Unadjusted Purchase Price”; provided that for purposes of
calculating the Dollar value of the Unadjusted Purchase Price, the value of the
Unit Consideration shall be calculated by multiplying the number of Common Units
included in the Unit Consideration by $16.9438, which is the Per Unit Value as
of the Execution Date), subject to adjustment, without duplication, as set forth
herein, in consideration for the sale, transfer, assignment, conveyance and
delivery of the Acquired Interests and the other covenants and agreements of
Sellers hereunder. The portion of the Unadjusted Purchase Price to be paid to
each Seller at the Closing is set forth on Exhibit A-1. The number of Common
Units transferred to each Seller shall be equitably adjusted in the event of a
unit split, combination, reclassification, recapitalization, exchange, unit
dividend or other distribution payable in Common Units with respect to the
Common Units that occurs prior to the Closing. The Parties acknowledge and agree
that the Unadjusted Purchase Price was derived based on the aggregate Allocated
Values of the

 

21

--------------------------------------------------------------------------------



 

Company Assets as set forth on Exhibit A-2 and Exhibit A-3. At the Closing, the
Unadjusted Cash Purchase Price shall be adjusted as follows:

 

(a)           The Unadjusted Cash Purchase Price shall be increased by the sum
of the following, without duplication:

 

(i)            the amount equal to the Cash Amount as of the Closing Date;

 

(ii)           the amount equal to all Operating Expenses paid by Sellers or the
Acquired Company that are attributable to the Acquired Company or the Company
Assets from and after the Effective Time, whether paid before or after the
Effective Time;

 

(iii)          the amount equal to the revenues, income, proceeds, receipts and
credits received by Buyer Parties or the Acquired Company (and not otherwise
distributed to Sellers) attributable to the period before the Effective Time
(calculated in accordance with GAAP and without duplication of any amounts
attributable to the Cash Amount), including on account of any leasing activity
(including lease extensions, lease bonuses and delay rentals);

 

(iv)          the amount of all Asset Taxes allocable to Buyer Parties pursuant
to Section 6.10(b) but paid or economically borne by the Acquired Company prior
to Closing or Sellers on behalf of the Acquired Company;

 

(v)           the amount equal to the G&A Fee for each day between the Effective
Time and the Closing Date; and

 

(vi)          any other amount otherwise explicitly agreed upon in writing by
Sellers and Buyer Parties.

 

(b)           The Unadjusted Cash Purchase Price shall be decreased by the sum
of the following, without duplication:

 

(i)            the amount equal to all Operating Expenses paid by Buyer Parties
or the Acquired Company (to the extent the Acquired Company has not paid such
amounts prior to the Closing) that are attributable to the Acquired Company or
the Company Assets prior to the Effective Time, whether paid before or after the
Effective Time;

 

(ii)           the amount equal to the revenues, income, proceeds, receipts and
credits received by Sellers attributable to the Acquired Company or their
Company Assets as of or after the Effective Time (calculated in accordance with
GAAP), including on account of any leasing activity (including lease extensions,
lease bonuses and delay rentals);

 

(iii)          the sum of the adjustments to the Unadjusted Purchase Price
pursuant to Sections 2.5(b)(i), 2.5(b)(ii), 2.5(d)(i)(C) and
2.5(d)(ii)(B) (subject to any offsets to such adjustments pursuant to
Section 2.5(e));

 

(iv)          [Reserved.];

 

22

--------------------------------------------------------------------------------



 

(v)           an amount equal to the Seller Transaction Expenses paid by or on
behalf of Buyer Parties (but not by or on behalf of Sellers) pursuant to
Section 2.3(b) or payable by Buyer Parties or the Acquired Company, if any;

 

(vi)          the amount of all Asset Taxes allocable to Sellers pursuant to
Section 6.10(b) but paid or economically borne by Buyer Parties; and

 

(vii)         any other amount otherwise agreed upon in writing by Sellers and
Buyer Parties.

 

(c)           The net amount of the adjustments set forth in Section 2.2(a) and
Section 2.2(b) shall be referred to as the “Cash Purchase Price Adjustment.” The
Unadjusted Cash Purchase Price as adjusted by the Cash Purchase Price Adjustment
shall be referred to as the “Adjusted Cash Purchase Price.”

 

(d)           At the Closing, the number of Common Units comprising the Unit
Consideration to be issued by KRP and credited to the applicable Sellers shall
be decreased as set forth on Exhibit A-1 among Sellers by the Indemnity Units
delivered to the Transfer Agent at the Closing. Any fractional units resulting
from this Agreement shall be rounded up to the nearest whole Common Unit.

 

2.3          Repayment of Company Indebtedness; Payment of Transaction Expenses.

 

(a)           Any and all Company Indebtedness shall be borne solely and
entirely by Sellers.

 

(b)           Subject to the terms of this Section 2.3(b), the Buyer Transaction
Expenses shall be borne solely and entirely by Buyer Parties. The Seller
Transaction Expenses shall be borne solely and entirely by Sellers; provided,
however, that if requested by Sellers, Buyer Parties shall at the Closing fund
all or a portion of the Seller Transaction Expenses on behalf of Sellers and
their applicable Affiliates by wire transfer of immediately available funds to
the account (or accounts), as specified by Sellers to Buyer Parties in writing
no later than two (2) Business Days prior to the Closing Date, and such amounts
paid by Buyer Parties shall reduce the Unadjusted Cash Purchase Price as set
forth in Section 2.2(b)(v).

 

(c)           Buyer Parties shall treat any amounts they pay relating to Seller
Transaction Expenses pursuant Section 2.3(b) as part of the Unadjusted Purchase
Price for U.S. federal Income Tax and any other applicable Tax purposes (and
therefore include such amounts in the basis of the Company Assets acquired for
such purposes) and will not take any Tax deduction for such amounts.

 

2.4          Closing Statement.

 

Not later than five (5) Business Days prior to the Closing Date, Sellers shall
prepare and deliver to Buyer Parties a statement (the “Closing Statement”)
setting forth Sellers’ good faith estimate of the Adjusted Cash Purchase Price
calculated pursuant to Section 2.2, which statement shall include in reasonable
detail Sellers’ good faith estimate of the Cash Amount as of the Closing Date,
the amounts described in Sections 2.2(a)(ii), 2.2(a)(iii), 2.2(b)(i),
2.2(b)(ii) and 2.2(b)(iii) (as

 

23

--------------------------------------------------------------------------------



 

applicable), the amount of all Asset Taxes allocable to Buyer Parties pursuant
to Section 6.10(b) but paid or economically borne by a Seller (if any), the
amount of all Asset Taxes allocable to a Seller pursuant to Section 6.10(b) but
paid or economically borne by Buyer Parties (if any) and the amount of any
Seller Transaction Expenses to be directly paid by Buyer Parties pursuant to
Section 2.3(b). If Buyer Parties dispute any item in the Closing Statement,
Buyer Parties shall so notify Sellers within two (2) Business Days prior to the
Closing Date and Sellers and Buyer Parties shall use their commercially
reasonable efforts to agree on the Closing Statement; provided, that if Sellers
and Buyer Parties are not able to agree on the Closing Statement prior to the
Closing, the Closing shall not be delayed on account of such disagreement and
the Closing Statement delivered by Sellers will be used to adjust the Unadjusted
Purchase Price at the Closing absent manifest error. Any final adjustments, if
necessary, will be made pursuant to Section 2.9 of this Agreement.

 

2.5          Title Review.

 

(a)           To allow Buyer Parties to conduct due diligence with respect to
the Company Assets, each Seller shall make the Records available in accordance
with Section 6.4 to Buyer Parties, and Buyer Parties’ authorized
Representatives, in a virtual data room and/or at such Seller’s election, at
such Seller’s applicable office(s), at mutually agreeable times before the
Closing. With such Seller’s permission, Buyer Parties may photocopy the Records
at their sole expense.

 

(b)           Preferential Rights and Consents to Assign.

 

(i)            Notices to Holders. If the conveyance of the Acquired Interests
would trigger any Third Party preferential purchase rights, rights of first
refusal, or similar rights (collectively, “Preferential Rights”), or, other than
Customary Post-Closing Consents, any Third Party consents to assign or similar
rights (collectively, “Consents”) that, in either case, would be triggered by
the consummation of the transactions contemplated hereby, then, as soon as
reasonably practical (and in any event, within ten (10) Business Days after the
Execution Date), each Seller shall: (A) notify the holders of the Preferential
Rights and Consents identified on Schedule 2.5(b) that it intends to transfer
the Company Assets to Opco; (B) provide the holders of such Preferential Rights
and Consents with any information about the transfer of the applicable Company
Assets to which they are entitled; (C) in the case of such Preferential Rights,
request that the holders of such Preferential Rights waive their right to
purchase the affected Company Asset; and (D) in the case of such Consents,
request that the holders of such Consents consent to the assignment of the
affected Company Asset to Buyer Parties. Before the Closing, each Seller shall
notify Buyer Parties whether: (1) any Preferential Rights are exercised or
waived; (2) any Consents are granted or denied or cannot be obtained before the
Closing; or (3) the requisite time periods have elapsed and any Preferential
Rights are deemed waived or Consents deemed given by the lapse of such requisite
time periods under the applicable agreements. If any Preferential Rights are
exercised, the portion of the Company Assets burdened by the exercised
Preferential Right shall be assigned by the Acquired Company back to Sellers (or
the designee of Sellers) and excluded from the Closing, and the Unadjusted Cash
Purchase Price shall be reduced by the Allocated Value of the excluded portion
of the Company Assets.

 

(ii)           Remedies. Before the Closing, Buyer Parties and Sellers shall use
commercially reasonable efforts to obtain all Consents and waivers of all
Preferential Rights

 

24

--------------------------------------------------------------------------------



 

encumbering the conveyance of the Company Assets; provided that no Party shall
be required to incur any liability or pay any money to a Third Party in order to
obtain such Consents and waivers. If Sellers are unable to obtain a Required
Consent or a waiver of a Preferential Right, then, any Company Asset subject to
such Preferential Right or Required Consent shall be assigned by the Acquired
Company back to Sellers (or the designee of Sellers) and excluded from the
Closing, and the Unadjusted Cash Purchase Price shall be reduced by the
Allocated Value of such Company Asset. After the Closing, Sellers shall attempt
to obtain any un-obtained Required Consents, including Required Consents alleged
by Third Parties or identified after the Closing, and waivers of any un-waived
Preferential Rights, and Buyer Parties shall provide reasonable assistance to
Sellers. In the event after the Closing but before the Final Settlement Date
Sellers are able to obtain a Required Consent or waiver of a Preferential Right
affecting a Company Asset which was excluded from the Closing pursuant to this
Section 2.5(b), then within ten (10) days of Buyer Parties’ receipt of such
Required Consent or wavier of Preferential Right, Sellers shall convey the
Company Asset affected by any such Required Consent or Preferential Right
pursuant to a form of assignment that is mutually agreeable to Buyer Parties and
Sellers, and Buyer Parties shall pay Sellers the amount by which the Unadjusted
Cash Purchase Price was reduced at the Closing for such Company Asset.

 

(c)           General Disclaimer of Title Warranties and Representations. Except
for the Special Warranty of Title and the express representations and warranties
set forth in Section 4.12 and Section 4.17 and without limiting Buyer Parties’
remedies for Title Defects set forth in Section 2.5(d) (or Buyer Parties’
remedies for Sellers’ failure to obtain Consents or waivers of Preferential
Rights as set forth in Section 2.5(b)(ii)), Sellers make no warranty or
representation, express, implied, statutory or otherwise, with respect to the
any of the Acquired Company’s title to any of the Company Oil and Gas
Properties, and Buyer Parties hereby acknowledge and agree that they have not
relied upon any such representation or warranty. Buyer Parties hereby
acknowledge and agree that, without limiting Buyer Parties’ rights and remedies
under Section 8.1(e) and except for the express representations and warranties
set forth in Section 4.12 and Section 4.17, Buyer Parties’ sole and exclusive
remedy for (i) any failure by Sellers to obtain Consents or waivers of
Preferential Rights as contemplated by Section 2.5(b)(ii) shall be as set forth
in Section 2.5(b)(ii), and (ii) any defect in title or any other title matter
(including any Title Defect with respect to any of the Company Oil and Gas
Properties or otherwise) (A) before the Title Claim Date, shall be as set forth
in Section 2.5(d) and (B) after the Title Claim Date (subject to the limitations
set forth in Section 9.1 and Section 9.6), shall be pursuant to the Special
Warranty of Title, and the Special Warranty of Title shall be further limited to
the Allocated Value of the affected Company Oil and Gas Properties. Buyer
Parties hereby expressly waive any and all other rights or remedies with respect
thereto. Buyer Parties are not entitled to protection under the Special Warranty
of Title for (I) any matter reported by Buyer Parties under
Section 2.5(d) and/or (II) any matter which Buyer Parties had Knowledge of prior
to the Title Claim Date.

 

(d)           Title Defects.

 

(i)            Notice of Title Defects; Defect Adjustments.

 

(A)          On or before 5:00 p.m. Central Standard Time on April 8, 2020 (the
“Title Claim Date”) Buyer Parties may notify Sellers in writing of any Title
Defect any of them discovers with respect to a Company Oil and Gas Property

 

25

--------------------------------------------------------------------------------



 

(each a, “Title Defect Notice”). For all purposes of this Agreement and
notwithstanding anything herein to the contrary (except for the Special Warranty
of Title), Buyer Parties shall be deemed to have waived, and Sellers shall have
no liability for, title to any alleged Title Defect, (i) that Buyer Parties fail
to assert by a Title Defect Notice delivered to Sellers on or before the Title
Claim Date or (ii) for which Buyer Parties do not conduct title diligence prior
to delivering a Title Defect Notice therefor to Sellers, which diligence is
evidenced by documentation of the type described in clause (D) of the following
sentence, to the extent used in connection with Buyer Parties’ assessment of
such alleged Title Defect. Such notice shall be in writing, shall be prepared in
good faith and shall include: (A) a reasonably detailed description of the
alleged Title Defect; (B) the Company Oil and Gas Property affected; (C) the
Allocated Value of the Company Oil and Gas Property subject to the alleged Title
Defect(s); (D) supporting documentation reasonably necessary for Sellers to
verify the existence of such Title Defect (including copies of any title
opinions, title abstracts, ownership reports, run sheets, deeds, leases or other
documents, reports or data, to the extent available to Buyer Parties and used in
connection with Buyer Parties’ assessment of such alleged Title Defect(s)); and
(E) the alleged Title Defect Value of the affected Company Oil and Gas Property
and the computations and information upon which Buyer Parties’ good faith belief
is based. To give Sellers an opportunity to commence reviewing and curing Title
Defects but without prejudice to Buyer Parties’ right to assert Title Defects,
Buyer Parties agree to use commercially reasonable efforts to give Sellers, on
or before the end of each calendar week prior to the Title Claim Date, written
notice of all alleged Title Defects discovered by Buyer Parties during the
preceding calendar week, which notice may be preliminary in nature and
supplemented prior to the Title Claim Date; provided that the failure to provide
any such preliminary notice shall not be deemed to waive or prejudice Buyer
Parties’ right to assert Title Defects at any time not later than the Title
Claim Date.

 

(B)          If any Title Defect affecting any Company Oil and Gas Property is
properly asserted by Buyer Parties in accordance with Section 2.5(d)(i)(A) and
not waived in writing by Buyer Parties or cured on or before the Closing,
Sellers may, for a period of one hundred twenty (120) days following the Closing
Date (such period, the “Cure Period”), elect to cure any such Title Defect that
Sellers in good faith believe can be cured during the Cure Period. The election
by Sellers to seek to cure such Title Defect must be made by written notice
delivered to Buyer Parties within three (3) Business Days prior to the Closing
Date (the “Cure Election Notice Deadline”). Any Company Oil and Gas Properties
for which such Seller has elected to cure a Title Defect under this paragraph
shall be referred to as a “Curable Property”. During the Cure Period, Buyer
Parties agree to afford (and to cause the Acquired Company to afford) each
Seller and its respective officers, employees and other representatives
reasonable access, during normal business hours, to Records related to the
Acquired Company’s title or underlying ownership of any Curable Property in
order to facilitate Sellers’ attempt to cure any such Title Defects, and no
Seller shall unreasonably or materially interfere with the ownership or
operation of any Company Asset in connection therewith. An election by Sellers
to attempt to cure a Title Defect shall be without prejudice to any of its

 

26

--------------------------------------------------------------------------------



 

rights hereunder and shall not constitute an admission against interest or a
waiver of Sellers’ right to dispute the existence, nature or value of, or cost
to cure, the applicable alleged Title Defect.

 

(C)          At the Closing, the Acquired Company shall retain all right, title
and interest in and to the Curable Properties. Subject to
Section 2.5(d)(i)(D)(5), (1) the adjustments to the Unadjusted Cash Purchase
Price under Section 2.2(b)(iii) will include the Title Defect Values for all
Title Defects affecting the Curable Properties that have been properly asserted
by Buyer Parties in accordance with Section 2.5(d)(i)(A) and not waived in
writing by Buyer Parties or cured on or before Closing and (2) Buyer Parties
shall pay an amount in cash equal to the Title Defect Value associated with such
Curable Properties to the Escrow Agent in accordance with Section 2.8(d) and
release of such amounts will be subject to Section 2.8(d). For the avoidance of
doubt, if any Title Defect affecting any Company Oil and Gas Property is
asserted by Buyer Parties and not waived in writing by Buyer Parties or cured on
or before the Closing and Sellers have not made an election to cure such Company
Oil and Gas Property pursuant to Section 2.5(d)(i)(B), then, without limitation
of Section 2.5(d)(ii), at the Closing, Buyer Parties shall obtain all right,
title and interest in and to such Company Oil and Gas Property and, subject to
Section 2.5(d)(i)(D)(5), the adjustments to the Unadjusted Cash Purchase Price
under Section 2.2(b)(iii) will include the Title Defect Values for all such
Title Defects affecting such Company Oil and Gas Property.

 

(D)          The “Title Defect Value” resulting from a Title Defect shall be
determined as follows:

 

(1)           if Buyer Parties and Sellers agree on the Title Defect Value, that
amount shall be the Title Defect Value;

 

(2)           if the Title Defect is a Lien which is undisputed and liquidated
in amount, then the Title Defect Value shall be the amount necessary to be paid
to remove the Title Defect from the Acquired Company’s interest in the affected
Company Oil and Gas Property;

 

(3)           if the Title Defect represents a discrepancy between the Acquired
Company’s actual Net Revenue Interest for a Well and the Net Revenue Interest
set forth on Exhibit A-3 for such Well, then the Title Defect Value shall be an
amount equal to the product of (A) the Allocated Value of such Well and (B) one
(1), minus a fraction, the numerator of which is the Acquired Company’s actual
Net Revenue Interest for such Well and the denominator of which is the Net
Revenue Interest set forth for such Well on Exhibit A-3;

 

(4)           if the Title Defect represents a discrepancy between the Acquired
Company’s actual Net Royalty Acres for a Property and the Net Royalty Acres set
forth in Exhibit A-2 for such Property, then the Title Defect Value shall be an
amount equal to the product of (A) the Allocated

 

27

--------------------------------------------------------------------------------



 

Value of such Property and (B) one (1) minus a fraction, the numerator of which
is the Acquired Company’s actual Net Royalty Acres in such Property and the
denominator of which is the Net Royalty Acres set forth on Exhibit A-2 for such
Property; and

 

(5)           notwithstanding anything to the contrary in this Agreement, Buyer
Parties shall have no remedy hereunder (nor shall there be any adjustment to the
Unadjusted Cash Purchase Price nor shall any amounts be paid to the Escrow Agent
pursuant to Section 2.8(d)) for any Title Defect unless: (A) the Title Defect
Value for such Title Defect exceeds one hundred thousand Dollars ($100,000) net
to the Acquired Company’s interest in the relevant Company Oil and Gas Property
(the “Title Defect Threshold”), in which event, the value of such defect will be
taken into account from the first Dollar; and (B) the sum of the aggregate Title
Defect Values for Title Defects with Title Defect Values exceeding the Title
Defect Threshold exceeds one percent (1%) of the Unadjusted Purchase Price, and
then only to the extent such amount exceeds one percent (1%) of the Unadjusted
Purchase Price (the “Title Defect Deductible”).

 

(E)           Notwithstanding anything to the contrary in this Agreement, the
aggregate adjustments to the Unadjusted Cash Purchase Price attributable to the
effects of all Title Defects with respect to any Company Oil and Gas Property
shall not exceed the Allocated Value of such affected Company Oil and Gas
Property.

 

(ii)           Title Defect Disputes.

 

(A)          Sellers and Buyer Parties shall attempt to agree on all Title
Defect Values (i) on or prior to the Closing Date or (ii) with respect to
disputes over the adequacy of a Seller’s post-Closing Date curative work, the
end of the Cure Period. If a disputed Title Defect or Title Defect Value cannot
be resolved (i) on or prior to the Closing or (ii) with respect to disputes over
the adequacy of a Seller’s post-Closing Date curative work, the end of the Cure
Period, then in each case, any Party may submit any such disputed Title Defects
(as applicable, a “Title Dispute”), cures and Title Defect Values to the Title
Consultant in accordance with the procedures set forth in
Section 2.5(d)(ii)(C) by providing notice to the other Party(ies) thereof (a
“Title Dispute Notice”) no later than thirty (30) days following the Closing
Date or the end of the Cure Period (as applicable, the “Title Dispute Notice
Deadline”); provided, however, that, notwithstanding anything to the contrary
contained herein, unless Sellers otherwise elect in writing, an unresolved Title
Dispute that applies to a Company Oil and Gas Property that is not in pay status
shall not be submitted to the Title Consultant pursuant to
Section 2.5(d)(ii)(C) prior to the expiration of the Cure Period. If a Party
does not submit a Title Dispute Notice to the other Party(ies) in accordance
with this Section 2.5(d)(ii)(A), such Party shall be deemed to have waived all
such disputed matters, which shall be deemed conclusively resolved in accordance
with the applicable Title Defect Notice or subsequent correspondence between the
Parties.

 

28

--------------------------------------------------------------------------------



 

(B)          If a disputed Title Defect or Title Defect Value cannot be resolved
prior to the Closing, except as otherwise provided herein, the Acquired Company
shall retain all right, title and interest in and to the Company Oil and Gas
Property affected by such Title Defect. Subject to Section 2.5(d)(i)(D)(5),
(1) the adjustments to the Unadjusted Cash Purchase Price under
Section 2.2(b)(iii) shall include such Title Defect Value and (2) to the extent
related to (i) Curable Properties, (ii) disputed Title Defects or (iii) disputed
Title Defect Values, Buyer Parties shall pay to the Escrow Agent an amount in
cash equal to the alleged Title Defect Value for such Company Oil and Gas
Property in accordance with Section 2.8(d) and release of such amounts will be
subject to Section 2.8(d).

 

(C)          If a Party validly submits a Title Dispute Notice under
Section 2.5(d)(ii)(A), then the Parties shall each submit such unresolved Title
Dispute to a title attorney (the “Title Consultant”), pursuant to this
Section 2.5(d)(ii)(C).

 

(1)           The Parties hereby agree that: (i) Dick Watt shall serve as the
Title Consultant with respect to any Title Disputes that are required to be
resolved pursuant to this Section 2.5(d)(ii)(C)(1); (ii) if Dick Watt is unable
or unwilling to serve as the Title Consultant, then Allen D. Cummings shall
serve as the Title Consultant with respect to any Title Disputes that are
required to be resolved pursuant to this Section 2.5(d)(ii)(C)(1); provided,
further, that if both Dick Watt and Allen D. Cummings are unable or unwilling to
serve as the Title Consultant, then Jeff Weems shall serve as the Title
Consultant with respect to any Title Disputes that are required to be resolved
pursuant to this Section 2.5(d)(ii)(C)(1); or (iii) if Dick Watt, Allen D.
Cummings and Jeff Weems are unable or unwilling to serve as the Title
Consultant, then the provisions of Section 2.5(d)(ii)(C)(2) applicable to the
selection of the Title Consultant shall apply mutatis mutandis to the selection
of the Title Consultant.

 

(2)           The Title Consultant shall be a neutral third party title attorney
with at least ten (10) years’ experience in oil and gas title opinions, as
selected by Section 2.5(d)(ii)(C)(1). In the event that
Section 2.5(d)(ii)(C)(1)(iii) is applicable, the Parties shall each select a
third party title attorney and such title attorneys together shall select such
Title Consultant, and if any Party does not select a Title Consultant within ten
(10) days of written demand therefor by the other Party(ies), then the title
attorney selected by the other Party(ies) shall be such Title Consultant. The
Title Consultant shall not have been employed by any Party or its Affiliates
within the ten (10) year period preceding the arbitration. The Title Consultant,
once appointed, shall have no ex parte communications with any of the Parties
concerning the determination required hereunder. All communications between any
Party or its Affiliates and the Title Consultant shall be conducted in writing,
with copies sent simultaneously to the other Party(ies) in the same manner, or
at a meeting or conference call to which the representatives of both Sellers and
Buyer Parties have been invited and

 

29

--------------------------------------------------------------------------------



 

of which such Parties have been provided at least five (5) days’ notice. Within
ten (10) days of appointment of the Title Consultant, (x) each of Sellers and
Buyer Parties shall present the Title Consultant with its claim notice or its
response, as applicable, and (y) Sellers shall present the Title Consultant with
all other supporting information that it desires, and Buyer Parties shall
present the Title Consultant with all other supporting information that it
desires that was contained in the original Title Defect Notices, with a copy to
the other Party(ies). The Title Consultant shall also be provided with a copy of
this Agreement. Within thirty (30) days after receipt of such materials and
after receipt of any additional information required by the Title Consultant,
the Title Consultant shall make its determination, which shall be final and
binding upon all Parties, without right of appeal, absent manifest error. In
making his determination, the Title Consultant shall be bound by the rules set
forth in this Section 2.5(d)(ii). Except as otherwise provided in
Section 2.5(d)(ii)(C)(3), the Title Consultant shall act as an expert for the
limited purpose of determining: (1) the existence of any timely asserted Title
Defect in dispute; (2) whether any disputed curative action has succeeded in
curing a Title Defect; and (3) specific disputed Title Defect Values submitted
by any of the Parties. The Title Consultant may not award damages, interest or
penalties to any of the Parties with respect to any matter. Sellers and Buyer
Parties shall each bear their own legal fees and other costs of presenting their
case. Sellers shall bear one-half (1/2) and Buyer Parties shall bear one-half
(1/2) of the costs and expenses of the Title Consultant.

 

(3)           With respect to a timely asserted Title Defect that applies to a
Company Oil and Gas Property that is not in pay status at the time the Title
Consultant is determining the existence of such Title Defect in dispute or
whether any disputed curative action has succeeded in curing an applicable Title
Defect, the Title Consultant will also act as an expert for the additional
limited purpose of determining (I) whether the Company Oil and Gas Property
should be in pay status and (II) if such Company Oil and Gas Property should be
in pay status, whether a suit to quiet title or other Proceeding is reasonably
expected to be required to resolve the underlying issue and cause the Company
Oil and Gas Property to be placed in pay status (any such Proceeding, a “Title
Suit”).

 

a.             If the Title Consultant determines that no Title Defect exists
with respect to such Company Oil and Gas Property but such Company Oil and Gas
Property should not be in pay status, then, subject to Section 2.5(d)(i)(D)(5),
a Title Defect shall be deemed to exist with respect to such Company Oil and Gas
Property and Sellers may elect to either (x) require the Acquired Company to
assign the Company Oil and Gas Property to a designee of Sellers, in which case
the provisions of Section 2.8(d)(iii) shall apply with respect to the release
from escrow to Buyer Parties of the applicable Title Defect Value or (y) permit
the Acquired Company

 

30

--------------------------------------------------------------------------------



 

to retain the Company Oil and Gas Property, in which case the provisions of
Section 2.8(d)(iii) shall apply with respect to the release from escrow to Buyer
Parties of the applicable Title Defect Value; provided, however, in the event
that a Company Oil and Gas Property is assigned to a designee of Sellers under
Section 2.5(d)(ii)(C)(3)(a)(x) above, and the applicable Title Defect Value to
be released to Buyer Parties under Section 2.8(d)(iii) is less than the
Allocated Value of the Company Oil and Gas Property assigned, then within ten
(10) days of such assignment Sellers shall pay to Buyer Parties the positive
difference between the Allocated Value of such Company Oil and Gas Property and
the Title Defect Value remitted to Sellers under Section 2.8(d)(iii).

 

b.             If the Title Consultant determines that (x) no Title Defect
exists with respect to such Company Oil and Gas Property, (y) such Company Oil
and Gas Property should be in pay status and (z) no Title Suit applies, then no
Title Defect shall be deemed to exist with respect to such Company Oil and Gas
Property and the provisions of Section 2.8(d)(iii) shall apply with respect to
the release from escrow to Sellers of the applicable Title Defect Value.

 

c.             If the Title Consultant determines that (x) no Title Defect
exists with respect to such Company Oil and Gas Property, (y) such Company Oil
and Gas Property should be in pay status but (z) a Title Suit applies, then,
subject to Section 2.5(d)(i)(D)(5), a Title Defect shall be deemed to exist with
respect to such Company Oil and Gas Property and Buyer Parties may elect to
either (I) require the Acquired Company to retain the Company Oil and Gas
Property, in which case the provisions of Section 2.8(d)(iii) shall apply with
respect to the release from escrow to Buyer Parties and/or Sellers based on the
mutual agreement of the Parties as to the applicable Title Defect Value or
(II) require the Acquired Company to assign the Company Oil and Gas Property to
a designee of Sellers, in which case the provisions of Section 2.8(d)(iii) shall
apply with respect to the release from escrow to Buyer Parties of the applicable
Title Defect Value; provided, however, in the event that a Company Oil and Gas
Property is assigned to a designee of Sellers under
Section 2.5(d)(ii)(C)(3)(c)(II) above, and the applicable Title Defect Value to
be released to Buyer Parties under Section 2.8(d)(iii) is less than the
Allocated Value of the Company Oil and Gas Property assigned, then within ten
(10) days of such assignment Sellers shall pay to Buyer Parties the positive
difference between the Allocated Value of such Company Oil and Gas Property and
the Title Defect Value remitted to Sellers under Section 2.8(d)(iii).

 

31

--------------------------------------------------------------------------------



 

(e)           Title Benefits.

 

(i)            If a Seller(s) discovers any Title Benefit on or before the Title
Claim Date, such Seller(s) may, as soon as practicable but in any case on or
prior to the Title Claim Date, deliver a notice to Buyer Parties, which shall
include: (i) a detailed description of the alleged Title Benefit; (ii) the
specific Company Oil and Gas Property affected; (iii) the Allocated Value of the
Company Oil and Gas Property subject to the alleged Title Benefit;
(iv) supporting documentation reasonably necessary for Buyer Parties to verify
the existence of such Title Benefit (including copies of any title opinions,
title abstracts, ownership reports, run sheets, deeds, leases or other document,
reports or data, to the extent used in connection with such Seller’s assessment
of such alleged Title Benefit); and (v) the alleged Title Benefit value of the
affected Company Oil and Gas Property and the computations and information upon
which such Seller’s belief is based. With respect to each Company Oil and Gas
Property affected by a Title Benefit reported hereunder, an amount (the “Title
Benefit Value”) equal to the increase in the Allocated Value for such Company
Oil and Gas Property caused by such Title Benefit (calculated in a similar
manner as the determination of Title Defect Values in accordance with the terms
of Section 2.5(d)(i)(D), mutatis mutandis) will be determined and agreed to by
the Parties as soon as practicable. If, with respect to a Title Benefit, the
Parties have not agreed on the amount of the Title Benefit or have not otherwise
agreed on the validity of such Title Benefit, Buyer Parties and Sellers shall
have the right to elect to have such Title Benefit Value determined by a Title
Consultant pursuant to and in accordance with the provisions regarding a
disputed Title Defect set forth in Section 2.5(d)(ii)(C). The Title Benefit
Value with respect to all Title Benefits shall be used solely to offset any
reductions to the Unadjusted Purchase Price as a result of the aggregate of all
Title Defect Values, and, for the avoidance of doubt, Title Benefit Values shall
in no event increase the Unadjusted Purchase Price. For purposes of clarity,
Title Benefit Values may be used to offset any reductions to the Unadjusted
Purchase Price at any time that any such reduction is calculated or would
otherwise apply hereunder (including at Closing, in the Final Closing Statement,
in the Independent Accountant’s Closing Statement, upon resolution of any
disputed Title Defects or Title Defect Values or upon any other release from the
Escrow Account, as applicable), but without duplication of any Title Benefit
Value previously offset against any reductions to the Unadjusted Purchase Price.

 

(ii)           If Buyer Parties discover any Title Benefit on or before the
Title Claim Date, Buyer Parties shall, as soon as practicable but, in any case,
on or before the Title Claim Date, deliver to Sellers a notice meeting the
requirements of Section 2.5(e)(i).

 

(f)            Termination Right. In the event a Party notifies the other
Party(ies) of the intention to terminate this Agreement in accordance with
Section 8.1(e), Sellers or Buyer Parties may, prior to giving effect to
Section 8.1(e), as applicable, elect to submit all disputed Title Defects and
Title Defect Values to the Title Consultant in accordance with the procedures
set forth in Section 2.5(d)(ii)(C); provided, that notwithstanding anything to
the contrary in Section 2.5(d)(ii)(C), such proceeding shall be solely to
determine whether the aggregate adjustments pursuant to Section 2.2(b)(iii) in
respect of any disputed Title Defects and Title Defect Values asserted by Buyer
Parties in good faith would, when taken together with all other adjustments
pursuant to Section 2.2(b)(iii), trigger the termination right under
Section 8.1(e). For the avoidance of doubt, if a Seller or Buyer Parties elect
to submit to the Title Consultant in accordance with this Section 2.5(f), no
Party may terminate this Agreement pursuant to Section 8.1(e) until final

 

32

--------------------------------------------------------------------------------



 

resolution of such arbitration unless the termination right under
Section 8.1(e) would otherwise apply solely by virtue of any undisputed Title
Defect Values, together with the exclusion of any Company Oil and Gas Property
pursuant to Section 2.5(b) or Section 2.5(d).

 

(g)           Acceptance of Title Condition. EXCEPT AS OTHERWISE SET FORTH IN
THIS AGREEMENT, BUYER PARTIES REPRESENT AND WARRANT THAT THEY HAVE BEEN PROVIDED
THE OPPORTUNITY TO CONFIRM THE ACQUIRED COMPANY’S DEFENSIBLE TITLE TO THE
COMPANY OIL AND GAS PROPERTIES AND UPON THE CLOSING, BUYER PARTIES WILL ACCEPT
THE COMPANY OIL AND GAS PROPERTIES AT THE CLOSING IN THE PRESENT CONDITION, “AS
IS AND WHERE IS AND WITH ALL FAULTS.” BUYER PARTIES ACKNOWLEDGE AND AGREE THAT,
EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR IN THE CERTIFICATE TO BE
DELIVERED PURSUANT TO SECTION 2.6(a)(iii) SELLERS HAVE MADE NO REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WRITTEN, ORAL OR OTHERWISE, AS TO
THE ACCURACY OR COMPLETENESS OF THE BACKGROUND MATERIALS OR ANY OTHER
INFORMATION RELATING TO THE COMPANY ASSETS FURNISHED BY OR ON BEHALF OF ANY
SELLER OR TO BE FURNISHED TO BUYER PARTIES OR THEIR REPRESENTATIVES, INCLUDING
SELLERS’ OR THE ACQUIRED COMPANY’S INTERNAL APPRAISALS AND INTERPRETIVE DATA.

 

2.6          Closing Payment and Transfer of Interests.

 

(a)           At the Closing, each Seller shall deliver to Buyer Parties:

 

(i)            An assignment agreement transferring all of such Seller’s
Acquired Interests, substantially in the form attached hereto as Exhibit C, duly
and validly executed such Seller (the “Assignment Agreement”);

 

(ii)           A certificate meeting the requirements of U.S. Treasury
Regulation Section 1.1445-2(b)(2) and Code Section 1446(f) providing that such
Seller is not a “foreign person” within the meaning of Section 1445 of the Code,
in the form and substance reasonably satisfactory to Buyer Parties, dated as of
the Closing Date and duly executed by Seller;

 

(iii)          A certificate dated as of the Closing Date duly executed by a
member, manager, officer or authorized person of such Seller (or by such Seller
if he or she is a natural person) regarding the satisfaction of the conditions
set forth in Sections 7.1(a), 7.1(b) and 7.1(f), substantially in the form
attached hereto as Exhibit D;

 

(iv)          (A) Written resignation of SIM as the “Operator” of the Acquired
Company and (B) written resignations of the directors and officers of the
Acquired Company that are identified on Schedule 2.6(a), in each case, effective
prior to or concurrently with the Closing;

 

(v)           A mutual release of any and all claims between the Acquired
Company, on the one hand, and such Seller (on its behalf and on behalf of its
Affiliates other than the Acquired Company), such Seller’s spouse (if such
Seller is a natural person and married), SIM and each officer and director of
the Acquired Company, on the other hand;

 

33

--------------------------------------------------------------------------------



 

(vi)          Unless if such Seller is listed on Schedule 3.8, the Registration
Rights Agreement substantially in the form attached hereto as Exhibit F (the
“Registration Rights Agreement”) duly executed by an officer or authorized
person of such Seller (or by such Seller if he or she is a natural person);

 

(vii)         The Transition Services Agreement substantially in the form
attached hereto as Exhibit G (the “Transition Services Agreement”) duly executed
by an officer of SIM;

 

(viii)        To the extent any are listed, evidence of the termination of the
Contracts listed on Schedule 6.14 and a release of the Acquired Company, each
Buyer Party and their respective Affiliates from any and all liabilities and
continuing obligations under or with respect thereto, if any;

 

(ix)          The Joint Instruction Letter to the Escrow Agent in accordance
with the terms of the Escrow Agreement authorizing release of the Deposit, less
the Title Defect Escrow Amount (if any), to Sellers; and

 

(x)           Such other documents, instruments and writings as may be
reasonably required to be delivered by such Seller to Buyer Parties at the
Closing to effect the transactions contemplated by this Agreement.

 

(b)           At the Closing, Buyer Parties shall deliver to Sellers:

 

(i)            In cash by wire transfer of immediately available funds to the
account or accounts designated by Sellers, an aggregate amount equal to the
Adjusted Cash Purchase Price minus the Deposit (less the Title Defect Escrow
Amount (if any)), in each case as set forth, and as allocated to each Seller, in
the Closing Statement;

 

(ii)           A number of Common Units equal to (A) the number of Common Units
included in the Unit Consideration minus (B) the number of Common Units included
in and constituting Indemnity Units at the Closing, which Indemnity Units shall
be delivered and held pursuant to Section 2.8, in each case of clauses (A) and
(B), as allocated to each Seller in Exhibit A-1, issued by KRP and credited to
the applicable Seller in book-entry form and, in the case of clause (A), bearing
the standard Securities Act legend applied to Common Units on the books and
records of the Transfer Agent and, in the case of clause (B), bearing the
Restrictive Legends;

 

(iii)          A certificate dated as of the Closing Date duly executed by an
officer of each Buyer Party regarding the satisfaction of the conditions set
forth in Sections 7.2(a), 7.2(b) and 7.2(e), substantially in the form attached
hereto as Exhibit E;

 

(iv)          The Registration Rights Agreement duly executed by an officer of
KRP;

 

(v)           The Transition Services Agreement duly executed by an officer of
each Buyer Party;

 

34

--------------------------------------------------------------------------------



 

(vi)          The Joint Instruction Letter to the Escrow Agent in accordance
with the terms of the Escrow Agreement authorizing release of the Deposit, less
the Title Defect Escrow Amount (if any), to Sellers; and

 

(vii)         Such other documents, instruments and writings as may be
reasonably required to be delivered by Buyer Parties to Sellers at the Closing
to effect the transactions contemplated by this Agreement.

 

2.7          Closing.

 

Subject to Section 8.1, the closing of the sale and transfer of the Acquired
Interests to Opco as contemplated by this Agreement (the “Closing”) shall take
place electronically through the exchange of facsimile electronic transmittal
(PDF) copies of documents via e-mail (with hard copies of such documents to be
delivered as requested by each Party) on the date that is the later of (a) one
hundred (100) days from the Execution Date and (b) the third (3rd) Business Day
following the satisfaction or waiver of all conditions to the obligations of the
Parties set forth in Section 7.1 and Section 7.2 (excluding conditions that, by
their terms, cannot be satisfied until the Closing, but subject to satisfaction
at the Closing), or such other date as Buyer Parties and Sellers may mutually
determine (the date on which the Closing occurs is referred to herein as the
“Closing Date”).

 

2.8          Escrow.

 

(a)           Within one (1) Business Day after the execution and delivery of
this Agreement, Buyer Parties will pay to the Escrow Agent, by wire transfer of
immediately available funds, an earnest money deposit equal to ten percent (10%)
of the Unadjusted Cash Purchase Price (the “Deposit”) to be deposited in the
Escrow Account pursuant to the Escrow Agreement. At the Closing, the Deposit
shall be either (i) released to Sellers pursuant to Sections 2.6(a)(xi) and
2.6(b)(vi), less the Title Defect Escrow Amount (if any), and credited against
the Unadjusted Cash Purchase Price in accordance with Section 2.6(b)(i) at
Closing, if Closing occurs, or (ii) if Closing does not occur, then the Deposit
shall be distributed by the Escrow Agent in accordance with Section 8.3.

 

(b)           At the Closing, Buyer Parties will deposit into the Indemnity
Escrow Accounts the number of Common Units included in and constituting
Indemnity Units, as allocated to each Seller in Exhibit A-1, issued by KRP and
credited to the applicable Sellers in book-entry form, bearing the Restrictive
Legends on the books and records of the Transfer Agent in each such Seller’s
Indemnity Escrow Account, which Common Units (i) each such Seller shall have
sole and exclusive voting power over unless and until surrendered to Buyer
Parties in accordance with this Agreement and (ii) shall be held in custody by
the Transfer Agent and disbursed in accordance with the provisions of this
Agreement;

 

(c)           For the avoidance of doubt, the aggregate value of the Indemnity
Units at the Closing shall equal ten percent (10%) of the Unadjusted Purchase
Price.

 

(d)           At Closing, subject to Section 2.5(d)(i)(D)(5), Buyer Parties will
deposit into the Escrow Account any Title Defect Value related to (i) Curable
Properties, (ii) disputed Title Defects or (iii) disputed Title Defect Values
(collectively, the “Title Defect Escrow Amount”), to

 

35

--------------------------------------------------------------------------------



 

the extent the aggregate Title Defect Escrow Amount is greater than the Deposit,
pursuant to the Escrow Agreement. For the avoidance of doubt, if the Title
Defect Escrow Amount is less than the Deposit, then Buyer Parties will not
deposit any additional amounts into the Escrow Account and the Deposit, or a
portion thereof equaling the Title Defect Escrow Amount, will be deemed to be
the applicable Title Defect Escrow Amount.

 

(i)            If Sellers cure a Title Defect related to a Curable Property
during the Cure Period then, no later than five (5) Business Days following the
resolution (including by resolution of the Parties) of the cure of such Title
Defect, Buyer Parties and Sellers shall deliver a Joint Instruction Letter
instructing the Escrow Agent to release from the Title Defect Escrow Amount to
Sellers the Title Defect Value related to such Title Defect.

 

(ii)           If Sellers partially cure a Title Defect related to a Curable
Property during the Cure Period, then, no later than five (5) Business Days
following the resolution (including by resolution of the Parties) of the partial
cure of such Title Defect, Buyer Parties and Sellers shall deliver a Joint
Instruction Letter instructing the Escrow Agent to release from the Title Defect
Escrow Amount (A) to Sellers, the amount by which such partial cure reduces the
Title Defect Value related to such Title Defect, and (B) to Buyer Parties, the
remaining Title Defect Value (after applying any reduction referenced in clause
(A) above).

 

(iii)          With respect to any Title Defect or Title Defect Value that is
the subject of a Title Dispute for which a Title Dispute Notice is properly
submitted in accordance with Section 2.5(d)(ii)(A), no later than five
(5) Business Days following the resolution (including by resolution of the
Parties) of the applicable Title Dispute, Buyer Parties and Sellers shall
deliver a Joint Instruction Letter instructing the Escrow Agent to release from
the Title Defect Escrow Amount (A) to Buyer Parties, an amount equal to the
Title Defect Value related to such Title Defect as finally resolved, and (B) to
Sellers, the positive difference (if any) between the Title Defect Value
deposited into the Escrow Account in respect of such Title Defect pursuant this
Section 2.8(d) and the Title Defect Value of such Title Defect as finally
resolved.

 

(iv)          With respect to any Title Defect or Title Defect Value for which a
Title Dispute Notice is not timely submitted in accordance with
Section 2.5(d)(ii)(A), no later than five (5) Business Days following the
expiration of the applicable Title Dispute Notice Deadline, Buyer Parties and
Sellers shall deliver a Joint Instruction Letter instructing the Escrow Agent to
release from the Title Defect Escrow Amount to the applicable Party the amount
to be so disbursed pursuant to Section 2.5(d)(ii).

 

(v)           Notwithstanding the foregoing in this Section 2.8 or any other
provision of this Agreement to the contrary, if (x) Sellers cure (or partially
cure) a Title Defect related to a Curable Property during the Cure Period or a
Title Dispute is resolved and (y) the effect of such cure (or partial cure) or
resolution causes the aggregate of all Title Defect Values to not exceed the
Title Defect Deductible, then, (A) the Parties acknowledge and agree that there
will be no adjustments to the Unadjusted Cash Purchase Price or other remedies
provided by Sellers for any Title Defects under Section 2.5, (B) except to the
extent such amounts have been paid to Sellers (including from the Title Defect
Escrow Amount), Sellers shall be reimbursed by Buyer Parties for any downward
adjustments to the Unadjusted Cash Purchase Price under Section 2.5 attributable
to the Title Defect Value that were made at Closing (including, for purposes of
clarity,

 

36

--------------------------------------------------------------------------------



 

for any Title Defect Escrow Amounts previously released to Buyer Parties by the
Escrow Agent), with such reimbursement to be reflected and accounted for in the
Final Closing Statement (or, if at such time the final adjustments to the
Unadjusted Cash Purchase Price have already been determined in accordance with
Section 2.9, then Buyer Parties shall promptly pay to Sellers in immediately
available funds an amount equal to such reimbursement), and (C) the remainder of
the Title Defect Escrow Amount held in the Escrow Account shall be thereafter
released to Sellers.

 

(e)           Releases of any portion of the Indemnity Escrow Balance or the
Title Defect Escrow Amount shall (i) specify the amount of the Indemnity Escrow
Balance or the Title Defect Escrow Amount to be released from the Indemnity
Escrow Accounts or the Escrow Account, as applicable, (ii) specify such account
and the Person or Persons to whom such amount shall be released and (iii) be
made only in accordance with (A) written instructions that are jointly signed by
Sellers and Buyer Parties, which instructions, (1) with respect to any Title
Defect Escrow Amount, shall be in a form that complies with the requirements of
the Escrow Agreement, and (2) with respect to any Indemnity Units, shall be in a
form acceptable to the Transfer Agent (in each case, a “Joint Instruction
Letter”), (B) requirements in the Escrow Agreement relating to a Final
Determination (as defined in the Escrow Agreement) with respect to any Title
Defect Escrow Amount and (C) with respect to any Indemnity Escrow Balance,
Article 9.

 

(f)            In the event of a conflict between the Escrow Agreement and this
Agreement, this Agreement shall govern. If any Party receives a release of any
amount from the Indemnity Escrow Accounts or the Escrow Account pursuant to the
Escrow Agreement or otherwise to which it is not entitled pursuant to the terms
of this Agreement, such Party shall, (i) if another Party is entitled to such
released amount at that time, transfer such released amount from the Indemnity
Escrow Accounts or the Escrow Account, as applicable, to such other Party, or
(ii) if no other Party is entitled to such released amount at that time, deposit
such released amount from the Indemnity Escrow Accounts or the Escrow Account,
as applicable, with the Escrow Agent or Transfer Agent, as applicable, to be
held and released pursuant to the Escrow Agreement and/or this Agreement, as
applicable.

 

2.9          Post-Closing Adjustments.

 

(a)           Revised Closing Statement. On or before the date that is ninety
(90) days after the Closing Date, Buyer Parties shall prepare and deliver to
Sellers a revised Closing Statement setting forth its assessment of (i) the
final amounts described in Sections 2.2(a)(ii), 2.2(a)(iii), 2.2(b)(i),
2.2(b)(ii) and 2.2(b)(iii) and the amount of any Seller Transaction Expenses
actually funded by Buyer Parties, in each case, as of or on the Closing Date, as
applicable, (ii) the amount of all Asset Taxes allocable to Buyer Parties
pursuant to Section 6.10(b) but paid or economically borne by a Seller (if any),
(iii) the amount of all Asset Taxes allocable to a Seller pursuant to
Section 6.10(b) but paid or economically borne by Buyer Parties (if any) and
(iv) all Buyer Entitlements, Buyer Obligations, Seller Entitlements and Seller
Obligations then known to Buyer Parties. Buyer Parties shall provide to Sellers
such data and information as Sellers may reasonably request supporting the
amounts reflected on the revised Closing Statement (and reasonable access to
Buyer Parties’ personnel, including internal accountants, during normal business
hours) to permit each Seller to perform, or cause to be performed, an audit of
the revised Closing Statement, at such Seller’s expense. The revised Closing
Statement shall become final and binding upon the Parties on the date (the
“Final Settlement Date”) that is thirty (30) days following

 

37

--------------------------------------------------------------------------------



 

receipt thereof by Sellers unless a Seller gives Notice of its disagreement
(“Notice of Disagreement”) with respect to such Seller’s Adjusted Cash Purchase
Price, to Buyer Parties prior to the Final Settlement Date, it being understood
that the Notice of Disagreement shall not include matters contemplated by
Section 2.5. For the avoidance of doubt, the Closing Statement shall become
final and binding upon any Seller that does not give a Notice of Disagreement
even if another Seller gives a Notice of Disagreement. Any Notice of
Disagreement shall specify in reasonable detail the Dollar amount, nature and
basis of any disagreement so asserted. If a Notice of Disagreement is received
by Buyer Parties by the Final Settlement Date, then the Closing Statement (as
revised in accordance with Section 2.9(b) below) shall become final and binding
on Buyer Parties and Sellers on, and the Final Settlement Date shall be, the
earlier of (i) the date upon which such Seller and Buyer Parties agree in
writing with respect to all matters specified in the Notice of Disagreement and
(ii) the date upon which the Independent Accountant’s Closing Statement is
issued by the Independent Accountant. For the avoidance of doubt and
notwithstanding anything in this Section 2.9 to the contrary, nothing in this
Section 2.9 shall prejudice the rights or remedies hereunder of the Parties with
respect to any unresolved Title Disputes under Section 2.5.

 

(b)           Final Closing Statement. During the thirty (30) days following the
date upon which Buyer Parties receive a Notice of Disagreement, Sellers and
Buyer Parties shall use commercially reasonable efforts to attempt to resolve in
writing any differences that they may have with respect to all matters specified
in the Notice of Disagreement. If at the end of such thirty (30) day period (or
earlier by mutual agreement), Buyer Parties and such Seller have not reached
agreement on such matters, the matters that remain in dispute (and only such
matters) shall promptly be submitted to BDO USA, LLP (the “Independent
Accountant”) for review and final and binding resolution. If BDO USA, LLP is
unable or unwilling to serve as an arbitrator hereunder, then such Seller and
Buyer Parties shall, in good faith, mutually agree upon an independent national
accounting firm who has not represented either Party in any material matter at
any time during the two-year period of time immediately preceding its
designation hereunder, to serve as the Independent Accountant. Buyer Parties and
such Seller shall, not later than seven (7) days prior to the hearing date set
by the Independent Accountant, each submit a written brief to the Independent
Accountant (and a copy thereof to the other Party on the same day) with proposed
Dollar figures for settlement of the disputes as to the amount of the Cash
Purchase Price Adjustment (together with a proposed Closing Statement that
reflects such figures) consistent with their respective calculations delivered
pursuant to Section 2.9(a). The hearing shall be conducted on a confidential
basis. The Independent Accountant shall consider only those items or amounts in
the Closing Statement which were identified in the Notice of Disagreement and
such written briefs and which remain in dispute and the Independent Accountant’s
decision resolving the matters in dispute shall be based upon and be consistent
with the terms and conditions in this Agreement. In deciding any matter, the
Independent Accountant (i) shall be bound by the provisions of this Section 2.9
and the related definitions and (ii) may not assign a value to any disputed item
greater than the greatest value for such item claimed by either such Seller or
Buyer Parties or less than the smallest value for such item claimed by such
Seller or Buyer Parties in their respective calculations delivered pursuant to
Section 2.9(a). The Independent Accountant shall render a decision resolving the
matters in dispute (which decision shall include a written statement of findings
and conclusions) within thirty (30) days after the conclusion of the hearing,
unless the Parties reach agreement prior thereto and withdraw the dispute from
arbitration. The Independent Accountant shall provide to the Parties
explanations in writing of the reasons for its decisions

 

38

--------------------------------------------------------------------------------



 

regarding the Cash Purchase Price Adjustment and shall issue the Final Closing
Statement reflecting such decision, which shall set forth the Cash Purchase
Price Adjustment and the Adjusted Cash Purchase Price as determined by the
Independent Accountant pursuant to this Section 2.9. The decision of the
Independent Accountant shall be (i) final and binding on the Parties and
(ii) final and non-appealable for all purposes hereunder; provided, however,
that such decision may be reviewed, corrected or set aside by a court of
competent jurisdiction, but only if and to the extent that the Independent
Accountant is found by such court of competent jurisdiction to have made
mathematical errors with respect to its decision or to have manifestly violated
the express terms of this Section 2.9 (including the related defined terms set
forth in Section 1.1). The cost of any arbitration (including the fees and
expenses of the Independent Accountant) under this Section 2.9(b) shall be borne
entirely by the Party awarded the smaller percentage of the disputed amount by
the Independent Accountant. The fees and disbursements of Buyer Parties’
independent auditors and other costs and expenses incurred in connection with
the services performed with respect to the Closing Statement shall be borne by
Buyer Parties and the fees and disbursements of such Seller’s independent
auditors and other costs and expenses incurred in connection with their
preparation of the Notice of Disagreement shall be borne by such Seller. As used
in this Agreement, the term “Final Closing Statement” shall mean the revised
Closing Statement described in Section 2.9(a), as prepared by Buyer Parties and
as may be subsequently adjusted to reflect any subsequent written agreement
between the Parties with respect thereto, or if submitted to the Independent
Accountant, the Independent Accountant’s Closing Statement (“Independent
Accountant’s Closing Statement”) as described in this Section 2.9(b).

 

(c)           Final Settlement. If the Adjusted Cash Purchase Price attributable
to a Seller set forth on the Closing Statement delivered pursuant to Section 2.4
exceeds the Adjusted Cash Purchase Price attributable to such Seller as set
forth on the Final Closing Statement or the Independent Accountant’s Closing
Statement, as applicable, then such Seller shall pay Buyer Parties such excess
amount in cash, together with interest thereon, from the Closing Date to (but
not including) the date on which such payment is paid, at the rate of three
percent per annum calculated and payable in accordance with Section 2.9(d). If
the Adjusted Cash Purchase Price attributable to a Seller set forth on the Final
Closing Statement or the Independent Accountant’s Closing Statement, as
applicable, exceeds the Adjusted Cash Purchase Price attributable to such Seller
set forth on the Closing Statement delivered pursuant to Section 2.4, then Buyer
Parties shall pay such Seller such excess amount in cash, together with interest
thereon, from the Closing Date to (but not including) the date on which such
payment is paid, at the rate of three percent per annum calculated and payable
in accordance with Section 2.9(d). Any adjustments to the Adjusted Cash Purchase
Price made pursuant to this Section 2.9(c) shall be paid by wire transfer of
immediately available funds to an account specified by the Party to whom such
payment is owed within five (5) Business Days after the Final Settlement Date.

 

(d)           Interest. All computations of interest with respect to any payment
due to a Person under this Agreement shall be based on the applicable interest
rate on the basis of a year of 365 days, in each case, for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest is payable. Whenever any payment under this
Agreement will be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall be
included in the computation of payment of interest.

 

39

--------------------------------------------------------------------------------



 

2.10        Tax Treatment; Purchase Price Allocation.

 

(a)           The Parties acknowledge and agree that, for U.S. federal Income
Tax purposes (and for state Income Tax purposes in states that follow federal
law in this respect), the purchase and sale of the Acquired Interests will be
treated in a manner consistent with the analysis and holdings in Situation 2 of
Revenue Ruling 99-6, 1999-1 C.B. 432. The Parties will prepare and file all Tax
Returns consistent with the foregoing and will not take any inconsistent
position on any Tax Return, or during the course of any proceeding with respect
to Taxes, unless otherwise required by applicable Law following a final
determination as defined in Section 1313 of the Code.

 

(b)           Sellers shall prepare and deliver to Buyer Parties, within sixty
(60) days after the Final Settlement Date, an allocation of the Unadjusted
Purchase Price, the assumed obligations and any other items that are treated as
consideration of Sellers for U.S. federal Income Tax purposes among the Company
Assets in accordance with Sections 751 and 1060 of the Code and the Treasury
Regulations promulgated thereunder (the “Allocation”). Buyer Parties shall have
twenty (20) days from the receipt of the Allocation or any update thereto to
review and comment on any Allocation. If Buyer Parties dispute any items in any
proposed Allocation, Sellers and Buyer Parties shall use commercially reasonable
efforts to agree on such Allocation within twenty (20) days after receipt of any
written changes proposed by Buyer Parties. If Sellers and Buyer Parties are
unable to agree upon such Allocation within such twenty-day period, then any
disputed items in such Allocation shall be resolved under the procedures
described in Section 2.9(b). Once Buyer Parties and Sellers agree to the
Allocation or the Allocation is determined by the Independent Accountant, as
applicable, Sellers and Buyer Parties shall report consistently with such
Allocation (as revised to take into account subsequent adjustments to the
Unadjusted Purchase Price of Sellers) in all Tax Returns, and neither Sellers
nor Buyer Parties shall take any position in any return that is inconsistent
with the Allocation, as adjusted, in each case, unless required to do so by a
final determination as defined in Section 1313 of the Code.

 

2.11        Payments.

 

(a)           Buyer Parties shall be entitled to all revenues, income, proceeds,
receipts and credits attributable to production from the Company Assets
occurring from and after the Effective Time (collectively, the “Buyer
Entitlements”), and shall be responsible for (and entitled to any refunds with
respect to) all audit, legal, banking, reserves, payroll, land system, general
and administrative and other expenses incurred by the Acquired Company from and
after the Effective Time (the “Buyer Obligations”). For a period of twenty-four
(24) months from and after the Closing, Sellers shall be entitled to all
revenues, income, proceeds, receipts and credits attributable to production from
the Company Assets occurring prior to the Effective Time (collectively, the
“Seller Entitlements”), and shall be responsible for (and entitled to any
refunds with respect to) all audit, legal, banking, reserves, payroll, land
system, general and administrative and other expenses incurred by the Acquired
Company prior to the Effective Time (the “Seller Obligations”).

 

(b)           Without duplication of any item that is accounted for in Sections
2.2, 2.3, 2.5 or 2.9, if: (i) a Seller or any of its Affiliates receives any
payment with respect to the Buyer Entitlements, such Seller shall, or shall
cause its applicable Affiliates to, promptly remit such payment to Buyer Parties
or their designated Affiliate; and (ii) a Seller receives any invoices, bills or
other requests for payment from any Third Party in respect of the Buyer
Obligations, such Seller

 

40

--------------------------------------------------------------------------------



 

shall send such requests for payment to Buyer Parties and Buyer Parties shall
promptly remit, or cause the Acquired Company to promptly remit, payment for
such request to such Third Party.

 

(c)           For a period of twenty-four (24) months from and after the
Closing, and without duplication of any item that is accounted for in Sections
2.2, 2.3, 2.5 or 2.9, if: (i) Buyer Parties or any of their Affiliates
(including the Acquired Company) receive any payment with respect to the Seller
Entitlements, Buyer Parties shall, or shall cause their applicable Affiliates
to, promptly remit such payment to the applicable Seller or its designated
Affiliate; and (ii) Buyer Parties or any of their Affiliates (including the
Acquired Company) receive any invoices, bills or other requests for payment from
any Third Party in respect of the Seller Obligations, Buyer Parties shall send
such requests for payment to Sellers and the applicable Seller(s) shall promptly
remit, or cause its or their Affiliates to promptly remit, payment for such
request to such Third Party.

 

ARTICLE 3
Representations and Warranties Relating to Sellers

 

Each Seller hereby represents and warrants to Buyer Parties the following:

 

3.1          Organization of Seller.

 

Such Seller is a limited liability company, limited partnership or natural
person, as applicable, duly formed, validly existing and in good standing under
the Laws of the jurisdiction of its organization, formation or residence, as
applicable, and has the requisite organizational power and authority to own,
lease and otherwise hold its assets and to conduct its business as it is now
being conducted.

 

3.2          Authorization; Enforceability.

 

Such Seller has full capacity, power and authority to execute and deliver this
Agreement and the other Transaction Documents to which such Seller is a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the other Transaction Documents to which such
Seller is a party, the performance of the transactions contemplated hereby and
thereby and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized on the part of such Seller, and
no other proceeding on the part of such Seller is necessary to authorize this
Agreement and the other Transaction Documents to which such Seller is a party or
the performance of the transactions contemplated hereby or thereby. This
Agreement has been duly and validly executed and delivered by such Seller, and
this Agreement constitutes a valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity. Each other Transaction
Document to which such Seller is a party has been or shall be duly and validly
executed and delivered by such Seller, and each such other Transaction Document
constitutes or shall constitute a valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws

 

41

--------------------------------------------------------------------------------



 

affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

3.3          No Conflict; Consents.

 

Except as set forth in Schedule 3.3, the execution, delivery and performance by
such Seller of this Agreement and the other Transaction Documents to which such
Seller is a party and the consummation of the transactions contemplated hereby
and thereby do not and shall not:

 

(a)           in any material respect, violate any Law applicable to such Seller
or require any filing with, consent, waiver, approval, order or authorization
of, or declaration, filing or registration with, or notice to, any Governmental
Authority;

 

(b)           conflict with or violate any Organizational Document of such
Seller (to the extent applicable); or

 

(c)           in any material respect, conflict with or result in any violation
of, cause a breach of any provision of or constitute a default (with or without
the giving of notice, the passage of time or both) under, or give rise (with or
without the giving of notice or the passage of time or both) to the termination,
amendment, cancellation or acceleration of any obligation (or the right of any
Person to so terminate, amend, cancel or accelerate) or the loss of a benefit or
in increased, additional, accelerated or guaranteed rights or entitlements of
any Person, or create any obligation to make a payment to any other Person, or
result in the creation of a Lien (other than Permitted Encumbrances) on the
Acquired Interests, in each case under the terms, conditions or provisions of
any Contract to which such Seller is a party or by which such Seller may be
bound.

 

3.4          Consents.

 

Except for the Customary Post-Closing Consents, no material consent, approval or
authorization of, or designation or filing with, any Governmental Authority or
any other Person is required on the part of such Seller or any affiliated
Acquired Company in connection with the valid execution and delivery of this
Agreement or the Transaction Documents to which such Seller is a party or the
consummation of transactions contemplated hereby or thereby.

 

3.5          Litigation.

 

As of the date hereof, there are no Proceedings pending or, to the Knowledge of
such Seller, threatened, in which such Seller is or may be a party affecting the
execution and delivery by such Seller of this Agreement or the other Transaction
Documents to which such Seller is a party or the consummation of the
transactions contemplated hereby or thereby.

 

3.6          Ownership of Acquired Interests.

 

(a)           Such Seller holds of record and owns beneficially, and has good
and valid title to, such Seller’s Acquired Interests, free and clear of all
Liens (other than restrictions on transfer arising under state and federal
securities Laws or the Organizational Documents of the Acquired Company), and,
upon consummation of the transactions contemplated hereby, Buyer Parties will
acquire good and valid title to such Seller’s Acquired Interests.

 

42

--------------------------------------------------------------------------------



 

(b)           Neither such Seller nor any of its Affiliates is a party to any
option, warrant, purchase right or other Contract or commitment (other than this
Agreement) that would require such Seller to sell, transfer, provide notice to a
Person or otherwise dispose of such Seller’s Acquired Interests. Neither such
Seller nor any of its Affiliates is a party to any voting trust, proxy or other
agreement or understanding with respect to the voting of such Seller’s Acquired
Interests.

 

3.7          Brokers’ Fees.

 

Neither such Seller nor any of its Affiliates has entered into any Contract with
any Person regarding any obligation or liability, contingent or otherwise, for
any broker’s fee, finder’s fee or other commission or similar fee in connection
with the transactions contemplated by this Agreement for which Buyer Parties or,
following the Closing, the Acquired Company will have any responsibility
whatsoever (except as expressly contemplated in Section 2.3(b)).

 

3.8          Securities Law Compliance.

 

(a)           Except as set forth on Schedule 3.8, such Seller is an accredited
investor as defined in Regulation D under the Securities Act. Such Seller (i) is
acquiring the Common Units for its own account and not with a view to
distribution, (ii) has sufficient knowledge and experience in financial and
business matters so as to be able to evaluate the merits and risk of an
investment in the Common Units and is able financially to bear the risks thereof
and (iii) understands that the Common Units will, upon issuance, be
characterized as “restricted securities” under state and federal securities Laws
and that under such Laws and applicable regulations the Common Units may be
resold without registration under such Laws only in certain limited
circumstances.

 

(b)           Such Seller has experience in analyzing and investing in companies
similar to each Buyer Party and is capable of evaluating the merits and risks of
its investment in Common Units and has the capacity to protect its own
interests;

 

(c)           To the extent necessary, Seller has retained and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of the acquisition of Common Units and the other transactions
contemplated by this Agreement; and

 

(d)           Such Seller has had an opportunity to discuss Buyer Parties’
business, management and financial affairs with the members of Buyer Parties’
management and has had an opportunity to ask questions of the officers and other
representatives of Buyer Parties, which questions were answered to its
satisfaction.

 

3.9          Spousal Consent.

 

If such Seller is a natural person and is married, such Seller severally
represents and warrants that (a) true and complete copies of this Agreement and
all documents to be executed by such Seller hereunder have been furnished to his
or her spouse; (b) such spouse has read this Agreement and all related documents
applicable to such Seller and is familiar with each of their terms; and (c) has
agreed to be bound, and is hereby bound by their signature to this Agreement, to
the obligations of such Seller hereunder and thereunder.

 

43

--------------------------------------------------------------------------------



 

ARTICLE 4
Representations and Warranties Relating to the Acquired Company

 

Each Seller represents and warrants to Buyer Parties with respect to the
Acquired Company the following:

 

4.1          Organization.

 

The Acquired Company is a limited liability company, duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization or formation and has the requisite organizational power and
authority to own the Company Assets owned by the Acquired Company, as
applicable, and to conduct its business as it is now being conducted. The
Acquired Company is duly licensed or qualified in each jurisdiction in which the
ownership of the Company Assets owned by the Acquired Company or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect. Such Seller has made available to Buyer Parties complete and correct
copies of all Organizational Documents of the Acquired Company, including any
amendments thereto, and such Organizational Documents are in full force and
effect.

 

4.2          No Conflict; Consents.

 

The Acquired Company is in material compliance with the terms and conditions of
its own Organizational Documents. Except (i) as set forth in Schedule 4.2 or
(ii) with respect to clauses (a), (c), (d) and (e) below, as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the execution, delivery and performance by such Seller
of this Agreement and the other Transaction Documents to which such Seller is a
party and the consummation of the transactions contemplated hereby and thereby
do not and shall not:

 

(a)           violate any Law applicable to the Acquired Company or require any
filing with, consent, waiver, approval, order or authorization of, or
declaration, filing or registration with, or notice to, any Governmental
Authority, except for the Customary Post-Closing Consents;

 

(b)           conflict with or violate any Organizational Document of the
Acquired Company;

 

(c)           require any filing with, or the giving of any notice to, any
Person;

 

(d)           require any consent or approval of any Person; or

 

(e)           conflict with or result in any violation of, cause a breach of any
provision of, or constitute a default (with or without the giving of notice, the
passage of time or both) under, or give rise (with or without the giving of
notice or the passage of time or both) to the termination, amendment,
cancellation or acceleration of any obligation (or the right of any Person to so
terminate, amend, cancel or accelerate) or the loss of a benefit or in
increased, additional, accelerated or guaranteed rights or entitlements of any
Person, or create any obligation to make a payment to any other Person, or
result in the creation of a Lien (other than Permitted Encumbrances) on any
assets of the Acquired Company, in each case under the terms, conditions

 

44

--------------------------------------------------------------------------------



 

or provisions of any Contract or Lease to which the Acquired Company is a party
or by which the Acquired Company or Company Assets owned by the Acquired Company
may be bound.

 

4.3          Capitalization.

 

(a)           Schedule 4.3(a) sets forth all of the Acquired Interests of or in
the Acquired Company. The Acquired Interests constitute all of the issued and
outstanding equity interests of the Acquired Company. Sellers are the only
members of the Acquired Company. Such Seller’s Acquired Interests have been duly
authorized, are validly issued, fully paid, non-assessable and free of
preemptive rights. Such Seller’s Acquired Interests were issued in compliance
with applicable Laws.

 

(b)           There are no (i) outstanding membership interests or other equity
interests of the Acquired Company, other than the Acquired Interests,
(ii) outstanding securities of the Acquired Company convertible into,
exchangeable or exercisable for membership interests or other equity interests
of the Acquired Company, (iii) authorized or outstanding options, preemptive
rights, redemption rights, repurchase rights, warrants or other rights to
purchase or acquire from the Acquired Company, or obligations of the Acquired
Company to issue or sell, any membership or other equity interests or other
securities, including securities convertible into or exchangeable for membership
or other equity interests or other securities of such entity, (iv) equity
equivalents, interests in the ownership or earnings or other similar rights of
or with respect to the Acquired Company, (v) authorized or outstanding bonds,
debentures, notes or other indebtedness that entitles the holders to vote (or
convertible or exercisable for or exchangeable into securities that entitle the
holders to vote) with holders of the Acquired Interests on any matter or
(vi) voting trust agreements or other Contracts restricting or otherwise
relating to voting, dividend rights or disposition of the Acquired Interests.
The Acquired Interests are not certificated.

 

(c)           The Acquired Company does not own, directly or indirectly, any
capital stock or equity interests (excluding ownership of marketable securities
or similar investment accounts) of any other Person. The Acquired Company does
not have a joint venture or other similar interests in any Person or
obligations, whether contingent or otherwise, to consummate any material
investment in any Person.

 

4.4          Litigation. Except as set forth on Schedule 4.4, as of the
Execution Date neither the Acquired Company nor any Company Asset (a) is subject
to any outstanding Order, (b) is a party to a Proceeding or (c) to the Knowledge
of such Seller, has been threatened in writing with any Proceeding.

 

4.5          Financial Statements.

 

(a)           Schedule 4.5(a) sets forth true and complete copies of the audited
balance sheets for the Acquired Company, and pertaining to the assets and time
periods, described therein, prepared from the books and records of the Acquired
Company, together with the related audited statements of income, changes in
owners’ equity and cash flow, in each case including all notes and schedules
thereto, for the periods then ended (the “Audited Financial Statements”). Except
as set forth on Schedule 4.5(a), the Audited Financial Statements have been
prepared from the books and records of the Acquired Company in accordance with
GAAP applied on a consistent basis

 

45

--------------------------------------------------------------------------------



 

throughout the periods covered thereby (except as otherwise stated in the
footnotes or the audit opinions related thereto) and present fairly in
accordance with GAAP, in all material respects, the financial position and the
results of operations of the Acquired Company as of, and for the periods ended
on, the applicable dates set forth therein, except for normal year-end
adjustments.

 

(b)           Schedule 4.5(b) sets forth a true and complete copy of the
unaudited balance sheet for the Acquired Company as of the period ended on
September 30, 2019, and pertaining to the assets and time period described
therein, prepared from the books and records of the Acquired Company, together
with the related unaudited statements of income, changes in owners’ equity and
cash flow for the periods indicated therein (the “Unaudited Financial
Statements”). Except as set forth on Schedule 4.5(b), the Unaudited Financial
Statements of the Acquired Company have been prepared from the books and records
of the Acquired Company in accordance with GAAP (except that such Unaudited
Financial Statements do not contain all footnotes required under GAAP) and on a
basis and using principles consistent with the preparation of the Audited
Financial Statements and present fairly in accordance with GAAP, in all material
respects, the financial position and the results of operations of the Acquired
Company as of, and for the periods ended on, the applicable dates set forth
therein, except for normal year-end adjustments.

 

(c)           Since December 31, 2018, the Acquired Company has not effected any
change in any method of accounting or accounting practice, except for any such
change required because of a concurrent change in GAAP.

 

(d)           The Acquired Company does not have any liabilities of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
that would be required to be reflected on a balance sheet prepared in accordance
with GAAP, other than: (i) liabilities adequately provided for, reflected or
reserved on the Audited Financial Statements, (ii) liabilities that have arisen
after December 31, 2018 in the Ordinary Course, (iii) liabilities that
constitute Company Indebtedness that will be paid off at the Closing,
(iv) Seller Transaction Expenses or (v) liabilities that, individually or in the
aggregate, have not had, or would not reasonably be expected to have, a Company
Material Adverse Effect.

 

4.6          Absence of Certain Changes.

 

(a)           Since December 31, 2018, there has not been any circumstance,
change or effect that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Company Material Adverse Effect.

 

(b)           Since September 30, 2019, except as set forth in Schedule 4.6(b),
no Acquired Company has taken or permitted to occur any of the actions referred
to in Section 6.1(b)(ii), Section 6.1(b)(iii), Section 6.1(b)(iv),
Section 6.1(b)(v), Section 6.1(b)(vii), Section 6.1(b)(viii),
Section 6.1(b)(ix), Section 6.1(b)(x), Section 6.1(b)(xi), Section 6.1(b)(xii),
Section 6.1(b)(xiii), Section 6.1(b)(xiv), Section 6.1(b)(xv) or
Section 6.1(b)(xvi).

 

4.7          Taxes.

 

(a)           (i) All material Tax Returns required to be filed by the Acquired
Company or with respect to the Company Assets prior to the date hereof have been
timely filed, and all such Tax Returns are true, correct and complete in all
material respects, (ii) all material Taxes owed by

 

46

--------------------------------------------------------------------------------



 

the Acquired Company or with respect to the Company Assets prior to the date
hereof, whether or not shown or reported on any Tax Return, have been timely
paid, (iii) there are no Liens (other than Permitted Encumbrances) on any of the
Acquired Interests or Company Assets that arose in connection with any failure
by the Acquired Company to pay any Tax and (iv) there is no material claim
pending or threatened in writing by any Governmental Authority in connection
with any Tax or any Tax Return described in clause (i) or (ii).

 

(b)           There is no audit, administrative, judicial or other proceeding by
any Governmental Authority with respect to Taxes with respect to the Acquired
Interests, the Acquired Company or the Company Assets that has been commenced or
is presently pending.

 

(c)           There is not currently in effect any extension or waiver of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Taxes of the Acquired Company or any Taxes with respect to the
Company Assets.

 

(d)           No claim has ever been made by a taxing authority in a
jurisdiction where the Acquired Company does not file Tax Returns that the
Acquired Company or the Company Assets are or may be subject to Taxes assessed
by such jurisdiction.

 

(e)           No private letter ruling, technical advice memorandum, closing
agreement or similar ruling, memorandum or agreement by or with any Governmental
Authority is binding on or has been requested with respect to the Acquired
Company or the Company Assets.

 

(f)            At all times since its formation through the date hereof, the
Acquired Company has been treated as a partnership or an entity disregarded from
its sole owner for U.S. federal Income Tax purposes and for purposes of any
applicable state and local Income Taxes that follow the U.S. federal Income Tax
treatment of disregarded entities.

 

(g)           Other than the limited liability company agreement of the Acquired
Company, none of the Company Assets is subject to any tax partnership agreement
or other arrangement requiring a partnership income Tax Return to be filed under
Subchapter K of Chapter 1 of Subtitle A of the Code or any similar state
statute.

 

4.8          Contracts.

 

(a)           As of the date hereof, Schedule 4.8(a) includes a list of each
Seller Material Contract. “Seller Material Contract” means any of the following
Contracts to which the Acquired Company is a party or by which any of the
Acquired Interests or Company Oil and Gas Properties are bound or subject, other
than any Contract that is set forth on Schedule 6.14 and will be terminated in
accordance with Section 6.14 prior to Closing:

 

(i)            Contracts involving obligations of, or payments to or from, the
Acquired Company after the date hereof, individually or in the aggregate, in
excess of one hundred thousand Dollars ($100,000);

 

(ii)           Contracts restricting, in any material respect, the Acquired
Company (or, following the Closing, any Affiliate of the Acquired Company) from
freely engaging in any business or competing anywhere;

 

47

--------------------------------------------------------------------------------



 

(iii)          Contracts evidencing Indebtedness for Borrowed Money;

 

(iv)          Contracts guaranteeing any obligation of another Person;

 

(v)           Contracts between the Acquired Company, on the one hand, and any
Affiliate of the Acquired Company or any officer, director, manager or employee
of the Acquired Company or Affiliate of the Acquired Company or any immediate
family member of any such individual, on the other hand;

 

(vi)          Contracts containing “tag-along” or similar rights allowing a
Third Party to participate in future sales of any of the Company Oil and Gas
Properties or the Acquired Interests;

 

(vii)         Contracts for any Hedging Transactions that will remain
outstanding after the Closing;

 

(viii)        any agreement of indemnification, surety or guarantee by the
Acquired Company on behalf of another Person or the assumption of any Tax,
environmental or other liability of any Person; and

 

(ix)          Contracts to sell, exchange or otherwise dispose of all or any
part of the Company Assets on or after the Effective Time.

 

(b)           Each Seller Material Contract constitutes the legal, valid and
binding obligation of such Seller and/or the Acquired Company party thereto, on
the one hand, and, to the Knowledge of such Seller, the counterparties thereto,
on the other hand, and is enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity. Neither such Seller nor
the Acquired Company party thereto, as applicable, is in material breach or
default of its obligations under any of the Seller Material Contracts. To the
Knowledge of Seller, (i) no material breach or material default by any Third
Party exists under any Seller Material Contract and (ii) no counterparty to any
Seller Material Contract has canceled, terminated or modified, or threatened in
writing to cancel, terminate or modify, any Seller Material Contract. Prior to
the execution of this Agreement, true, correct and complete copies of all Seller
Material Contracts and all amendments thereto have been made available to Buyer
Parties.

 

4.9          Environmental Matters.

 

(a)           To such Seller’s Knowledge, the Acquired Company and its ownership
of the Company Assets is in material compliance with applicable Environmental
Laws, which compliance includes the possession and maintenance of, and
compliance with, all material permits required under all Environmental Laws, and
has been for the preceding five (5) years or shorter period of ownership, as
applicable.

 

(b)           To such Seller’s Knowledge, there are no environmental conditions
that could reasonably be expected to form the basis for the assertion of any
material claim, material investigative, remedial or corrective obligations or
other material liabilities against the Acquired

 

48

--------------------------------------------------------------------------------



 

Company or related to such Seller’s indirect ownership of the Company Assets
under any Environmental Law, including OPA90, CERCLA or any similar applicable
Law with respect to any on-site or off-site location.

 

(c)           Neither the Acquired Company nor the Company Assets have received
any written notice from a Governmental Authority or Third Party that remains
unresolved alleging a material violation of or material non-compliance with any
Environmental Law or any material permit issued pursuant to Environmental Law.

 

(d)           Neither the Acquired Company nor the Company Assets are subject to
any pending, or to the Knowledge of such Seller, threatened in writing
Proceeding under or related to any Environmental Law (including any such
Proceeding related to designation as a potentially responsible party under
CERCLA or any similar local or state law).

 

(e)           All material permits, permit exemptions, licenses or similar
authorizations, if any, required to be obtained or filed by the Acquired Company
or the Company Assets, as applicable, under any Environmental Law in connection
with its current assets, operations and business have been duly obtained or
filed, to such Seller’s Knowledge are valid and currently in effect, and to such
Seller’s Knowledge the Acquired Company and the Company Assets are in material
compliance with such authorizations.

 

(f)            To such Seller’s Knowledge, there has been no release of any
Constituents of Concern into the Environment in, on or under any Oil and Gas
Property by the Acquired Company that, with notice or the passage of time or
both, could reasonably be expected to result in a material liability pursuant to
Environmental Law.

 

4.10        Compliance with Laws.

 

To such Seller’s Knowledge, the Acquired Company is and has been for the period
of the Acquired Company’s applicable ownership of the Company Oil and Gas
Properties, in compliance in all material respects with all applicable Laws. The
Acquired Company has, and to Seller’s Knowledge the Acquired Company’s
predecessors in title to the Company Oil and Gas Properties have, complied in
all material respects with all Laws to the extent directly relating to the
acquisition of title to the Company Oil and Gas Properties, and any
solicitations, presentations and/or representations related thereto. Neither
such Seller nor the Acquired Company has received a written notice of a material
violation of any Law that is applicable to the Company Oil and Gas Properties
and that has not been (or will be prior to the Closing) corrected or settled.
Notwithstanding any provision in this Section 4.10 (or any other provision of
this Agreement) to the contrary, Section 4.7 and Section 4.9 shall be such
Seller’s exclusive representations and warranties with respect to Taxes and
environmental matters, respectively, as well as to related matters, and such
Seller makes no other representations or warranties with respect to such
matters, including under this Section 4.10.

 

4.11        Special Warranty.

 

Except for Permitted Encumbrances, the Acquired Company owns Defensible Title to
the Company Oil and Gas Properties solely against any Person lawfully claiming
or to claim the same or any part thereof, by, through or under the Acquired
Company or any of its respective Affiliates,

 

49

--------------------------------------------------------------------------------



 

but not otherwise (the representation set forth in this Section 4.11, the
“Special Warranty of Title”); provided that in no event shall the Special
Warranty of Title extend to Title Defects of which Buyer Parties had Knowledge
of on or prior to the Title Claim Date.

 

4.12                        No Transfers.

 

Except as set forth on Schedule 4.12, from and after the last date set forth on
the Audited Financial Statements until the Execution Date, the Acquired Company
has not sold, conveyed or otherwise transferred the Company Assets nor agreed to
any such sale, conveyance or transfer, except as contemplated herein.

 

4.13                        No Cost-Bearing Interests.

 

The Company Assets do not include any unleased mineral interest where such
Seller or the Acquired Company has agreed to, or Buyer Parties will have to,
bear a share of drilling, operating or other costs as a participating mineral
owner from and after the Effective Time, other than instances where the Company
Assets have been forcepooled under applicable Law and the Acquired Company’s
share of drilling, operating or other costs as a participating mineral owner in
such pooled unit are set off against the Acquired Company’s share of the
proceeds of production attributable to such pooled unit.

 

4.14                        No Employees or Plans.

 

Since its inception, the Acquired Company has never had any employees. The
Acquired Company does not maintain, sponsor or contribute to, nor is the
Acquired Company required to contribute to, any Employee Benefit Plan. There
does not exist now, nor do any circumstances exist that reasonably could be
expected to result in any liability of the Acquired Company with respect to any
Employee Benefit Plan now maintained or previously maintained by any ERISA
Affiliate of the Acquired Company, other than reimbursements of costs as may be
provided in intercompany service agreements with such Seller or its Affiliates.

 

4.15                        Bank Accounts.

 

Schedule 4.15 sets forth a complete and accurate list of all deposit, demand,
savings, passbook, lock box or similar accounts maintained by or on behalf of
the Acquired Company with any bank or financial institution, the names and
addresses of the banks or financial institutions maintaining each such account
and the authorized signatories on each such account.

 

4.16                        Bankruptcy.

 

There are no bankruptcy, reorganization, receivership or arrangement proceedings
pending, being contemplated by or, to such Seller’s Knowledge, threatened
against the Acquired Company.

 

4.17                        Suspense Funds; Pay Status.

 

To such Seller’s Knowledge, Schedule 4.17 sets forth, as of December 16, 2019,
(a) each Well with respect to which the Acquired Company has received notice
from any lessee or Third

 

50

--------------------------------------------------------------------------------



 

Party that any proceeds attributable to such Well are being or will be placed in
suspense with respect to production of Hydrocarbons from such Well and (b) each
Well (i) that has a publicly reported completion date prior to the Effective
Time, (ii) from which Hydrocarbons have been produced and (iii) for which the
Acquired Company has not been placed into pay status.

 

ARTICLE 5
Representations and Warranties Relating to Buyer Parties

 

Buyer Parties hereby represent and warrant to Sellers:

 

5.1                               Organization of Buyer Parties.

 

Each Buyer Party is a limited partnership or limited liability company, as
applicable, duly formed, validly existing, and in good standing under the Laws
of the jurisdiction of its formation and has the requisite organizational power
and authority to own such Buyer Parties’ Buyer Assets and to conduct its
business as it is now being conducted. Each Buyer Party is duly licensed or
qualified in each jurisdiction in which the ownership of such Buyer Parties’
Buyer Assets or the character of its activities is such as to require it to be
so licensed or qualified, except where the failure to be so licensed or
qualified would not, individually or in the aggregate, reasonably be expected to
have a Buyer Material Adverse Effect. Buyer Parties have made available to
Sellers complete and correct copies of all Organizational Documents of Buyer
Parties, including any amendments thereto, and such Organizational Documents are
in full force and effect.

 

5.2                               Authorization; Enforceability.

 

Each Buyer Party has all requisite capacity, power and authority to execute and
deliver this Agreement and the other Transaction Documents to which such Buyer
Party is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the other Transaction Documents to which each
Buyer Party is a party, the performance of the transactions contemplated hereby
and thereby and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized on the part of each Buyer Party,
and no other proceeding on the part of a Buyer Party is necessary to authorize
this Agreement and the other Transaction Documents to which a Buyer Party is a
party or the performance of the transactions contemplated hereby or thereby.
This Agreement has been duly and validly executed and delivered by each Buyer
Party, and this Agreement constitutes a valid and binding obligation of each
Buyer Party, enforceable against each Buyer Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
Each other Transaction Document to which any Buyer Party is a party has been or
shall be duly and validly executed and delivered by the applicable Buyer Party,
and each such other Transaction Document constitutes or shall constitute a valid
and binding obligation of the applicable Buyer Party, enforceable against such
Buyer Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

51

--------------------------------------------------------------------------------



 

5.3                               No Conflict; Consents.

 

Each Buyer Party is in material compliance with the terms and conditions of its
Organizational Documents. Except as set forth in Schedule 5.3 or as would not
reasonably be expected to prevent, impede or materially delay the ability of
each Buyer Party to enter into and perform its obligations under this Agreement,
the execution and delivery by each Buyer Party of this Agreement and the other
Transaction Documents to which such Buyer Party is a party and the consummation
of the transactions contemplated hereby and thereby by a Buyer Party do not and
shall not:

 

(a)                                 violate any Law applicable to such Buyer
Party or require any filing with, consent, waiver, approval, order or
authorization of, or declaration, filing or registration with, or notice to, any
Governmental Authority;

 

(b)                                 conflict with or violate any Organizational
Document of a Buyer Party;

 

(c)                                  require any filing with, or the giving of
any notice to, any Person;

 

(d)                                 require any consent or approval of any
Person; or

 

(e)                                  conflict with or result in any violation
of, cause a breach of any provision of, or constitute a default (with or without
the giving of notice, the passage of time or both) under, or give rise (with or
without the giving of notice, the passage of time or both) to the termination,
amendment, cancellation or acceleration of any obligation (or the right of any
Person to so terminate, amend, cancel or accelerate) or the loss of a benefit or
in increased, additional, accelerated or guaranteed rights or entitlements of
any Person, or create any obligation to make a payment to any other Person, or
result in the creation of a Lien on any assets of such Buyer Party, in each
case, under the terms, conditions or provisions of any Contract to which such
Buyer Party is a party or by which such Buyer Party may be bound.

 

5.4                               Capitalization.

 

(a)                                 As of the Execution Date, the issued and
outstanding partnership interests of KRP consist of 23,518,652 Common Units,
25,557,606 Class B Units and 110,000 Series A Cumulative Convertible Preferred
Units representing limited partner interests in KRP. All issued and outstanding
partnership interests of KRP are duly authorized, validly issued, and fully paid
(to the extent required under the Partnership Agreement), non-assessable (except
as such non-assessability may be affected by Sections 17-303, 17-607 and 17-804
of the DRULPA) and free of preemptive rights (except as set forth in the
Partnership Agreement or disclosed in KRP’s SEC Documents). All issued and
outstanding partnership interests of KRP were issued in compliance with
applicable Laws. Except as set forth in the Partnership Agreement or disclosed
in KRP’s SEC Documents, KRP does not have outstanding unitholder purchase
rights, a “poison pill” or any similar arrangement in effect.

 

(b)                                 As of the close of business on the Execution
Date, Schedule 5.4(b) sets forth with respect to each subsidiary of KRP
(excluding Opco), (i) a complete listing of all equity interests of each
subsidiary of KRP that are outstanding, by par value, class and designated
series, as applicable, (ii) the number of equity interests of each subsidiary
that are reserved for issuance

 

52

--------------------------------------------------------------------------------



 

under any agreement, whether written or otherwise, and (iii) the number of
equity interests held as treasury interests by each subsidiary. All issued and
outstanding equity interests of each subsidiary of KRP (excluding Opco) are duly
authorized, validly issued, and fully paid (to the extent required by the
applicable Organizational Documents), non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
DRULPA, Sections 18-607 and 18-804 of the DLLCA or Sections 153.102, 153.112,
153.202 and 153.210 of the Texas Code) and free of preemptive rights (except as
set forth in the applicable Organizational Documents). Except as set forth in
the applicable Organizational Documents of such Person, no subsidiary of KRP
(excluding Opco) is subject to any equityholder purchase rights, a poison pill
or any similar arrangement.

 

(c)                                  Except as disclosed in KRP’s SEC Documents,
(i) there are no outstanding securities of KRP convertible into, exchangeable or
exercisable for partnership interests or other equity interests of KRP,
(ii) authorized or outstanding options, preemptive rights, redemption rights,
repurchase rights, warrants or other rights to purchase or acquire from KRP, or
obligations of KRP to issue or sell, any partnership interests or other equity
interests, including securities convertible into or exchangeable for partnership
interests or other equity interests of KRP, (iii) equity equivalents, interests
in the ownership or earnings, or other similar rights of or with respect to KRP,
(iv) authorized or outstanding bonds, debentures, notes or other indebtedness
that entitle the holders to vote (or convertible or exercisable for or
exchangeable into securities that entitle the holders to vote) with holders of
Common Units on any matter or (v) voting trust agreements or other Contracts
restricting or otherwise relating to voting, dividend rights or disposition of
the partnership interests or other equity interests of KRP.

 

(d)                                 The Common Units issued pursuant to this
Agreement will be duly authorized by KRP prior to the Closing Date, and when
issued and delivered to Seller in accordance with the terms of this Agreement,
will be validly issued and fully paid (to the extent required under the
Partnership Agreement), non-assessable (except as such non-assessability may be
affected by Sections 17-303, 17-607 and 17-804 of the DRULPA) and free of
preemptive rights (except as set forth in the Partnership Agreement or disclosed
in KRP’s SEC Documents) and any and all Liens and restrictions on transfer,
other than restrictions on transfer disclosed in KRP’s SEC Documents, under this
Agreement, the Partnership Agreement or applicable state and federal securities
Laws.

 

5.5                               No Integration.

 

Neither Buyer Parties nor any of their Affiliates have, directly or indirectly
through any agent, sold, offered for sale or solicited offers to buy in respect
of, any “security” (as defined in the Securities Act) that is or will be
integrated with the sale of the Common Units hereunder in a manner that would
require registration under the Securities Act.

 

5.6                               No Stabilization.

 

Neither Buyer Parties nor any of their Affiliates have taken, directly or
indirectly, any action designed to, or that has constituted or that could
reasonably be expected to, cause or result in the artificial stabilization or
manipulation of the price of any security of KRP or to facilitate the sale or
resale of its securities.

 

53

--------------------------------------------------------------------------------



 

5.7                               Litigation.

 

Except as set forth on Schedule 5.7, as of the Execution Date no Buyer Party or
any Buyer Asset (a) is subject to any outstanding Order, (b) is a party to a
Proceeding or (c) to the Knowledge of Buyer Parties, has been threatened in
writing with any Proceeding.

 

5.8                               Financial Statements.

 

KRP has timely filed or furnished with the Securities and Exchange Commission
(the “Commission”) all reports, schedules, forms, statements and other documents
(including exhibits and other information incorporated therein) required to be
filed or furnished by it since December 31, 2018 under the Securities Act or the
Exchange Act (all such documents, collectively, the “SEC Documents”). The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “KRP Financial Statements”), at the
time filed or furnished (except to the extent amended or superseded by a
subsequently filed or furnished SEC Document filed or furnished prior to the
Execution Date) (a) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the light of the circumstances under
which they were made) not misleading, (b) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as
applicable and (c) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto. The KRP Financial Statements were prepared from
the books and records of KRP in accordance with GAAP applied on a consistent
basis during the periods covered thereby (except as may be indicated in the
notes thereto or the omission of notes to the extent permitted by Regulation S-K
or, in the case of unaudited statements, as permitted by Form 10-Q of the
Commission) and subject, in the case of interim financial statements, to normal
year-end adjustments, and present fairly in accordance with GAAP, in all
material respects, the financial position and the results of operations of KRP
as of, and for the periods ended on, such applicable dates. The other financial
information of KRP, including non-GAAP financial measures, if any, contained or
incorporated by reference in the SEC Documents has been derived from the
accounting records of KRP, and fairly presents in all material respects the
information purported to be shown thereby. Nothing has come to the attention of
KRP that has caused it to believe that the statistical and market-related data
included in the SEC Documents is not based on or derived from sources that are
reliable and accurate in all material respects as of the date on which the
applicable SEC Documents were filed. Based on an annual evaluation of disclosure
controls and procedures, KRP is not aware of (i) any significant deficiency or
material weakness in the design or operation of internal controls over financial
reporting that are likely to adversely affect its ability to record, process,
summarize and report financial data or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal controls over financial reporting of KRP. KRP does not have any
liabilities of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, that would be required to be reflected on a balance
sheet prepared in accordance with GAAP, other than: (A) liabilities adequately
provided for, reflected or reserved on the KRP Financial Statements,
(B) liabilities that have arisen after September 30, 2019 in the Ordinary Course
or (C) liabilities that, individually or in the aggregate, have not had, or
would not reasonably be expected to have, a Buyer Material Adverse Effect. As of
the date of this Agreement, there are no outstanding comments from or material
unresolved issues raised by the Commission with respect to any of the SEC
Documents.

 

54

--------------------------------------------------------------------------------



 

5.9                               Independent Registered Public Accounting Firm.

 

Grant Thornton LLP, which has audited the financial statements of KRP and its
consolidated subsidiaries and delivered its report with respect to the audited
consolidated financial statements contained or incorporated by reference in the
SEC Documents, is an independent registered public accounting firm with respect
to KRP within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States). Grant Thornton LLP has not resigned
or been dismissed as independent registered public accountants of KRP as a
result of or in connection with any disagreement with KRP on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures.

 

5.10                        Controls and Procedures; Listing.

 

(a)                                 KRP has established and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act)
designed to give reasonable assurance that information relating to KRP required
to be disclosed in the SEC Documents is recorded, summarized and reported within
the time periods specified by the Commission and that such information is
communicated to KRP’s management.

 

(b)                                 The Common Units are listed on the New York
Stock Exchange, and KRP (i) is in material compliance with the applicable
listing and corporate governance rules and regulations of the New York Stock
Exchange and (ii) has not received any notice (A) of delisting or (B) asserting
non-compliance with the listing requirements of the New York Stock Exchange. KRP
has taken no action that is designed to terminate the registration of the Common
Units under the Exchange Act.

 

5.11                        Contracts.

 

Neither Buyer Party is a party to, and no Buyer Assets are bound by or subject
to, any Contract containing (a) any material restriction on any Buyer Party or
its Affiliates from freely engaging in any business or competing anywhere or
(b) any material standstill restriction or similar restriction on any Buyer
Party or its Affiliates from acquiring equity or voting securities of a Third
Party, in each case that is or will be binding upon Sellers or any of their
respective Affiliates as a result of being Affiliated with any Buyer Party or by
virtue of owning the Common Units issued hereunder.

 

5.12                        Absence of Certain Changes.

 

(a)                                 Since December 31, 2018, except as disclosed
in the SEC Documents, (a) there has not been any circumstance, change or effect
that, individually or in the aggregate, has had, or would reasonably be expected
to have, a Buyer Material Adverse Effect.

 

(b)                                 Since September 30, 2019, except as set
forth in Schedule 5.12(b) or disclosed in KRP’s SEC Documents, Buyer Parties
have not taken or permitted to occur any of the actions referred to in
Section 6.2(b)(ii), Section 6.2(b)(iii), Section 6.2(b)(iv), Section 6.2(b)(v),
Section 6.2(b)(vii), Section 6.2(b)(viii), Section 6.2(b)(ix) or
Section 6.2(b)(x).

 

55

--------------------------------------------------------------------------------



 

5.13                        Taxes.

 

(a)                                 (i) All material Tax Returns required to be
filed by a Buyer Party or any of its subsidiaries have been timely filed, and
all such Tax Returns are true, correct and complete in all material respects,
(ii) all material Taxes owed by a Buyer Party or any of its subsidiaries,
whether or not shown or reported on any Tax Return, have been timely paid,
(iii) there are no Liens (other than Permitted Encumbrances) on any of the
assets of a Buyer Party or any of its subsidiaries that arose in connection with
any failure to pay any Tax, and (iv) there is no material claim pending or
threatened in writing by any Governmental Authority in connection with any Tax
or any Tax Return described in clause (i) or (ii).

 

(b)                                 There is no audit, administrative, judicial
or other proceeding by any Governmental Authority with respect to Taxes with
respect to a Buyer Party or any of its subsidiaries that has been commenced or
is presently pending.

 

(c)                                  There is not currently in effect any
extension or waiver of any statute of limitations of any jurisdiction regarding
the assessment or collection of any Taxes of a Buyer Party or any of its
subsidiaries.

 

(d)                                 No claim has ever been made against a Buyer
Party by a taxing authority in a jurisdiction where such Buyer Party or any of
its subsidiaries does not file Tax Returns that such Buyer Party or any of its
subsidiaries is or may be subject to Taxes assessed by such jurisdiction.

 

(e)                                  No private letter ruling, technical advice
memorandum, closing agreement or similar ruling, memorandum or agreement by or
with any Governmental Authority is binding on or has been requested with respect
to a Buyer Party or any of its subsidiaries.

 

(f)                                   KRP is properly classified as a
corporation for U.S. federal Income Tax purposes and for purposes of any
applicable state Income Taxes that follow U.S. federal Income Tax entity
classification principles.

 

5.14                        Environmental Matters.

 

(a)                                 To Buyer Parties’ Knowledge, Buyer Parties
and their ownership of the Buyer Assets are in material compliance with
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all material permits required under all
Environmental Laws, and have been for the preceding five (5) years or shorter
period of ownership, as applicable.

 

(b)                                 To Buyer Parties’ Knowledge, there are no
environmental conditions that could reasonably be expected to form the basis for
the assertion of any material claim, material investigative, remedial or
corrective obligations or other material liabilities against a Buyer Party or
any Buyer Asset under any Environmental Law, including OPA90, CERCLA or any
similar applicable Law with respect to any on-site or off-site location.

 

(c)                                  Neither Buyer Party has received any
written notice from a Governmental Authority or Third Party that remains
unresolved alleging a material violation of or material non-

 

56

--------------------------------------------------------------------------------



 

compliance with any Environmental Law or any material permit issued pursuant to
Environmental Law.

 

(d)                                 None of Buyer Parties or the Buyer Assets
are subject to any pending or, to the Knowledge of Buyer Parties, threatened in
writing Proceeding under or related to any Environmental Law (including any such
Proceeding related to designation as a potentially responsible party under
CERCLA or any similar local or state law).

 

(e)                                  All material permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed by
any Buyer Party under any Environmental Law in connection with its current
assets, operations and business have been duly obtained or filed, to Buyer
Parties’ Knowledge are valid and currently in effect, and to Buyer Parties’
Knowledge each of Buyer Parties and the Buyer Assets are in material compliance
with such authorizations.

 

(f)                                   To Buyer Parties’ Knowledge, there has
been no release of any Constituents of Concern into the Environment in, on or
under any Buyer Asset that, with notice or the passage of time or both, could
reasonably be expected to result in a material liability pursuant to
Environmental Law.

 

5.15                        Form S-3 Eligibility.

 

As of the Execution Date, KRP is eligible to register for resale by Sellers
under Form S-3 promulgated under the Securities Act the Common Units to be
issued hereunder.

 

5.16                        Brokers’ Fees.

 

Neither Buyer Parties nor any of their Affiliates have entered into any Contract
with any Person that would require the payment by Sellers or their respective
Affiliates of any brokerage fee, finders’ fee, or other commission in connection
with the transactions contemplated by this Agreement.

 

5.17                        Distribution Restrictions.

 

Neither Buyer Parties nor any of their subsidiaries are currently prohibited, or
as a result of the transactions contemplated by this Agreement, will be
prohibited, directly or indirectly, from making distributions with respect to
its equity securities, from repaying to a Buyer Party or any of its subsidiaries
any loans or advances or from transferring any property or assets to a Buyer
Party or any of its subsidiaries, except (a) such prohibitions mandated by the
laws of Buyer Parties’ and each of their respective subsidiaries’ state of
formation and the terms of Buyer Parties’ and each of their subsidiaries’
Organizational Documents and prohibitions contained in the Credit Agreement,
dated as of January 11, 2017, among KRP, the several lenders from time to time
parties thereto and Frost Bank, as administrative agent and sole arranger, as
amended (the “KRP Credit Agreement”), (b) where such prohibition would not have
a Buyer Material Adverse Effect and (c) as set forth in Schedule 5.17.

 

57

--------------------------------------------------------------------------------



 

5.18                        Securities Law Compliance.

 

Opco is an accredited investor as defined in Regulation D under the Securities
Act. Opco (a) is acquiring the Acquired Interests for its own account and not
with a view to distribution, (b) has sufficient knowledge and experience in
financial and business matters so as to be able to evaluate the merits and risk
of an investment in the Acquired Interests and is able financially to bear the
risks thereof and (c) understands that the Acquired Interests will, upon
purchase, be characterized as “restricted securities” under state and federal
securities Laws and that under such Laws and applicable regulations the Acquired
Interests may be resold without registration under such Laws only in certain
limited circumstances. Opco has had an opportunity to discuss the Acquired
Company’s business, management and financial affairs with the members of the
Acquired Company’s management and has had an opportunity to ask questions of,
and receive answers from, the officers and other representatives of the Acquired
Company.

 

5.19                        Exemptions from Securities Laws.

 

Provided that the representations made by Sellers in Section 3.8 of this
Agreement are true and accurate on the Closing Date, the Indemnity Escrow First
Release Date and the Indemnity Escrow Second Release Date, as applicable, the
issuance of Common Units to Sellers in accordance with the terms of this
Agreement will be exempt from the registration requirements of the Securities
Act, and no document will be required to be filed, no proceeding will be
required to be taken and no permit, approval, consent or authorization will be
required to be obtained by Buyer Parties under the Securities Act in connection
with such issuance.

 

5.20                        Sarbanes-Oxley.

 

KRP and, to KRP’s Knowledge, the directors or officers of KRP’s general partner,
in their capacities as such, are in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith. KRP maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(a) transactions are executed in accordance with management’s general or
specific authorization; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (c) access to assets is permitted only in accordance
with management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

5.21                        Investment Company Status.

 

Neither Buyer Parties nor any of their subsidiaries are, and immediately after
the purchase of the Acquired Interests hereunder, will be, an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.

 

5.22                        BUYER PARTIES’ INDEPENDENT INVESTIGATION;
DISCLAIMER.

 

BUYER PARTIES AND THEIR RESPECTIVE REPRESENTATIVES HAVE UNDERTAKEN AN
INDEPENDENT INVESTIGATION AND VERIFICATION OF THE COMPANY ASSETS AND THE
BUSINESS, OPERATIONS AND FINANCIAL CONDITION OF THE ACQUIRED COMPANY. BUYER
PARTIES ARE (OR THEIR RESPECTIVE

 

58

--------------------------------------------------------------------------------



 

ADVISORS ARE) EXPERIENCED AND KNOWLEDGEABLE IN THE OIL AND GAS BUSINESS AND
AWARE OF THE RISKS OF THAT BUSINESS. IN ENTERING INTO THIS AGREEMENT, BUYER
PARTIES HAVE RELIED UPON THEIR OWN INVESTIGATION AND ANALYSIS AND THE SPECIFIC
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN ARTICLE 3, ARTICLE 4 AND
THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 2.6(a)(iii), OF THIS
AGREEMENT, AND BUYER PARTIES:

 

(a)                                 ACKNOWLEDGE AND AGREE THAT THEY HAVE NOT
BEEN INDUCED BY AND HAVE NOT RELIED UPON ANY REPRESENTATIONS, WARRANTIES OR
STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY SELLERS, THE ACQUIRED COMPANY OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EQUITY HOLDERS, EMPLOYEES,
AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES THAT ARE
NOT EXPRESSLY SET FORTH IN ARTICLE 3, ARTICLE 4 OR IN THE CERTIFICATE TO BE
DELIVERED PURSUANT TO SECTION 2.6(a)(iii) OF THIS AGREEMENT, WHETHER OR NOT ANY
SUCH REPRESENTATIONS, WARRANTIES OR STATEMENTS WERE MADE IN WRITING OR ORALLY;

 

(b)                                 ACKNOWLEDGE AND AGREE THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN ARTICLE 3, ARTICLE 4 OR
IN THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 2.6(a)(iii) OF THIS
AGREEMENT, NONE OF SELLERS, THE ACQUIRED COMPANY OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EQUITY HOLDERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS,
AGENTS, ADVISORS OR REPRESENTATIVES MAKES OR HAS MADE, AND EACH SUCH PERSON
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE
ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION PROVIDED OR MADE AVAILABLE TO
BUYER PARTIES OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES,
CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES, INCLUDING ANY INFORMATION,
DOCUMENT OR MATERIAL PROVIDED OR MADE AVAILABLE, OR STATEMENTS MADE, TO BUYER
PARTIES (INCLUDING THEIR DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING
PERSONS, ADVISORS, AGENTS OR REPRESENTATIVES) IN DATA ROOMS, MANAGEMENT
PRESENTATIONS OR SUPPLEMENTAL DUE DILIGENCE INFORMATION PROVIDED TO BUYER
PARTIES (INCLUDING THEIR DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING
PERSONS, ADVISORS, AGENTS OR REPRESENTATIVES) IN CONNECTION WITH DISCUSSIONS OR
ACCESS TO MANAGEMENT OF SELLERS, THE ACQUIRED COMPANY OR ANY OF THEIR RESPECTIVE
AFFILIATES OR IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT (COLLECTIVELY, “SELLER DUE DILIGENCE INFORMATION”). SOLELY TO
THE EXTENT SUCH INFORMATION IS NOT THE EXPRESS SUBJECT MATTER OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN, BUYER PARTIES HAVE NOT RELIED
ON THE SELLER DUE DILIGENCE INFORMATION FOR PURPOSES OF ENTERING INTO THIS
AGREEMENT AND SELLERS, THE ACQUIRED COMPANY AND THEIR RESPECTIVE

 

59

--------------------------------------------------------------------------------



 

AFFILIATES SHALL HAVE NO RESPONSIBILITY FOR ANY FAILURE OF SUCH SELLER DUE
DILIGENCE INFORMATION TO BE TRUE OR CORRECT; AND

 

(c)                                  ACKNOWLEDGE AND AGREE THAT (i) THE SELLER
DUE DILIGENCE INFORMATION INCLUDES CERTAIN PROJECTIONS, ESTIMATES AND OTHER
FORECASTS, AND CERTAIN BUSINESS PLAN INFORMATION, (ii) THERE ARE UNCERTAINTIES
INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS, ESTIMATES AND OTHER FORECASTS
AND PLANS AND BUYER PARTIES ARE FAMILIAR WITH SUCH UNCERTAINTIES AND
(iii) SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH HEREIN
OR IN THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 2.6(a)(iii) OF THIS
AGREEMENT, BUYER PARTIES ARE TAKING FULL RESPONSIBILITY FOR MAKING THEIR OWN
EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL PROJECTIONS, ESTIMATES AND OTHER
FORECASTS AND PLANS SO FURNISHED TO THEM AND ANY USE OF OR RELIANCE BY BUYER
PARTIES ON SUCH PROJECTIONS, ESTIMATES AND OTHER FORECASTS AND PLANS SHALL BE AT
THEIR SOLE RISK.

 

5.23                        Financial Ability.

 

Buyer Parties have, through a combination of cash on hand and capital
commitments and pursuant to commitments for other sources of financing (which
commitments are subject to the terms and conditions set forth in the agreements
containing such commitments in effect on the date hereof), funds sufficient to
fund the aggregate Dollar amount constituting the Unadjusted Cash Purchase Price
(as defined in this Agreement) plus the Unadjusted Cash Purchase Price (as
defined in the SEP II SPA) to be funded separate and apart from the Equity
Financing and to satisfy the related costs and expenses arising in connection
with the consummation thereof.

 

ARTICLE 6
Covenants

 

6.1                               Conduct of Each Seller’s Business.

 

(a)                                 Operations before the Closing. Except (i) as
expressly provided in this Agreement, (ii) as set forth in Schedule 6.1 or
(iii) for any actions required to be taken by the Acquired Company pursuant to
Law, between the Execution Date and the Closing, without the prior written
consent of Buyer Parties, in each case, which shall not be unreasonably
withheld, conditioned or delayed, each Seller shall cause the Acquired Company
to (y) operate in the Ordinary Course and (z) maintain in all material respects
the books of account and Records relating to the business of the Acquired
Company in the usual, regular and ordinary manner and in accordance with the
usual accounting practices of each such Person.

 

(b)                                 Restricted Activities. Without the prior
written consent of Buyer Parties, which consent shall not be unreasonably
withheld, conditioned or delayed (provided, that if Buyer Parties fail to reject
in writing a request for consent from a Seller within five (5) Business Days of
such Seller’s Notice requesting such consent, Buyer Parties shall be deemed to
have provided such consent), between the Execution Date and the Closing and
except as set forth on Schedule 6.1, each Seller shall cause the Acquired
Company not to:

 

60

--------------------------------------------------------------------------------



 

(i)                                     amend its Organizational Documents;

 

(ii)                                  adopt, enter into, authorize, recommend,
propose or announce an intention to adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization;

 

(iii)                               change its accounting methods, policies or
practices, except as required by applicable Law as concurred to by its
independent auditors and notice of which is given in writing by such Seller to
Buyer Parties;

 

(iv)                              acquire by merger, consolidation, purchase or
otherwise any equity interests in any Person, purchase substantially all the
assets of or otherwise acquire any business or division of any Person, or make
any loan or advance to, or capital contribution or other investment in, any
other Person (other than equity investments in the Acquired Company), including
the formation of any joint ventures;

 

(v)                                 offer, issue, deliver, grant, transfer,
sell, mortgage, pledge, hypothecate, grant any security interest in or otherwise
subject to any Lien, or authorize or propose to offer, issue, deliver, grant,
transfer, sell, mortgage, pledge, hypothecate, grant any security interest in or
otherwise subject to any Lien, any (A) Company Assets or Acquired Interest or
other equity interest in the Acquired Company, (B) securities convertible into
any Acquired Interest or other equity interests or (C) rights, warrants,
commitments or options to acquire any Company Assets or Acquired Interest or
other equity interests;

 

(vi)                              (A) declare, set aside or pay any dividends
(other than cash dividends payable and actually paid prior to the Closing) on,
or make any other distribution in respect of any Acquired Interests (whether in
cash, stock or property, or any combination thereof, but other than cash
distributions made to any Seller prior to the Closing), (B) adjust, split,
combine or reclassify any Acquired Interests or other equity interests in any
Acquired Company or (C) repurchase, redeem or otherwise acquire, or offer to
repurchase, redeem or otherwise acquire, any Acquired Interests or other equity
interests in any Acquired Company;

 

(vii)                           enter into any derivative, option, hedge or
futures Contracts;

 

(viii)                        enter into any new line of business;

 

(ix)                              incur any Indebtedness for Borrowed Money or
issue or sell any debt securities or options, warrants, calls or other rights to
acquire any debt securities of the Acquired Company;

 

(x)                                 hire any employees;

 

(xi)                              enter into any Contract (A) that would
constitute a Seller Material Contract, (B) that restrains, limits or impedes any
Acquired Company’s ability to compete with or conduct any business or line of
business, including geographic limitations on any Acquired Company’s activities
or (C) with any Seller or an Affiliate of any Seller, in each case other than
Contracts with respect to Excluded Assets or Contracts that will be terminated
prior to the Closing with no ongoing liability applicable to the Acquired
Company;

 

61

--------------------------------------------------------------------------------



 

(xii)                           terminate (other than terminations based on the
expiration without any affirmative action by any Seller or that do not result in
any material liability to the Acquired Company), cancel, materially amend or
modify any Seller Material Contract;

 

(xiii)                        terminate (other than terminations based on the
expiration without any affirmative action by any Seller or that do not result in
any material liability to the Acquired Company), cancel, materially amend or
modify any oil, gas and/or mineral lease or any instrument creating or
evidencing an interest in Hydrocarbons (a “Lease”), or voluntarily waive or
release any material right with respect to any Leases;

 

(xiv)                       commence any Proceeding or settle or compromise any
Proceedings other than those that provide for a complete release of the Acquired
Company from all claims subject to such dispute and do not provide for any
admission of liability by the Acquired Company;

 

(xv)                          enter into, execute or extend any Leases or
otherwise take any action that would reasonably be expected to result in the
receipt of lease bonuses, delay rentals or similar payments;

 

(xvi)                       make or change any material Tax elections with
respect to the Company Assets or the Acquired Company, except as required by
applicable Law; or

 

(xvii)                    agree, whether in writing or otherwise, to do any of
the foregoing.

 

(c)                                  Notwithstanding the above provisions of
Section 6.1, prior to the Closing, each Seller may, and may cause its Affiliates
to, (i) remove all cash and cash equivalents from the Acquired Company in such
manner as such Seller shall determine, provided that such removal does not
impose any liability or obligation on the Acquired Company that will survive the
Closing, or create any Lien on any Company Asset, and (ii) take all necessary
actions to wind up or otherwise terminate any and all Hedging Transactions to
which the Acquired Company is a party.

 

(d)                                 Requests for approval of any action
restricted by this Section 6.1 shall be delivered to the following individual,
who shall have full authority to grant or deny such requests for approval on
behalf of Buyer Parties:

 

Matt Daly
Kimbell Royalty Group
777 Taylor Street, Suite 810
Fort Worth, Texas 76102
Email: matt@kimbellrp.com

 

6.2                               Conduct of Buyer Parties’ Business.

 

(a)                                 Operations before the Closing. Except (i) as
expressly provided in this Agreement, (ii) as set forth in Schedule 6.2 or
(iii) for any actions required to be taken by a Buyer Party pursuant to Law,
without the prior written consent of Sellers, in each case which shall not be
unreasonably withheld, conditioned or delayed, between the Execution Date and
the Closing, Buyer Parties shall (y) operate in the Ordinary Course and
(z) maintain in all material respects the

 

62

--------------------------------------------------------------------------------



 

books of account and Records relating to the business of Buyer Parties in the
usual, regular and ordinary manner and in accordance with the usual accounting
practices of Buyer Parties.

 

(b)                                 Restricted Activities. Without the prior
written consent of Sellers, which consent shall not be unreasonably withheld,
conditioned, or delayed (provided, that if Sellers fail to reject in writing a
request for consent from Buyer Parties within five (5) Business Days of Buyer
Parties’ Notice requesting such consent, Sellers shall be deemed to have
provided such consent), and except as expressly contemplated in this Agreement
between the Execution Date and the Closing, Buyer Parties shall not:

 

(i)                                     amend their respective Organizational
Documents in a manner that would have an adverse effect on the rights,
preferences or privileges of the Common Units;

 

(ii)                                  adopt, enter into, authorize, recommend,
propose or announce an intention to adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization;

 

(iii)                               change their respective accounting methods,
policies or practices, except as required by applicable Law as concurred to by
its independent auditors and notice of which is given in writing by Buyer
Parties to Sellers;

 

(iv)                              acquire by merger, consolidation, purchase or
otherwise any equity interests in any Person, purchase substantially all the
assets of or otherwise acquire any business or division of any Person, or make
any loan or advance to, or capital contribution or other investment in, any
other Person, including the formation of any joint ventures;

 

(v)                                 offer, issue, deliver, grant, transfer,
sell, mortgage, pledge, hypothecate, grant any security interest in, or
otherwise subject to any Lien, or authorize or propose to offer, issue, deliver,
grant, transfer, sell, mortgage, pledge, hypothecate, grant any security
interest in, or otherwise subject to any Lien, any (A) equity interests in,
Buyer Parties or their subsidiaries, (B) securities convertible into any equity
interests in Buyer Parties or their subsidiaries or (C) rights, warrants,
commitments or options to acquire any equity interests in, Buyer Parties or
their subsidiaries, in each case, other than in connection with the Equity
Financing or among wholly-owned subsidiaries of either Buyer Party;

 

(vi)                              (A) except in connection with Buyer Parties’
regularly scheduled quarterly cash distributions and other cash dividends or
distributions between Buyer Parties and/or their respective subsidiaries in
connection therewith, declare, set aside or pay any dividends on, or make any
other distribution in respect of any of Buyer Parties’ or their subsidiaries’
equity interests (whether in the form of stock or property or any combination
thereof), (B) adjust, split, combine or reclassify any equity interests of Buyer
Parties or their subsidiaries or (C) repurchase, redeem or otherwise acquire, or
offer to repurchase, redeem or otherwise acquire, any equity interests in Buyer
Parties or their subsidiaries;

 

(vii)                           enter into any new line of business;

 

(viii)                        incur any Indebtedness for Borrowed Money (other
than in the Ordinary Course, including to fund all or a portion of the Adjusted
Cash Purchase Price, and as

 

63

--------------------------------------------------------------------------------



 

otherwise permitted pursuant to the KRP Credit Agreement) or issue or sell any
debt securities or options, warrants, calls or other rights to acquire any debt
securities of Buyer Parties or their subsidiaries, in each case, other than
among wholly owned subsidiaries of either Buyer Party and KRP;

 

(ix)                              enter into or modify or permit any of its
subsidiaries to enter into or modify the terms of any transaction with an
Affiliate of a Buyer Party or its subsidiaries or terminate any such arrangement
(other than arrangements between Buyer Parties or between a Buyer Party and any
wholly owned subsidiaries thereof);

 

(x)                                 make or change any material Tax elections
with respect to the assets of Buyer Parties, except as required by applicable
Law; or

 

(xi)                              agree, whether in writing or otherwise, to do
any of the foregoing.

 

(c)                                  Requests for approval of any action
restricted by this Section 6.2 shall be delivered to the following individuals,
who shall have full authority to grant or deny such requests for approval on
behalf of the applicable Seller set forth under such individual’s name:

 

Ryan Watts

Springbok Investment Management, LP
5950 Berkshire Lane, Suite 1250
Dallas, Texas 75225
E-mail: rwatts@springbokenergy.com

 

6.3                               Sale of SSR Interests.

 

On or prior to the Closing Date, SSR shall contribute, transfer, assign, convey
and deliver to the Acquired Company, to be effective as of the Effective Time,
and the Acquired Company shall purchase, receive, acquire and accept, all of
SSR’s right, title and interest in the Company Oil and Gas Properties listed on
Schedule 6.3, in each case, free and clear of all Liens other than Permitted
Encumbrances.

 

6.4                               Access; Confidentiality.

 

(a)                                 To the extent related to the Acquired
Company, from and after the date hereof until the Closing Date (or earlier
termination of this Agreement), but subject to the other provisions of this
Section 6.4 and obtaining any required consents of Third Parties (which consents
Sellers shall use commercially reasonable efforts to obtain; provided, that
Sellers shall not be required to make any payments therefor), each Seller shall
provide Buyer Parties and their Representatives access to the Records that are
in such Seller’s or its Affiliate’s possession or control at such time (the
“Assessment”); provided, however, such access shall not materially interfere
with the Acquired Company’s ownership of the Company Assets in the Ordinary
Course. Any Assessment conducted by Buyer Parties or on behalf of Buyer Parties
hereunder shall be conducted at Buyer Parties’ sole cost, risk and expense and
any conclusions resulting from any such Assessment shall be deemed to result
solely from Buyer Parties’ own independent review and judgment. Subject to the
express representations and warranties contained in Article 4, no Seller shall
be deemed by Buyer Parties’ receipt of the Records in connection with any
Assessment

 

64

--------------------------------------------------------------------------------



 

to have made any representation or warranty, express, implied or statutory, as
to the Company Assets or the accuracy of such Records or the information
contained therein.

 

(b)                                 All information obtained by and access
granted to Buyer Parties and their representatives under this Section 6.4 shall
be subject to the terms of Section 6.11.

 

(c)                                  Contact with Business Relations. Prior to
the Closing, Buyer Parties and their Representatives shall contact and
communicate with the business relations of the Acquired Company and its
Affiliates in connection with the transactions contemplated hereby only with the
prior written consent of Sellers, such consent not to be unreasonably withheld.
Upon request by Buyer Parties, to the extent such consent is granted, Sellers
shall use commercially reasonable efforts to facilitate communications between
Buyer Parties and the employees, customers, suppliers and other business
relations of the Acquired Company.

 

6.5                               Books and Records.

 

No later than thirty (30) days after the Closing, Sellers shall deliver to Buyer
Parties all Records that are in possession of Sellers, except for the Excluded
Records. From and after the Closing Date, subject to Section 6.11, each Seller
may (at such Seller’s sole cost and expense) retain a copy of any or all of the
Seller Due Diligence Information and all other books and records relating to the
business or operations of the Acquired Company on or before the Closing Date
that are required by such Seller to comply with legal obligations or that relate
to the Excluded Assets.

 

6.6                               Insurance.

 

Buyer Parties acknowledge and agree that, effective upon the Closing, the
insurance policies of Sellers and their Affiliates related to the Acquired
Company shall be terminated or modified to exclude coverage of the Acquired
Company, and, as a result, it shall be the obligation of Buyer Parties to obtain
at their sole cost and expense replacement insurance effective from and after
the Closing. Sellers shall pursue, and shall cause their Affiliates to pursue,
on behalf of and for the benefit of the Acquired Company, any recovery under any
such insurance policy with respect to any event or occurrence during the Interim
Period; provided, that if such recovery occurs subsequent to the Closing, each
Seller or any of such Seller’s Affiliates receiving such recovery shall pay to
Buyer Parties the amount of such recovery upon receipt thereof by such Seller or
its Affiliates.

 

6.7                               Further Assurances.

 

Subject to the terms and conditions of this Agreement, including
Section 6.15(b)(i), each Party will use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable, under applicable Law or otherwise, to consummate the
transactions contemplated by this Agreement. The Parties agree to, and Sellers,
prior to the Closing, and Buyer Parties, after the Closing, agree to cause the
Acquired Company to, execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be necessary
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement in accordance with the terms hereof.

 

65

--------------------------------------------------------------------------------



 

6.8                               Publicity.

 

All press releases or other public communications of any nature whatsoever
relating to the transactions contemplated by this Agreement, and the method of
the release for publication thereof, shall be subject to the prior written
consent of Buyer Parties and Sellers; provided, however, that nothing herein
shall prevent a Party from publishing such press releases or other public
communications as is necessary to satisfy such Party’s obligations under
applicable securities or other Laws or under the rules of any stock or
commodities exchange after consultation with the other Party; provided, further,
that nothing in this Section 6.8 will preclude (a) any Party, their Affiliates
or their Representatives from making any “tombstone” or similar advertisement
that does not state the Unadjusted Purchase Price or Adjusted Cash Purchase
Price, any component thereof, or the manner of its determination with the prior
written consent of Buyer Parties or Sellers, as applicable, which consent will
not be unreasonably conditioned, delayed or withheld, (b) any Party from
discussing (on a confidential basis) the return on any underlying investment
with respect to the Acquired Company and the acquisition or disposition of the
Acquired Company in connection with legitimate fundraising activities or fund
performance reporting to current or prospective investors, lenders or partners
post-Closing or (c) any Party from communicating with its employees on a
confidential basis.

 

6.9                               Fees and Expenses; Transfer Taxes.

 

(a)                                 Except as otherwise provided in this
Agreement, including Section 8.3(d), all fees and expenses, including fees and
expenses of counsel, financial advisors and accountants, incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such fee or expense.

 

(b)                                 Buyer Parties shall be responsible for, and
shall indemnify and hold harmless Sellers against, any state or local transfer,
sales (including bulk sales), use, real property transfer, controlling interest
transfer, filing, value added, documentary, stamp, gross receipts, registration,
conveyance, excise, recording, licensing, stock transfer stamps or other similar
Taxes and fees arising out of or in connection with or attributable to the
transactions contemplated by this Agreement (the “Transfer Taxes”). All Tax
Returns with respect to Transfer Taxes incurred in connection with this
Agreement or otherwise in connection with the transactions contemplated
hereunder shall be timely filed by the Party responsible for such filing under
applicable law. Buyer Parties and Sellers shall reasonably cooperate to reduce
or eliminate any Transfer Taxes to the extent permitted by applicable Law.

 

6.10                        Taxes.

 

(a)                                 Each Party shall be responsible for and bear
its own Income Taxes. Sellers shall prepare, or cause to be prepared, and file,
or cause to be filed, all Pass-Through Tax Returns. Buyer shall promptly notify
Sellers in writing upon receipt by Buyer or any of its Affiliates (including the
Acquired Company) of any notice of any pending or threatened Tax audits,
examinations, assessments or other proceedings with respect to Pass-Through Tax
Returns. In the case of any such audit or other proceeding with respect to a
Pass-Through Tax Return, Sellers shall control such Tax Contest in their sole
discretion; provided, that Sellers agree that, with respect to any Tax period
that ends on or before the Closing Date, the Acquired Company shall make an
election under Section 6226 of the Code.

 

66

--------------------------------------------------------------------------------



 

(b)                                 Each Seller shall retain responsibility for,
and shall bear, all Asset Taxes for (i) any period ending prior to the Effective
Time and (ii) the portion of any Straddle Period ending immediately prior to the
Effective Time. All Asset Taxes arising on or after the Effective Time
(including the portion of any Straddle Period beginning at the Effective Time)
shall be allocated to and borne by Buyer Parties. For purposes of allocation
between the Parties of Asset Taxes for any Straddle Period, (A) Asset Taxes that
are attributable to the severance or production of Hydrocarbons (including ad
valorem or property taxes measured by or based on production) shall be allocated
based on severance or production occurring before the Effective Time (which
shall be the applicable Seller’s responsibility) and from and after the
Effective Time (which shall be Buyer Parties’ responsibility); (B) Asset Taxes
that are based upon or related to sales or receipts or imposed on a
transactional basis (other than such Asset Taxes described in clause (A)) shall
be allocated based on transactions giving rise to such Asset Taxes occurring
before the Effective Time (which shall be the applicable Seller’s
responsibility) and from and after the Effective Time (which shall be Buyer
Parties’ responsibility); and (C) Asset Taxes that are ad valorem, property or
other Asset Taxes imposed on a periodic basis (other than Asset Taxes described
in clause (A)) shall be allocated pro rata per day between the portion of the
Straddle Period ending on and including the day immediately prior to the day on
which the Effective Time occurs (which shall be the applicable Seller’s
responsibility) and the portion of the Straddle Period beginning on the day on
which the Effective Time occurs (which shall be Buyer Parties’ responsibility).
For purposes of the preceding sentence, any exemption, deduction, credit or
other item that is calculated on an annual basis shall be allocated pro rata per
day between the portion of the Straddle Period ending on and including the day
immediately prior to the day on which the Effective Time occurs and the portion
of the Straddle Period beginning on the day on which the Effective Time occurs.
Ad valorem Taxes that are levied based upon the value of Hydrocarbons produced
in the preceding calendar year (including pursuant to Colorado Revised Statutes
Section 39-7-101) shall be apportioned between the Parties in accordance with
the relative ownership periods during which production occurred; accordingly,
such Taxes for 2020, based on 2019 production of Hydrocarbons shall be
apportioned between the Parties in proportion to the time period that each
respective Party was deemed to own the Company Oil and Gas Properties during the
2019 taxable year, such that Sellers shall be liable for these taxes in
proportion to the 2019 Hydrocarbon production revenue from the Company Oil and
Gas Properties prior to the Effective Time and Buyer Parties shall be liable for
these Taxes in proportion to the 2019 Hydrocarbon production revenue from the
Company Oil and Gas Properties from and after the Effective Time. To the extent
the actual amount of any Asset Taxes described in this Section 6.10(b) is not
determinable on the Closing Date or the Final Settlement Date, Buyer Parties and
the applicable Seller shall utilize the most recent information available in
estimating the amount of such Asset Taxes for purposes of Section 2.9. Upon
determination of the actual amount of such Asset Taxes, timely payments will be
made from one Party to the other to the extent necessary to cause each Party to
bear the amount of such Asset Tax that is allocable to such Party under this
Section 6.10(b).

 

(c)                                  Except as required by applicable Law,
Sellers shall prepare and file or cause to be prepared and filed all Tax Returns
with respect to Asset Taxes attributable to Sellers, and shall pay or cause to
be paid all Asset Taxes with respect to such Tax Returns, for all Tax periods
that end before the Effective Time (regardless of when due) and any Straddle
Period (to the extent such Tax Returns are required to be filed before the
Closing Date). Buyer Parties shall prepare and file or cause to be prepared and
filed all Tax Returns with respect to Asset Taxes, and shall pay or cause to be
paid all Asset Taxes with respect to such Tax Returns, for any Straddle Period
(to the extent such Tax Returns are required to be filed on or after the Closing
Date). Each Party shall indemnify and hold the other Parties harmless for any
failure to file such Tax Returns and to make such payments. Each Party shall
prepare all such Tax Returns relating to any Straddle Period on a basis
consistent with past practice except to the extent otherwise required by
applicable Law. Sellers shall provide Buyer Parties with and Buyer Parties shall
provide Sellers with a copy of any Tax Return relating to any Straddle Period
for such other Party’s review at least ten (10) days prior to the due date for
the filing of such Tax Return (or within a commercially reasonable period after
the end of the relevant Tax period, if such Tax Return is required to be filed
less than ten (10) days after the close of such Tax period), and the filing
Party shall incorporate all reasonable comments of such other Parties provided
to such filing Party in advance of the due date for the filing of such

 

67

--------------------------------------------------------------------------------



 

Tax Return. The Parties agree that (x) this Section 6.10(c) is intended to
solely address the timing and manner in which certain Tax Returns relating to
Asset Taxes are filed and the Asset Taxes with respect thereto are paid to the
applicable Governmental Authority, and (y) nothing in this Section 6.10(c) shall
be interpreted as altering the manner in which Asset Taxes are allocated to and
economically borne by the Parties in accordance with Section 6.10(b).

 

(d)                                 Buyer Parties and each Seller agree to
furnish or cause to be furnished to the other, upon request, as promptly as
practicable, such information and assistance relating to the Company Assets,
including access to books and records, as is reasonably necessary for the filing
of all Tax Returns by Buyer Parties or such Seller, the making of any election
relating to Taxes, the preparation for any audit by any taxing authority and the
prosecution or defense of any claim, suit or proceeding relating to any Tax. The
Parties agree to retain all books and records with respect to Tax matters
pertinent to the Company Assets relating to any Tax period beginning before the
Closing Date until sixty (60) days after the expiration of the statute of
limitations of the respective Tax periods (taking into account any extensions
thereof) and to abide by all record retention agreements entered into with any
taxing authority.

 

(e)                                  Each Seller shall be entitled to any and
all refunds of Asset Taxes allocated to such Seller pursuant to Section 6.10(b),
and Buyer Parties shall be entitled to any and all refunds of Asset Taxes
allocated to Buyer Parties pursuant to Section 6.10(b). If a Party receives a
refund of Asset Taxes to which the other Party is entitled pursuant to this
Section 6.10(e), the first Party shall promptly pay such amount to the other
Party, net of any reasonable costs or expenses incurred by the first Party in
procuring such refund.

 

(f)                                   Buyer Parties shall have the right at any
time prior to the Closing to assign all or a portion of its rights under this
Agreement to a “Qualified Intermediary” (as that term is defined in
Section 1.1031(k)-1(g)(4)(iii) of the U.S. Treasury Regulations) or an “Exchange
Accommodation Titleholder” (as that term is defined in Rev. Proc. 2000-37,
2000-2 C.B. 308) in order to accomplish the transaction in a manner that will
comply, either in whole or in part, with the requirements of a like-kind
exchange pursuant to Section 1031 of the Code; provided, that (i) the Closing
shall not be delayed or affected by reason of such like-kind exchange or any
actions taken by Buyer Parties in connection with this Section 6.10(f); (ii) an
assignment under this Section 6.10(f) shall not release any Party from its
liabilities and obligations under this Agreement nor shall the consummation or
accomplishment of such like-kind exchange be a condition to the Parties’
obligations under this Agreement; (iii) the non-assigning Party’s rights under
this Agreement shall not be altered or diminished in any manner; (iv) the
assigning Party shall indemnify, defend, and hold the Party that is not
assigning harmless from all claims, damages, liabilities, costs and expenses
(including, but not limited to reasonable legal fees and any additional Taxes,
including Transfer Taxes) in connection with such like-kind exchange; and (v) no
Party represents to any other Party that any particular tax treatment will be
given to any Party as a result of any such assignment. In the event a Party
assigns its rights under this Agreement pursuant to this Section 6.10(f), such
Party agrees to notify the other Parties in writing of such assignment at or
before the Closing. If a Buyer Party assigns its rights under this Agreement for
this purpose, each Seller agrees to (X) consent to such Buyer Party’s assignment
of its rights in this Agreement in the form reasonably requested by such Buyer
Party’s Qualified Intermediary or Exchange Accommodation Titleholder (but in no
event will a Seller be required to transfer the Company Assets in any form other
than through a transfer of the Acquired Interests and in no event will a

 

68

--------------------------------------------------------------------------------



 

Seller be required to transfer the Acquired Interests to more than one
transferee (i.e., all of the Acquired Interests will be transferred to a single
transferee)), (Y) accept all or a portion of the payments payable under this
Agreement from the account designated by such Buyer Party’s Qualified
Intermediary or Exchange Accommodation Titleholder at the Closing and (Z) at the
Closing, subject to the limitations otherwise set forth herein, convey and
assign directly to such Buyer Party’s Qualified Intermediary or Exchange
Accommodation Titleholder (as directed in writing) the Acquired Interests which
are the subject of this Agreement upon satisfaction of the other conditions to
the Closing and other terms and conditions hereof.

 

(g)                                  Buyer Parties shall use their reasonable
best efforts to, after the Closing, notify each operator of each Well associated
with the Company Assets of the change of the employee identification number
associated with the Acquired Company.

 

6.11                        Confidentiality.

 

(a)                                 Buyer Parties acknowledge that, pursuant to
their right of access to the Records, as set forth in Section 6.4, Buyer Parties
will become privy to confidential and other information of Sellers and that such
confidential information shall be held confidential by Buyer Parties and their
Representatives in accordance with the terms of the Buyer Confidentiality
Agreement. Notwithstanding anything to the contrary in this Agreement, upon the
Closing, all obligations of Buyer Parties under the terms of the Buyer
Confidentiality Agreement shall terminate as they relate to the Acquired
Interests.

 

(b)                                 Subject to Section 6.8, for a period of one
(1) year from and after the Closing Date, each Seller shall, and shall cause its
Affiliates to, not make disclosure to Third Parties of any confidential or
proprietary information relating to Buyer Parties or the Acquired Company,
except with the prior written consent of Buyer Parties or as required by, or
requested pursuant to, applicable Law, regulation or legal, judicial or
administrative process (including an audit or examination by a regulatory
authority or self-regulatory organization), except to the extent that such
information (i) is generally available to the public through no fault of such
Seller or any of its Affiliates committed following the Closing or (ii) is
lawfully acquired by such Seller or any of its Affiliates from and after the
Closing from sources which are not known to such Seller to be prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
Buyer Parties or the Acquired Company; provided, however, that (x) nothing shall
prohibit such Seller or its Affiliates from using their knowledge or mental
impressions of such information or their general knowledge of the industry or
geographic area in the conduct of their respective businesses following the
Closing, (y) such Seller and its Affiliates may discuss (on a confidential
basis) the underlying investment with respect to the Acquired Company and the
acquisition or disposition of the Acquired Company in connection with legitimate
fundraising activities or fund performance reporting with current or prospective
investors, lenders or partners.

 

6.12                        Notices to Escrow Agent and Transfer Agent.

 

Sellers and Buyer Parties shall provide the Escrow Agent and the Transfer Agent,
as applicable, with such notices, directions and instructions as are necessary
for such agent to fulfill its obligations, as set forth in the Escrow Agreement,
this Agreement or elsewhere, in accordance with the provisions of this
Agreement.

 

69

--------------------------------------------------------------------------------



 

6.13                        [Reserved.]

 

6.14                        Affiliate Contracts.

 

Prior to the Closing, Sellers shall cause the Acquired Company to terminate,
without liability or continuing obligation to the Acquired Company, the
Contracts listed on Schedule 6.14.

 

6.15                        Financing; Assistance with Financial Statements and
Other Matters.

 

(a)                                 From and after the Execution Date until the
Closing Date, Sellers shall use reasonable best efforts to direct the Acquired
Company’s consultants, accountants, reserve engineers, agents and
representatives to, during customary business hours and, provided that such
efforts do not unreasonably interfere with the business operations of Sellers or
the Acquired Company, cooperate with Buyer Parties and independent auditors
chosen by Buyer Parties (“Buyer’s Auditor”) in connection with the KRP Credit
Agreement, any audit by Buyer’s Auditor of any financial statements of the
Acquired Company or reserve reports with respect to the Company Oil and Gas
Properties, in each case, relating to the period prior to the Closing Date, or
other actions that Buyer Parties or any of their Affiliates reasonably require
to comply with the requirements under state and federal securities Laws
(provided, that such requested cooperation does not unreasonably interfere with
the ongoing business of such Seller or the Acquired Company). Such cooperation
will include (i) reasonable access to the Acquired Company’s officers, managers,
employees, consultants, agents and representatives who were responsible for
preparing or maintaining the financial records and work papers and other
supporting documents used in the preparation of such financial statements as may
be required by Buyer’s Auditor to perform an audit or conduct a review in
accordance with generally accepted auditing standards or to otherwise verify
such financial statements; (ii) using commercially reasonable efforts to obtain
the consent of the independent auditor(s) and reserve engineer(s) of the
Acquired Company (as applicable) that conducted any audit of such financial
statements or prepared any reserve reports to be named as an expert in (A) any
filings that may be made by KRP under the Securities Act or required by the
Commission under securities Laws applicable to KRP or any report required to be
filed by KRP under the Exchange Act in connection with the transactions
contemplated by this Agreement or (B) any prospectus or offering memorandum for
any equity or debt financing of KRP; (iii) providing information reasonably
requested by Buyer Parties in connection with KRP’s preparation of responses to
any inquiries by regulatory authorities relating to the foregoing financial
statements and/or reserve reports; (iv) furnishing information to Buyer Parties
with respect to the Acquired Company or such Seller (as applicable) as may be
reasonably requested by Buyer Parties in order to arrange, market or consummate
the Equity Financing; (v) providing customary access to information for any due
diligence to be performed in connection with the Equity Financing, and causing
senior management of the Acquired Company to participate in reasonably scheduled
diligence meetings in connection with the Equity Financing; (vi) providing
information reasonably requested by Buyer Parties with respect to property
descriptions of the Company Assets necessary to execute and record a deed of
trust for any financing activities (including under the KRP Credit Agreement);
(vii) using reasonable best efforts to provide, at least ten (10) Business Days
prior to the Closing, all documentation and other information about the Acquired
Company as is reasonably requested by Buyer Parties which relates to applicable
“know your customer” and anti-money laundering rules and regulations (including
without limitation the USA PATRIOT ACT); (viii) delivery of one or more
customary representation letters from the

 

70

--------------------------------------------------------------------------------



 

Acquired Company (as applicable) to the auditor of the Audited Financial
Statements that are reasonably requested by Buyer Parties to allow such auditors
to complete an audit (or review of any financial statements) and to issue an
opinion with respect to an audit of those financial statements required pursuant
to this Section 6.15(a); and (ix) using commercially reasonable efforts to cause
the independent auditor(s) or reserve engineer(s) of Sellers or the Acquired
Company (as applicable) that conducted any audit of such financial statements to
provide customary “comfort letters” to any underwriter or purchaser in
connection with any equity or debt financing of Buyer Parties. Notwithstanding
the foregoing, (x) nothing herein shall expand a Seller’s representations,
warranties, covenants or agreements set forth in this Agreement or give Buyer
Parties, their Affiliates or any Third Party any rights to which it is not
entitled hereunder, (y) nothing in this Section 6.15(a) shall require travel or
the obligation to incur any out-of-pocket costs by any of the subject Persons in
order to comply with the terms of this Section 6.15(a) and (z) Buyer Parties
will make reasonable efforts to minimize any disruption associated with the
cooperation contemplated by such Persons hereby. In each case, such cooperation
by any Seller or the Acquired Company pursuant to this Section 6.15(c) shall be
at Buyer Parties’ written request with reasonable prior notice to Sellers, and
no such cooperation by a Seller shall be required to the extent it could cause
any representation or warranty in this Agreement to be breached, cause any
condition to the Closing set forth in Article 7 to fail to be satisfied or
otherwise cause any breach of this Agreement. Each Seller’s agreement under this
Section 6.15(a) is an accommodation by such Seller to Buyer Parties and is not a
condition to Buyer Parties’ obligations under this Agreement. No Seller or any
Seller Indemnified Party shall have any liability or responsibility to Buyer
Parties with respect to the accuracy or completeness of any information
delivered pursuant to this Section 6.15(a).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, it is understood and agreed that: (i) all determinations
regarding the Equity Financing (including with respect to the pricing of such
Equity Financing) shall be made by Buyer Parties in their sole and absolute
discretion, and any failure to consummate the Equity Financing shall not be
considered a breach of any covenant or agreement on the part of Buyer Parties
under this Agreement; (ii) each Seller’s cooperation pursuant to the provisions
of this Section 6.15 shall be at Buyer Parties’ sole cost and expense, and on
the Closing Date, Buyer Parties shall promptly reimburse each Seller for all
reasonable and documented out-of-pocket costs and expenses incurred by such
Seller or its Affiliates in connection with such cooperation; (iii) Buyer
Parties shall indemnify and hold harmless each Seller Indemnified Party from and
against any and all Losses by any such Persons suffered or incurred in
connection with any assistance or activities provided in connection therewith
other than to the extent such Losses arise from the gross negligence, willful
misconduct or bad faith of such Seller Indemnified Party; (iv) each Seller shall
have the right (prior to the Closing) to review any presentations or other
material written information prepared by Buyer Parties or their Affiliates prior
to the dissemination of such materials to potential investors, lenders or other
counterparties to any proposed financing transaction (or filing with any
Governmental Authority); (v) except to the extent disclosed to underwriters,
initial purchasers or potential investors in connection with the Equity
Financing, all non-public or otherwise confidential information regarding
Sellers or the Company Assets obtained by Buyer Parties or their Representatives
shall be kept confidential in accordance with Section 6.11; (vi) the assistance
described in this Section 6.15 shall not require a Seller to take any action
that such Seller reasonably believes could result in a violation of any material
agreement or any confidentiality arrangement or the loss of any legal or other
applicable privilege; and (vii) no Seller shall be

 

71

--------------------------------------------------------------------------------



 

required to provide any information to Buyer Parties or any of their respective
equity or debt financing sources that is not then in such Seller’s or its
Affiliates’ possession.

 

(c)                                  Notwithstanding the foregoing, nothing in
this Section 6.15 will require Sellers to provide (or be deemed to require
Sellers to prepare) any (i) pro forma financial statements, (ii) information
regarding any post-Closing or pro forma cost savings, synergies, capitalization,
ownership or other post-Closing or pro forma adjustments or assumptions desired
to be incorporated into any information used in connection with any financing of
KRP or its Affiliates, including the Equity Financing, (iii) description of all
or any portion of any financing of KRP or its Affiliates, including the Equity
Financing, any “description of notes” or other information customarily provided
by any lender party or their counsel, (iv) projections, risk factors or other
forward-looking statements relating to all or any component of any financing of
KRP or its Affiliates, including the Equity Financing, (v) other information
required by Rules 3-09, 3-10 or 3-16 of Regulation S-X under the Securities Act,
any Compensation Discussion and Analysis or other information required by Item
402 of Regulation S-K under the Securities Act or any other information
customarily excluded from an offering memorandum for private placements of
non-convertible high-yield debt securities under Rule 144A promulgated under the
Securities Act or (vi) financial statements other than those required pursuant
to Section 4.5 and Section 6.19.

 

6.16                        No Shop.

 

Until the earlier of the occurrence of the Closing or the termination of this
Agreement pursuant to Article 8:

 

(a)                                 Each Seller and its Affiliates shall, and
shall direct each of their Representatives to, immediately cease any discussions
or negotiations with any Persons with respect to any Third Party Acquisition or
any proposal reasonably likely to lead to a Third Party Acquisition. From the
Execution Date until the Closing, each Seller shall not, and shall not authorize
or permit any of its Affiliates or any of their respective Representatives to,
and shall not resolve or propose to, directly or indirectly, encourage, solicit,
participate in or initiate discussions, negotiations, inquiries, proposals or
offers (including any proposal or offer to their shareholders) with or from or
provide any non-public information to any Person or group of Persons concerning
any Third Party Acquisition or any inquiry, proposal or offer reasonably likely
to lead to a Third Party Acquisition.

 

(b)                                 Each Seller shall not, and shall cause its
subsidiaries not to, enter into any agreement, letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
option agreement, joint venture agreement, partnership agreement or other
agreement constituting or directly related to, or which is reasonably likely to
lead to, a Third Party Acquisition or any proposal for a Third Party
Acquisition.

 

(c)                                  For the purposes of this Agreement, “Third
Party Acquisition” shall mean the occurrence of any acquisition, directly or
indirectly, in one or a series of related transactions, whether by sale, merger
or otherwise, of all or any part of the Acquired Interests or any portion of the
Company Assets.

 

72

--------------------------------------------------------------------------------



 

6.17                        Lock-Up.

 

During the period beginning on the Closing Date and ending on the one hundred
twentieth (120th) day after the Closing Date (excluding the Closing Date for
purposes of calculating such date) (the “Lock-Up Period”), no Seller will lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Common Units. In the interest of clarity, nothing in this Section 6.17 shall
restrict any Seller from (x) utilizing customary hedging strategies that may
involve the pledge of Common Units as collateral until such time as the Common
Units are ultimately disposed on or after expiration of the Lock-Up Period or
(y) being named as a selling unitholder in a registration statement with respect
to the Common Units in accordance with the Registration Rights Agreement and in
compliance with the Securities Act. Nothing in this Section 6.17 shall prohibit
or limit the ability of any Seller to effect any transfer of Common Units (i) as
a bona fide gift or gifts or any other similar transfer or distribution that
does not involve a sale or other disposition for value, (ii) to any such
Seller’s limited partners, members or stockholders, or to the estate of any of
the foregoing; as part of a distribution, (iii) by will, other testamentary
document or intestate succession to the legal representative, heir, beneficiary
or a member of the immediate family of such Seller, (iv) to any corporation,
partnership, investment fund or other entity that is an Affiliate of such
Person; provided, that in each case of the foregoing clauses (i) through (iv),
the transferee agrees in writing to be bound by all the terms of this
Section 6.17, (v) pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of Common Units
or (vi) pursuant to an order of a court or regulatory agency.

 

6.18                        Additional Listing Application.

 

As promptly as practicable after the Execution Date, but in any event after
taking into consideration the rules and regulations of the New York Stock
Exchange with respect to the timing of the Additional Listing Application and
the supporting documents required to accompany the Additional Listing
Application, KRP shall submit to the New York Stock Exchange an additional
listing application relating to the Common Units to be issued hereunder (the
“Additional Listing Application”) and shall take all actions, and do all things,
reasonably necessary, proper or advisable on its part under applicable Laws and
rules and policies of the New York Stock Exchange to secure the New York Stock
Exchange’s approval of the Additional Listing Application, subject to official
notice of issuance.

 

6.19                        Delivery of Financial Statements.

 

As soon as reasonably practicable following the Execution Date (and, in any
event, within thirty (30) days after the Closing Date), each Seller shall use
its commercially reasonable efforts to deliver to Buyer Parties an audited
balance sheet of the Acquired Company as of, and for the year ended,
December 31, 2019, together with the related audited statements of income,
changes in owners’ equity, and cash flow for the periods then ended. To the
extent such financial statements are not delivered prior to the Closing, the
preparation and delivery thereof shall be made pursuant to the terms of the
Transition Services Agreement. All costs and expenses associated with Sellers’
compliance with this Section 6.19 shall be the responsibility of Buyer Parties.

 

73

--------------------------------------------------------------------------------



 

6.20                        Transition Services Agreement.

 

At the Closing, SIM and Buyer Parties each shall be ready, willing and able to
enter into the Transition Services Agreement.

 

6.21                        Schedule Supplements.

 

Each Party shall have the continuing right until two (2) Business Days prior to
the Closing Date to add, supplement or amend the Disclosure Schedules to the
representations and warranties of such applicable Party with respect to any
matter arising or discovered after the Execution Date, which, if existing or
known as of the Execution Date or thereafter, would have been required to be set
forth or described in the Disclosure Schedules so that the representations or
warranties of such Party would be true, correct and complete as of the Closing
Date. For all purposes of this Agreement, including for purposes of determining
whether the conditions set forth in Section 7.1 have been fulfilled, the
Disclosure Schedules shall be deemed to include only that information contained
therein on the Execution Date and shall be deemed to exclude all information
contained in any addition, supplement or amendment under this Section 6.21. If
the Closing shall occur, then all matters disclosed pursuant to any such
addition, supplement or amendment in accordance with the first sentence of this
Section 6.21 shall be disregarded for purposes of, and shall not affect, Buyer
Parties’ remedies under Section 9.2(a)(i) to the extent that such addition,
supplement or amendment does not individually or in the aggregate result in a
failure to satisfy the condition set forth in Section 7.1(a); provided, however,
that in the event that such addition, supplement or amendment does, individually
or in the aggregate, result in a failure to satisfy the condition set forth in
Section 7.1(a) and Buyer Parties waive in writing the failure of such condition,
Buyer Parties shall be deemed to have waived such remedies under
Section 9.2(a)(i) with respect to such addition, supplement or amendment.

 

6.22                        Certificate Legend Removal.

 

Pursuant to the Transfer Agent’s receipt of an opinion of counsel to Sellers
reasonably satisfactory to KRP and the Transfer Agent that registration under
the Securities Act is not required, KRP shall use its reasonable best efforts to
cause the Transfer Agent to remove from the Common Units to be issued hereunder,
whether in book-entry or certificated form, any Securities Act legend applied to
such Common Units, following Sellers’ written request to have such Securities
Act legend removed and Sellers’ provision of any other documentation that may be
reasonably requested by the Transfer Agent in connection with the removal of
such Securities Act legend from such Common Units.

 

ARTICLE 7
Conditions to the Closing

 

7.1                               Conditions to Obligations of Buyer Parties to
the Closing.

 

The obligation of Buyer Parties to consummate the transactions contemplated by
this Agreement at the Closing is subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived in whole
or in part in writing exclusively by Buyer Parties:

 

74

--------------------------------------------------------------------------------



 

(a)                                 Representations, Warranties, and Covenants.
(i) The representations and warranties of Sellers set forth in Sections 3.1,
3.2, 3.6, 4.1 and 4.3 will be true and correct in all respects (other than de
minimis inaccuracies) as of the Execution Date and as of the Closing Date as if
made on the Closing Date (except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date); and (ii) all other representations and warranties of Sellers made
in this Agreement (other than representations and warranties described in clause
(i) above) will be true and correct (disregarding all materiality and Company
Material Adverse Effect qualifications contained herein) as of the Execution
Date and as of the Closing Date as if made on the Closing Date (except to the
extent that such representations and warranties expressly relate to a specified
date, in which case such representations and warranties shall have been true and
correct as of such specified date), except where all such breaches or
inaccuracies taken collectively (without giving effect to any limitation as to
materiality and Company Material Adverse Effect qualifications contained herein)
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

 

(b)                                 Performance. Each Seller shall have
performed or complied with in all material respects all of the covenants and
agreements required by this Agreement to be performed or complied with by such
Seller on or before the Closing.

 

(c)                                  No Injunction. On the Closing Date, no
provision of any applicable Law and no Order will be in effect that restrains,
enjoins, makes illegal or otherwise prohibits the consummation of the Closing.

 

(d)                                 Closing Deliverables. Buyer Parties shall
have received the documents and certificates required under Section 2.6(a).

 

(e)                                  Debt Payoff Letters. Each payee of Company
Indebtedness shall have delivered a Release Letter to the Acquired Company and
all indebtedness stated in each Release Letter so delivered, as well as all
accrued and unpaid interest, breakage costs and prepayment fees or penalties
that will be incurred in connection with the payment and discharge of such
Company Indebtedness as stated in each such Release Letter, shall be paid in
full at the Closing and all Liens associated therewith shall be released at or
prior to the Closing, and Buyer Parties shall be provided with UCC-3s necessary
to effectuate such termination.

 

(f)                                   No Company Material Adverse Effect. No
Company Material Adverse Effect shall have occurred after the Execution Date nor
shall any event or events have occurred that, individually or in the aggregate,
with or without the lapse of time, would reasonably be expected to result in a
Company Material Adverse Effect after the Execution Date.

 

(g)                                  No Walk Right. Subject to Section 2.5, the
Walk-Right Amounts are not, in the aggregate, more than the Walk-Right
Threshold.

 

(h)                                 Closing of SEP II SPA. The closing of the
transactions contemplated by the SEP II SPA shall have occurred, or shall occur
concurrently with the Closing.

 

75

--------------------------------------------------------------------------------



 

7.2                               Conditions to the Obligations of Sellers to
the Closing.

 

The obligation of each Seller to consummate the transactions contemplated by
this Agreement at the Closing is subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived in whole
or in part in writing exclusively by Sellers:

 

(a)                                 Representations, Warranties, and Covenants.
(i) The representations and warranties of Buyer Parties set forth in Sections
5.1, 5.2 and 5.4 will be true and correct in all respects (other than de minimis
inaccuracies) as of the Execution Date and as of the Closing Date as if made on
the Closing Date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date); and
(ii) all other representations and warranties of Buyer Parties made in this
Agreement (other than representations and warranties described in clause
(i) above) will be true and correct (disregarding all materiality and Buyer
Material Adverse Effect qualifications contained herein) as of the Execution
Date and as of the Closing Date as if made on the Closing Date (except to the
extent that such representations and warranties expressly relate to a specified
date, in which case such representations and warranties shall have been true and
correct as of such specified date), except where all such breaches or
inaccuracies taken collectively (without giving effect to any limitation as to
materiality and Buyer Material Adverse Effect qualifications contained herein)
would not, individually or in the aggregate, reasonably be expected to have a
Buyer Material Adverse Effect.

 

(b)                                 Performance. Buyer Parties shall have
performed or complied with in all material respects all of the covenants and
agreements required by this Agreement to be performed or complied with by Buyer
Parties on or before the Closing.

 

(c)                                  No Injunction. On the Closing Date, no
provision of any applicable Law and no Order will be in effect that restrains,
enjoins, makes illegal or otherwise prohibits the consummation of the Closing.

 

(d)                                 Closing Deliverables. Sellers shall have
received the documents and certificates required under Section 2.6(b).

 

(e)                                  No Buyer Material Adverse Effect. No Buyer
Material Adverse Effect shall have occurred after the Execution Date nor shall
any event or events have occurred that, individually or in the aggregate, with
or without the lapse of time, would reasonably be expected to result in a Buyer
Material Adverse Effect after the Execution Date.

 

(f)                                   No Walk Right. Subject to Section 2.5, the
Walk-Right Amounts are not, in the aggregate, more than the Walk-Right
Threshold.

 

(g)                                  NYSE Approval. The Additional Listing
Application shall have been approved and the Common Units to be issued hereunder
shall have been approved for listing on the New York Stock Exchange.

 

(h)                                 Closing of SEP II SPA. The closing of the
transactions contemplated by the SEP II SPA shall have occurred, or shall occur
concurrently with the Closing.

 

76

--------------------------------------------------------------------------------



 

ARTICLE 8
Termination

 

8.1                               Termination. Subject to Section 8.2, at any
time prior to the Closing, this Agreement may be terminated and the transactions
contemplated hereby abandoned:

 

(a)                                 by the mutual written consent of Buyer
Parties and Sellers;

 

(b)                                 by either Buyer Parties or Sellers upon
Notice to the other Parties, if the Closing has not been consummated by June 2,
2020; provided, however, that neither Buyer Parties nor any Seller will be
entitled to terminate this Agreement pursuant to this Section 8.1(b) if such
Person’s breach of any representation, warranty or covenant set forth in this
Agreement has been the cause of the Closing failing to occur by such date;

 

(c)                                  by Buyer Parties, upon Notice to Sellers,
if (i) there has been a breach by a Seller of any representation, warranty or
covenant contained in this Agreement that would prevent the satisfaction of any
condition to the obligations of Buyer Parties set forth in Sections 7.1(a) or
7.1(b) and, if such breach is of a character that is capable of being cured,
such breach has not been cured by such Seller within thirty (30) days after
Notice thereof from Buyer Parties, (ii) Buyer Parties are ready, willing and
able to perform all covenants to be performed by Buyer Parties at the Closing
and (iii) Buyer Parties are not in breach of any representation, warranty or
covenant set forth in this Agreement that would prevent the satisfaction of any
condition to the obligations of a Seller set forth in Sections 7.2(a) or 7.2(b);

 

(d)                                 by Sellers, upon Notice to Buyer Parties, if
(i)(A) there has been a breach by Buyer Parties of any representation, warranty
or covenant contained in this Agreement that would prevent the satisfaction of
any condition to the obligations of Sellers set forth in Sections 7.2(a) or
7.2(b) and, if such breach is of a character that is capable of being cured,
such breach has not been cured by Buyer Parties within thirty (30) days after
Notice thereof from such Sellers, (B) Sellers are ready, willing and able to
perform all covenants to be performed by such Sellers at the Closing and
(C) Sellers are not in breach of any representation, warranty or covenant set
forth in this Agreement that would prevent the satisfaction of any condition to
the obligations of Buyer Parties set forth in Sections 7.1(a) or 7.1(b) or
(ii)(x) Buyer Parties have failed to comply with their obligations to consummate
the Closing within two (2) Business Days after the date on which they are
obligated to consummate the Closing pursuant to Section 2.7, (y) all the
conditions set forth in Article 7, other than the conditions to be satisfied at
the Closing, have been and continue to be satisfied or have been waived on the
date on which the Closing was to have occurred pursuant to Section 2.7 and
(z) Sellers stood ready, willing and able to consummate the Closing throughout
such period;

 

(e)                                  subject to Section 2.5, by Sellers or Buyer
Parties if the Walk-Right Amounts exceed the Walk-Right Threshold;

 

(f)                                   by either Buyer Parties or Sellers upon
Notice to the other Parties, if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable Order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action

 

77

--------------------------------------------------------------------------------



 

permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such injunction or other action shall have
become final and non-appealable;

 

(g)                                  by Sellers, in the event that, prior to
5:00 p.m. local time in Houston, Texas on the date that is one (1) Business Day
after the Execution Date, Buyer Parties fail to fund into the Escrow Account the
Deposit pursuant to Section 2.8(a); or

 

(h)                                 by either Buyer Parties or Sellers upon
notice to the other Parties, in the event that, prior to 5:00 p.m. local time in
Houston, Texas on the date that is eight (8) Business Days after the Execution
Date, the Equity Financing has not been consummated.

 

8.2                               Effect of Termination.

 

If a Party terminates this Agreement under Section 8.1, then such Party shall
promptly give Notice to the other Parties specifying the provision hereof
pursuant to which such termination is made, and this Agreement shall become null
and void and have no effect, except that the agreements contained in Article 1,
this Article 8, Article 10, the provisions of Section 6.4, Section 6.8 and
Section 6.9 shall survive termination hereof. No termination of this Agreement
pursuant to Section 8.1 and nothing contained in this Section 8.2 shall relieve
any Party to this Agreement of liability for willful breach of this Agreement
occurring prior to any termination, or for willful breach of any provision of
this Agreement that specifically survives termination hereunder. The
Confidentiality Agreements shall not be affected by a termination of this
Agreement.

 

8.3                               Remedies for Termination.

 

(a)                                 If Sellers have the right to terminate this
Agreement pursuant to Section 8.1(d), then Sellers shall be entitled to either
(i) terminate this Agreement and each Seller shall receive such Seller’s Pro
Rata Portion of the Deposit from the Escrow Agent as liquidated damages, in
which case the Parties shall cause the Escrow Agent to release the Deposit to
Sellers, or (ii) in lieu of terminating this Agreement, seek all remedies
available at Law or in equity, including specific performance. In the event
Sellers seek specific performance in accordance with the preceding sentence and
specific performance is not granted, Sellers shall have the right to terminate
this Agreement and each Seller shall receive such Seller’s Pro Rata Portion of
the Deposit from the Escrow Agent as liquidated damages, in which case the
Parties shall cause the Escrow Agent to release the Deposit to Sellers. If
Sellers terminate this Agreement as described in this Section 8.3(a), upon such
termination, Sellers shall be free immediately to enjoy all rights of ownership
of the Acquired Interests and to sell, transfer, encumber or otherwise dispose
of the Acquired Interests to any Person without any restriction under this
Agreement. The Parties agree that the foregoing described liquidated damages in
clause (i) of this Section 8.3(a) are reasonable considering all of the
circumstances existing as of the Execution Date and constitute the Parties’ good
faith estimate of the actual damages reasonably expected to result from such
termination of this Agreement by Sellers. Buyer Parties waive any requirement
for the posting of a bond, or showing of irreparable injury, in connection with
any equitable relief hereunder in favor of Sellers and Buyer Parties agrees not
to challenge any such equitable relief sought in accordance with this
Section 8.3(a).

 

78

--------------------------------------------------------------------------------



 

(b)           If Buyer Parties have the right to terminate this Agreement
pursuant to Section 8.1(c), then Buyer Parties shall be entitled to
(i) terminate this Agreement, receive return of the Deposit from the Escrow
Agent, in which case the Parties shall cause the Escrow Agent to release the
Deposit to Buyer Parties, and may pursue a claim for actual damages against
Sellers, collectively, in an aggregate amount up to the amount of the Deposit,
or (ii) in lieu of terminating this Agreement, seek all remedies available at
Law or in equity, including specific performance. In the event Buyer Parties
seek specific performance in accordance with the preceding sentence and specific
performance is not granted, Buyer Parties shall have the right to terminate this
Agreement, receive return of the Deposit from the Escrow Agent, in which case
the Parties shall cause the Escrow Agent to release the Deposit to Buyer
Parties, and may pursue a claim for actual damages against Sellers,
collectively, in an aggregate amount up to the amount of the Deposit. Sellers
waive any requirement for the posting of a bond, or showing of irreparable
injury, in connection with any equitable relief hereunder in favor of Buyer
Parties and Sellers agree not to challenge any such equitable relief sought in
accordance with this Section 8.3(b).

 

(c)           If Sellers have the right to terminate this Agreement pursuant to
Section 8.1(g), (i) Buyer Parties shall promptly pay to Sellers an amount in
cash equal to ten percent (10%) of the Unadjusted Cash Purchase Price and
(ii) Sellers shall be free immediately to enjoy all rights of ownership of the
Acquired Interests and to sell, transfer, encumber or otherwise dispose of the
Acquired Interests to any Person without any restriction under this Agreement.

 

(d)           If Buyer Parties or Sellers terminate this Agreement pursuant to
Section 8.1(h), (i) Buyer Parties shall promptly pay to Sellers an amount in
cash as set forth in Schedule 8.3(d) in satisfaction of Sellers’ reasonably
documented expenses of counsel incurred in connection with this Agreement and
the transactions contemplated hereby; (ii) subject to the payment described in
clause (i), the Parties shall have no liability or obligation hereunder as a
result of such termination; (iii) each of the Parties shall, within five
(5) Business Days of the date this Agreement is terminated, execute and deliver
written instructions to the Escrow Agent instructing the Escrow Agent to return
the Deposit to Buyer Parties free and clear of any claims thereon by Sellers and
(iv) Sellers shall be free immediately to enjoy all rights of ownership of the
Acquired Interests and to sell, transfer, encumber or otherwise dispose of the
Acquired Interests to any Person without any restriction under this Agreement.

 

(e)           If this Agreement terminates for reasons other than those set
forth in Sections 8.3(a), 8.3(b), 8.3(c) or 8.3(d), then (i) the Parties shall
have no liability or obligation hereunder as a result of such termination,
(ii) each of the Parties shall, within five (5) Business Days of the date this
Agreement is terminated, execute and deliver written instructions to the Escrow
Agent instructing the Escrow Agent to return the Deposit to Buyer Parties free
and clear of any claims thereon by Sellers and (iii) Sellers shall be free
immediately to enjoy all rights of ownership of the Acquired Interests and to
sell, transfer, encumber or otherwise dispose of the Acquired Interests to any
Person without any restriction under this Agreement.

 

(f)            Upon termination of this Agreement, (i) each Party shall return
to the other Party or destroy (at the receiving Party’s option and expense) all
confidential information furnished by or on behalf of a Party in connection with
its due diligence investigation of the Acquired Interests and Company Assets or
Buyer Parties (as applicable) and (ii) an officer of the receiving

 

79

--------------------------------------------------------------------------------



 

Party shall promptly certify the receiving Party’s compliance with preceding
clause (i) to the disclosing Party in writing.

 

ARTICLE 9
Indemnification

 

9.1          Survival of Representations, Warranties and Covenants.

 

All representations and warranties set forth in this Agreement (and, in each
case, the corresponding representations and warranties given in the certificates
delivered at the Closing pursuant to this Agreement) shall survive the Closing
until the date that is one (1) year after the Closing Date. All covenants and
agreements of the Parties contained herein shall terminate (a) upon the Closing,
if performance is solely required prior to or concurrently with the Closing and
(b) upon the expiration by their terms of the obligations of the applicable
Party under such covenant or agreement, if performance is required in the period
from and after the Closing; provided, that the covenants contained in
Section 6.1 and Section 6.2 shall survive the Closing until the date that is one
hundred and eighty (180) days after the Closing Date. Representations,
warranties, covenants and agreements shall terminate and be of no further force
and effect after the respective date of their expiration, after which time no
claim may be asserted thereunder by any Person, provided, that notwithstanding
the limitations set forth in the two preceding sentences, with respect to any
specific claim for indemnification hereunder delivered to the applicable Party
in accordance with the terms hereof on or before the expiration of such survival
period, such claim and the applicable Party’s obligation with respect thereto
shall survive until resolved pursuant to the terms hereof.

 

9.2          Indemnification in Favor of Buyer Parties.

 

(a)           Subject to the other terms of this Article 9, from and after the
Closing Date, each Seller shall indemnify, defend and hold harmless each Buyer
Party, its Affiliates, including (from and after the Closing) the Acquired
Company, and its and their respective Representatives (collectively, the “Buyer
Indemnified Parties”), from, against and in respect of any and all Losses
suffered or incurred by any of the Buyer Indemnified Parties or to which any of
the Buyer Indemnified Parties may otherwise become subject (regardless of
whether or not such Losses related to any Third-Party Claim) to the extent
arising out of or resulting from:

 

(i)            any inaccuracy or breach of any representation or warranty made
by such Seller in Article 3 or Article 4 or in the certificate delivered by such
Seller pursuant to Section 2.6(a)(iii);

 

(ii)           any failure or breach of any covenant, agreement or undertaking
made by such Seller in this Agreement;

 

(iii)          Taxes allocable to such Seller under Section 6.10(b) (taking into
account, and without duplication of, any such Taxes effectively borne by such
Seller as a result of the adjustments under Section 2.2) or paid by such Seller
to Buyer Parties pursuant to Section 6.10(b); and

 

(iv)          the ownership, use or operation of the Excluded Assets

 

80

--------------------------------------------------------------------------------



 

(b)           “Losses” means any and all liabilities, damages, fines, penalties,
losses, costs, expenses, claims, awards or judgments actually incurred,
involving or otherwise suffered by any Indemnified Party arising out of or
resulting from the indemnified matter, including reasonable out of pocket fees
and expenses of attorneys, consultants, accountants or other agents and experts
reasonably incident to matters indemnified against, and the costs of
investigation of such matters, and the costs of enforcement of the indemnity.

 

(c)           The Losses of the Buyer Indemnified Parties described in this
Section 9.2 as to which the Buyer Indemnified Parties are entitled to
indemnification hereunder are hereinafter collectively referred to as the “Buyer
Losses.”

 

(d)           Notwithstanding anything in this Agreement to the contrary, for
purposes of this Section 9.2, (i) an inaccuracy or breach of a representation or
warranty (other than Sections 4.5 or 4.6 or any reference to “Material” in the
term “Seller Material Contract”) shall be deemed to exist either if such
representation or warranty is actually inaccurate or breached or would have been
inaccurate or breached if such representation or warranty had not contained any
limitation or qualification as to materiality or Company Material Adverse Effect
(which instead will be read as any adverse effect or change), and (ii) the
amount of Losses in respect of any breach of a representation or warranty
(including any deemed breach resulting from the application of clause (i) but
excluding Section 4.6(a) and any reference to “Material” in the term “Seller
Material Contract”) shall be determined without regard to any limitation or
qualification as to materiality or Company Material Adverse Effect (which
instead will be read as any adverse effect or change) set forth in such
representation or warranty.

 

9.3          Indemnification Obligations of Buyer Parties.

 

(a)           Subject to the other terms of this Article 9, from and after the
Closing Date, Buyer Parties shall indemnify, defend and hold harmless Sellers,
their Affiliates and their respective Representatives (collectively, the “Seller
Indemnified Parties”), from, against and in respect of any and all Losses
suffered or incurred by any of the Seller Indemnified Parties or to which any of
the Seller Indemnified Parties may otherwise become subject (regardless of
whether or not such Losses related to any Third-Party Claim) to the extent
arising out of or resulting from:

 

(i)            any inaccuracy or breach of any representation or warranty made
by Buyer Parties in Article 5 or in the certificate delivered by Buyer Parties
pursuant to Section 2.6(b)(iii);

 

(ii)           any failure or breach of any covenant, agreement or undertaking
made by Buyer Parties in this Agreement; and

 

(iii)          Taxes allocable to Buyer Parties under Section 6.10(b) (taking
into account, and without duplication of, any such Taxes effectively borne by
Buyer Parties as a result of the adjustments under Section 2.2) or paid by Buyer
Parties to Sellers pursuant to Section 6.10(b).

 

(b)           The Losses of Seller Indemnified Parties described in this
Section 9.3 as to which the Seller Indemnified Parties are entitled to
indemnification hereunder are hereinafter collectively referred to as “Seller
Losses.”

 

81

--------------------------------------------------------------------------------



 

(c)           Notwithstanding anything in this Agreement to the contrary, for
purposes of this Section 9.3, (i) an inaccuracy or breach of a representation or
warranty (other than Sections 5.8 and 5.12) shall be deemed to exist either if
such representation or warranty is actually inaccurate or breached or would have
been inaccurate or breached if such representation or warranty had not contained
any limitation or qualification as to materiality or Buyer Material Adverse
Effect (which instead will be read as any adverse effect or change), and
(ii) the amount of Losses in respect of any breach of a representation or
warranty (including any deemed breach resulting from the application of clause
(i) but excluding Section 5.12(a)) shall be determined without regard to any
limitation or qualification as to materiality or Buyer Material Adverse Effect
(which instead will be read as any adverse effect or change) set forth in such
representation or warranty.

 

9.4          Indemnification Procedure.

 

(a)           Promptly after receipt by a Buyer Indemnified Party or a Seller
Indemnified Party (hereinafter collectively referred to as an “Indemnified
Party”) of notice by a Third Party (including any Governmental Authority) of any
claim for Losses or the commencement of a Proceeding or audit with respect to
which such Indemnified Party may be entitled to receive payment hereunder for
any Buyer Losses or any Seller Losses (as the case may be), such Indemnified
Party will notify Buyer Parties or such applicable Seller, as the case may be
(in such capacity, Buyer Parties or such applicable Seller is hereinafter
referred to as an “Indemnifying Party”), of such claim, Proceeding or audit;
provided, however, that the failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from liability under this Agreement except to the
extent, and only to the extent, that such failure materially prejudices the
Indemnifying Party. The Indemnifying Party will have the right, at its sole
expense, upon written notice delivered to the Indemnified Party within fifteen
(15) days after receiving such notice, to assume the defense of such Proceeding
with counsel selected by the Indemnifying Party and reasonably satisfactory to
the Indemnified Party. In the event, however, that the Indemnifying Party
declines or fails to (i) assume the defense of the Proceeding on the terms
provided above or to prosecute such defense in good faith or (ii) employ counsel
reasonably satisfactory to the Indemnified Party, in any case within such
fifteen (15) day period, then such Indemnified Party may employ counsel to
represent or defend it in any such Proceeding and the Indemnifying Party will
(subject to the other terms and provisions of this Agreement) pay the reasonable
fees and disbursements of such counsel as incurred. In any Proceeding with
respect to which indemnification is being sought hereunder, the Indemnified
Party or the Indemnifying Party, whichever is not assuming the defense of such
Proceeding, will have the right to participate in such matter and to retain its
own counsel at such Party’s own expense. The Indemnifying Party or the
Indemnified Party, as the case may be, will at all times use reasonable best
efforts to (x) diligently conduct the defense of any Proceeding for which it is
maintaining the defense, (y) keep the Indemnified Party or the Indemnifying
Party, as the case may be, reasonably apprised of the status of the defense of
any Proceeding the defense of which they are maintaining and (z) cooperate in
good faith with each other with respect to the defense of any such Proceeding;
provided, that the Indemnified Party shall not be required to bring
counter-claims or cross-claims against any Person.

 

(b)           No Indemnified Party may settle or compromise any claim or
Proceeding or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder without the prior written consent of
the Indemnifying Party, unless such settlement,

 

82

--------------------------------------------------------------------------------



 

compromise or consent (i) includes an unconditional release of the Indemnifying
Party from all liability arising out of such Proceeding, (ii) does not contain
any admission or statement of any wrongdoing or liability on behalf of the
Indemnifying Party and (iii) does not contain any equitable order, judgment or
term that in any manner affects, restrains or interferes with the business of
the Indemnifying Party or any of the Indemnifying Party’s Affiliates. An
Indemnifying Party may not, without the prior written consent of the Indemnified
Party, settle or compromise any Proceeding or consent to the entry of any
judgment with respect to which indemnification is being sought hereunder that
(A) does not result in a final, non-appealable, resolution of the Indemnified
Party’s liability with respect to the Proceeding (including, in the case of a
settlement, an unconditional written release of the Indemnified Party from all
further liability in respect of such Proceeding) or (B) may adversely affect the
Indemnified Party (other than as a result of money damages covered by the
indemnity), which consent shall not be unreasonably withheld, conditioned or
delayed.

 

(c)           A claim for indemnification by an Indemnified Party for any matter
not involving a Proceeding by a Third Party may be asserted by Buyer Parties (on
behalf of the Buyer Indemnified Parties) or a Seller (on behalf of the Seller
Indemnified Parties), as applicable, by written notice to the Indemnifying Party
from whom indemnification is sought. Such notice will specify with reasonable
specificity the basis for such claim. The Indemnifying Party shall have thirty
(30) days from its receipt of the notice to (i) cure the Losses complained of,
(ii) admit its liability for such Losses or (iii) dispute the claim for such
Losses. If the Indemnifying Party does not notify the Indemnified Party within
such thirty (30) day period that it has cured the Losses or that it disputes the
claim for such Losses, the amount of such Losses shall conclusively be deemed
disputed by the Indemnifying Party hereunder. If the Indemnifying Party notifies
the Indemnified Party within such thirty (30) day period that it disputes the
claim for such Losses, then the Indemnified Party may continue to seek remedies
available to it on the terms and subject to the provisions of this Agreement.

 

9.5        Calculation, Timing, Manner and Characterization of Indemnification
Payments; Escrow.

 

(a)           Payments of all amounts owing by an Indemnifying Party as a result
of a Third-Party Claim shall be made as and when Losses with respect thereto are
incurred by the Indemnified Party and within fifteen (15) Business Days after
the Indemnified Party makes demand therefor to the Indemnifying Party. Payments
of all amounts owing by an Indemnifying Party other than as a result of a
Third-Party Claim shall be made within fifteen (15) Business Days after the
later of (i) the date the Indemnifying Party is deemed liable therefor pursuant
to this Article 9 (whether because the Indemnifying Party admits or acknowledges
liability or otherwise) or (ii) if disputed, the date of a Final Determination
of the Indemnifying Party’s liability to the Indemnified Party under this
Agreement.

 

(b)           Once a payment is owed and payable as set forth in Section 9.5(a),
in circumstances where amounts are owing to any Buyer Indemnified Party from a
Seller in accordance with this Agreement, then Buyer Parties and such Seller
shall execute a Joint Instruction Letter to instruct the Transfer Agent to pay
such amount to the Buyer Indemnified Party in the form of Indemnity Units in
such Seller’s Indemnity Escrow Account (or, in the event such Seller is listed
on Schedule 3.8, Indemnity Units attributable to such Seller as indicated on
Exhibit A-1, which shall be paid on a pro rata basis by all Sellers that are not
listed on Schedule 3.8) with

 

83

--------------------------------------------------------------------------------



 

a total value equal to the amount to be so disbursed (valuing such Indemnity
Units at the Per Unit Value). Notwithstanding anything herein to the contrary,
no fractional Common Units shall be disbursed from any Indemnity Escrow Account,
and, to the extent that any such fractional units would be required to be so
disbursed but for this sentence, such fractional units shall be rounded down to
the nearest whole number of the applicable Common Units with cash distributed in
lieu of such fractional shares.

 

(c)           Escrow Release.

 

(i)            On the date that is 180 days after the Closing Date (such date,
the “Indemnity Escrow First Release Date”), an amount equal to one-half (1/2) of
the balance of the Indemnity Escrow Balance, minus the aggregate amount, if any,
which any Buyer Indemnified Party has claimed under this Article 9 with respect
to a particular Seller, to the extent such amount exceeds that amount of the
Indemnity Escrow Balance to be released pursuant to this Section 9.5(c)(i) (to
the extent such claims, if any, remain unresolved), shall be released to the
applicable Sellers. Such applicable Sellers and Buyer Parties shall promptly
(but in any event within five (5) Business Days of the Indemnity Escrow First
Release Date) execute and deliver a Joint Instruction Letter and any other
documentation that may be requested by the Transfer Agent to instruct the
Transfer Agent to transfer to such Sellers such amount to be released under this
Section 9.5(c)(i) through Indemnity Units with a total value equal to the amount
to be so released (valuing such Indemnity Units at the Per Unit Value), to an
account or accounts designated by such Seller pursuant to the Joint Instruction
Letter.

 

(ii)           On the one (1) year anniversary of the Closing Date (such date,
the “Indemnity Escrow Second Release Date”), an amount equal to the balance of
the Indemnity Escrow Balance, minus the aggregate amount, if any, which any
Buyer Indemnified Party has claimed under this Article 9 with respect to a
particular Seller (to the extent such claims, if any, remain unresolved) shall
be released to the applicable Sellers. Such applicable Sellers and Buyer Parties
shall promptly (but in any event within five (5) Business Days of the Indemnity
Escrow First Release Date) execute and deliver a Joint Instruction Letter and
any other documentation that may be requested by the Transfer Agent to instruct
the Transfer Agent to transfer to such Sellers such amount to be released under
this Section 9.5(c)(ii) through Indemnity Units with a total value equal to the
amount to be so released (valuing such Indemnity Units at the Per Unit Value),
to an account or accounts designated by such Seller pursuant to the Joint
Instruction Letter.

 

(iii)          Upon the resolution of all such outstanding claims described in
the first sentence of Section 9.5(c)(ii), each applicable Seller and Buyer
Parties shall promptly (but in any event within five (5) Business Days of such
resolution) execute and deliver a Joint Instruction Letter and any other
documentation that may be requested by the Transfer Agent to instruct the
Transfer Agent to transfer to such Seller all Indemnity Units then contained in
the Indemnity Escrow Account attributable to such Seller to an account or
accounts designated by such Seller pursuant to the Joint Instruction Letter.

 

9.6          Limits of Liability.

 

(a)           Notwithstanding anything to the contrary set forth herein, Buyer
Indemnified Parties shall not be entitled to recover on a claim for
indemnification under Section

 

84

--------------------------------------------------------------------------------



 

9.2(a)(i), or for any individual Buyer Loss or series of related Buyer Losses
(i) unless the amount of each such Buyer Loss or series of related Buyer Losses
exceeds one hundred thousand Dollars ($100,000) and (ii) then only to the extent
that all such Buyer Losses or series of related Buyer Losses that meet the
requirements of the preceding clause (i) in the aggregate (x) exceed the
Indemnity Deductible and (y) do not exceed the Seller Cap in the aggregate;
provided, however, that the foregoing limitation shall not apply to any claim
for indemnification with respect to any inaccuracy or breach (or deemed
inaccuracy or breach) of the Seller Fundamental Representations, the applicable
Tax Representations or the Special Warranty of Title. In no event shall Sellers
be liable for any Buyer Losses (when taken together with all other Buyer Losses
indemnifiable in accordance with the terms of this Section 9.6) in excess of the
Unadjusted Purchase Price.

 

(b)           Notwithstanding anything to the contrary set forth herein, Seller
Indemnified Parties shall not be entitled to recover on a claim for
indemnification under Section 9.3(a)(i), or for any individual Seller Loss or
series of related Seller Losses (i) unless the amount of each such Seller Loss
or series of related Seller Losses exceeds one hundred thousand Dollars
($100,000) and (ii) then only to the extent that all such Seller Losses or
series of related Seller Losses that meet the requirements of the preceding
clause (i) in the aggregate (x) exceed the Indemnity Deductible and (y) do not
exceed the Buyer Cap in the aggregate; provided, however, that the foregoing
limitation shall not apply to any claim for indemnification with respect to any
inaccuracy or breach (or deemed inaccuracy or breach) of the Buyer Fundamental
Representations or the applicable Tax Representations. In no event shall Buyer
Parties be liable for any Seller Losses (when taken together with all other
Seller Losses indemnifiable in accordance with the terms of this Section 9.6) in
excess of the Unadjusted Purchase Price.

 

(c)           Notwithstanding anything to the contrary set forth herein, the
obligations and liabilities of each Seller hereunder (including Sellers’
indemnification obligations under this Article 9) are several, and are not, and
shall not be claimed by any Buyer Indemnified Party to be, joint and several
with any other Seller.

 

9.7          Sole and Exclusive Remedy.

 

(a)           From and after the Closing, the remedies set forth in this
Article 9 shall, in the absence of Fraud, provide the sole and exclusive
remedies of the Parties arising out of, in connection with, relating to or
arising under this Agreement, any certificate (including the certificates
delivered at the Closing by Buyer Parties and Sellers pursuant to
Section 2.6(a)(iii) and Section 2.6(b)(iii), respectively) or instrument
delivered pursuant hereto, including any and all liabilities or obligations
related to environmental matters or liabilities or violations of Environmental
Laws or releases of any Constituents of Concern, whether based on contract,
tort, strict liability, other laws or otherwise, including any breach or alleged
breach of any representation, warranty, covenant or agreement made herein. The
Parties acknowledge and agree that, in the absence of Fraud, from and after the
Closing the remedies available in this Article 9 supersede (and each Party
waives and releases) any other remedies available at Law or in equity against
the other Parties including rights of rescission, rights of contribution and
claims arising under applicable statutes.

 

(b)           Buyer Parties, on behalf of themselves and all other Buyer
Indemnified Parties, further acknowledge and agree that, after the Closing, in
the absence of Fraud or as

 

85

--------------------------------------------------------------------------------



 

otherwise contemplated in Section 9.6(a), the Indemnity Escrow Balance then held
in the Indemnity Escrow Accounts, pursuant to this Agreement and the Escrow
Agreement, shall be the sole and exclusive source for satisfaction of any claims
by or on behalf of any Buyer Indemnified Party arising under this Article 9.

 

9.8          Compliance with Express Negligence Rule.

 

ALL RELEASES, LIMITATIONS ON LIABILITY AND INDEMNITIES CONTAINED IN THIS
AGREEMENT, INCLUDING THOSE IN THIS ARTICLE 9, SHALL APPLY IN THE EVENT OF THE
SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF THE
PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED, LIMITED OR INDEMNIFIED.

 

9.9          Insurance Proceeds.

 

The Buyer Losses and Seller Losses giving rise to any claim hereunder shall be
reduced by any insurance proceeds or other payments actually received by the
Indemnified Party (less the amount of any deductible paid or costs incurred by
such Indemnified Party in connection therewith) in satisfaction of any Losses
giving rise to the claim. Buyer Parties shall use commercially reasonable
efforts to recover under insurance policies or under other rights of recovery
for Losses; provided, however, that Buyer Parties shall be entitled to seek
payment (including indemnification) under this Agreement pending resolution of
any such recovery efforts.

 

9.10        Tax Treatment of Indemnity Payments.

 

For U.S. federal Income Tax purposes, the Parties agree to treat (and shall
cause each of their respective Affiliates to treat) any indemnity payment under
this Agreement as an adjustment to the Unadjusted Purchase Price unless a final
and non-appealable determination by an appropriate Governmental Authority (which
shall include the execution of an IRS Form 870-AD or successor form) provides
otherwise.

 

9.11        Damages Waiver.

 

No Indemnifying Party shall have any liability under this Article 9 to any
Indemnified Party for indirect, consequential, punitive or exemplary damages or
damages for lost profits, loss of revenue or diminution of value, except to the
extent of reimbursement of such damages actually recovered by a Third Party from
such Indemnified Party.

 

ARTICLE 10
Other Provisions

 

10.1        Notices. All notices, requests, demands and other communications
(“Notices”) required or permitted under this Agreement shall be in writing
addressed as indicated below, and any communication or delivery hereunder shall
be deemed to have been duly delivered upon the earliest of: (a) actual receipt
by the Party to be notified; (b) if sent by U.S. certified mail, postage
prepaid, return receipt requested, then the date shown as received on the return
notice; (c) if by email or facsimile transmission, then upon the earlier of
(i) a reply by the intended recipient whether by email, facsimile or otherwise;
provided that such intended recipient shall have an

 

86

--------------------------------------------------------------------------------



 

affirmative duty to reply promptly upon receipt if received during business
hours; and provided further, that an automated response from the email account
or server of the intended recipient shall not constitute an affirmative reply or
(ii) on the first (1st) Business Day after transmission (and sender shall bear
the burden of proof of delivery); or (d) if by Federal Express overnight
delivery (or other reputable overnight delivery service), the date shown on the
notice of delivery. Addresses for all such Notices and communication shall be as
follows:

 

If to Buyer Parties, to:

 

Kimbell Royalty Partners, LP

777 Taylor Street, Suite 810

Fort Worth, TX 76102

Email: Robert@kimbellrp.com

Facsimile: (817) 877-3728

Attention: Robert D. Ravnaas

 

With a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Email: jason.rocha@bakerbotts.com

Facsimile: (713) 229-2858

Attention: Jason A. Rocha

 

and

 

Kelly Hart & Hallman LLP

201 Main Street #2500

Fort Worth, TX 76102

Email: drew.neal@kellyhart.com

Facsimile: (817) 878-9739

Attention: Drew Neal

 

If to Sellers, to:

 

Springbok Investment Management, LP
5950 Berkshire Lane, Suite 1250
Dallas, Texas 75225
E-mail: rwatts@springbokenergy.com

Attention: Ryan Watts

 

and

 

NGP XI Mineral Holdings, LLC

c/o NGP Energy Capital Management, L.L.C.
2850 N. Harwood Street, 19th Floor

 

87

--------------------------------------------------------------------------------



 

Dallas, Texas 75201
E-mail: jzlotky@ngptrs.com

Attention: General Counsel



 

With a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP
600 Travis Street, Suite 2100

Houston, Texas 77002

E-mail: mpiazza@willkie.com

Attention: Michael De Voe Piazza

 

or to such other address or addresses as the Parties may from time to time
designate in writing.

 

10.2        Assignment.

 

No Party shall assign this Agreement or any part hereof without the prior
written consent of the other Parties. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective permitted successors and assigns.

 

10.3        Rights of Third Parties.

 

Subject to Sections 9.2, 9.3 and 10.11 and, nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the Parties, any right or remedies under or by reason of this
Agreement.

 

10.4        Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Any facsimile electronic transmittal (PDF) copies hereof or
signature hereon shall, for all purposes, be deemed originals.

 

10.5        Entire Agreement.

 

This Agreement (together with the Disclosure Schedules, the Transaction
Documents and exhibits to this Agreement) and the Confidentiality Agreements
constitute the entire agreement among the Parties and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby. In the event any provision of any other
Transaction Document shall in any way conflict with the provisions of this
Agreement (except where a provision therein expressly provides that it is
intended to take precedence over this Agreement), this Agreement shall control.

 

10.6        Disclosure Schedules.

 

Unless the context otherwise requires, all capitalized terms used in the
Disclosure Schedules shall have the respective meanings assigned in this
Agreement. No reference to or

 

88

--------------------------------------------------------------------------------



 

disclosure of any item or other matter in the Disclosure Schedules shall be
construed as an admission or indication that such item or other matter is
material or that such item or other matter is required to be referred to or
disclosed in the Disclosure Schedules. No disclosure in the Disclosure Schedules
relating to any possible breach or violation of any agreement or Law shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred. The inclusion of any information in the Disclosure
Schedules shall not be deemed to be an admission or acknowledgment by Sellers or
Buyer Parties, as applicable, in and of itself, that such information is
material to or outside the Ordinary Course of any Person or required to be
disclosed on the Disclosure Schedules. Each disclosure in the Disclosure
Schedules shall be deemed to qualify the particular sections or subsections of
the representations and warranties expressly referenced, and each other section
or subsection of the representations and warranties where the relevance of such
disclosure is reasonably apparent.

 

10.7        Amendments.

 

This Agreement may be amended or modified in whole or in part, and terms and
conditions may be waived, only by a duly authorized agreement in writing which
makes reference to this Agreement executed by each Party.

 

10.8        Severability.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. The Parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, they shall take any actions necessary
to render the remaining provisions of this Agreement valid and enforceable to
the fullest extent permitted by Law and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the Parties to the greatest extent legally permissible.

 

10.9        Specific Performance.

 

The Parties acknowledge and agree (a) that each Party would be irreparably
harmed by a breach by the other Party of any of such other Party’s obligations
under this Agreement and that the Parties would not have any adequate remedy at
law if any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and (b) that the
non-breaching Party shall be entitled to injunctive relief, specific
performance, and other equitable remedies against the breaching Party to enforce
the performance by the breaching Party of its obligations under this Agreement
(this being in addition to any other remedy to which the non-breaching Party may
be entitled at law or in equity), and the Parties hereby consent and agree to
such injunctive relief, specific performance, and other equitable remedies;
provided, that, notwithstanding anything to the contrary in this Agreement, in
no event shall Sellers be entitled to injunctive relief, specific performance,
and other equitable remedies against Buyer Parties to cause the Equity Financing
to be consummated. Accordingly, subject to the proviso in the preceding
sentence, each Party waives (i) any defenses in any action for specific
performance pursuant to

 

89

--------------------------------------------------------------------------------



 

this Agreement that a remedy at law would be adequate and (ii) any requirement
under any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.

 

10.10      Governing Law; Jurisdiction.

 

(a)           Law. This Agreement shall be governed and construed in accordance
with the Laws of the State of Delaware, without regard to the Laws that might be
applicable under conflicts of laws principles that would require the application
of the Laws of another jurisdiction.

 

(b)           Forum. The Parties agree that the appropriate, exclusive and
convenient forum for any disputes between any of the Parties hereto arising out
of this Agreement or the transactions contemplated hereby shall be in any state
or federal court in Harris County, Texas, and each of the Parties hereto
irrevocably submits to the jurisdiction of such courts in respect of any legal
proceeding arising out of or related to this Agreement. The Parties further
agree that the Parties shall not bring suit with respect to any disputes arising
out of this Agreement or the transactions contemplated hereby in any court or
jurisdiction other than the above-specified courts. The Parties further agree,
to the extent permitted by Law, that a final and non-appealable judgment against
a Party in any action or proceeding contemplated above shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the fact and amount of such judgment.

 

(c)           Jurisdiction. To the extent that any Party hereto has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each such Party hereby irrevocably (i) waives such immunity in
respect of its obligations with respect to this Agreement, and (ii) submits to
the personal jurisdiction of any court described in Section 10.10(b).

 

(d)           JURY WAIVER. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, LEGAL PROCEEDING OR CLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT.

 

10.11      No Recourse.

 

This Agreement may only be enforced against, and any claims or causes of action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made against
the entities that are expressly identified as Parties hereto in their capacities
as such and, except to the extent otherwise provided herein, no former, current
or future equity holders, controlling Persons, directors, officers, employees,
agents or Affiliates of any Party hereto or any former, current or future,
direct or indirect, equity holder, controlling Person, director, officer,
employee, general or limited partner, member, manager, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the Parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting

 

90

--------------------------------------------------------------------------------



 

the rights of any Party against the other Parties hereto, in no event shall any
Party or any of its Affiliates seek to enforce this Agreement against, make any
claims for breach of this Agreement against, or seek to recover monetary damages
from, any Non-Recourse Party.

 

10.12      Certain Sellers Representative.

 

(a)           Each of SEFF, SEFFA, SI, JI, KLF, FRC, SSR, VA and SCBV (each of
the foregoing, a “SEP Seller”, and collectively, the “SEP Sellers”) has
irrevocably constituted and appointed SIM and its successors, acting as
hereinafter provided, as such appointing Person’s attorney-in-fact to act on
behalf of such Person in connection with this Agreement and the transactions
contemplated hereby and acknowledges that such appointment is coupled with an
interest and is in consideration of the mutual covenants made in this Agreement
and will not be terminated by any act of any SEP Seller or by operation of law,
whether by the incapacity of any SEP Seller or by the occurrence of any other
event. Each SEP Seller hereby ratifies and confirms the foregoing.

 

(b)           In furtherance and without limitation of the foregoing, each of
the SEP Sellers hereby authorizes SIM to act on its behalf and take any actions
(or refrain from taking any action) related to this Agreement and the
transactions contemplated by this Agreement, which authority includes, without
limitation, the authority to, on behalf of such SEP Seller to (i) make any and
all decisions, determinations and elections contemplated by this Agreement or
any Transaction Document as being made (or that SEP Sellers are or become (or
that any SEP Seller is or becomes) entitled to make hereunder or thereunder or
with respect to such purposes or matters), including, without limitation, with
respect to any decision to close the transactions contemplated hereby or
terminate this Agreement, (ii) execute, provide, deliver and receive, as
applicable, all notices, statements, information, reports, consents, approvals
and other writings related to this Agreements, the Transaction Documents or such
purposes or matters that, in each case, are or may be required or permitted
hereunder or under any Transaction Document or with respect to such purposes or
matters, (iii) direct payment of any and all amounts payable to SEP Sellers
hereunder, under any Transaction Document or with respect to such purposes or
matters, (iv) exercise (or waive) any and all rights and remedies (without the
joinder or participation of such SEP Seller) of such SEP Seller under this
Agreement or any Transaction Document or with respect to such purposes or
matters, (v) the submission, handling and settlement of the Closing Statement or
Final Closing Statement, the handling and settlement of Title Defects, Title
Benefits, Title Defect Values, Title Benefit Values, Consents and Preferential
Rights, (vi) the negotiation, execution and delivery of any Transaction Document
and (vii) all other duties, notices and decision-making rights and
responsibilities under this Agreement or any Transaction Document with respect
to such SEP Seller. With respect to this Agreement, any Transaction Document and
such purposes and matters, all actions of SIM (and any actions that SIM refrains
from taking) in its capacity as attorney-in-fact of the SEP Sellers shall be
valid and binding for all purposes on each SEP Seller, and each SEP Seller
unconditionally ratifies and confirms and agrees to ratify and confirm any such
action or inaction by SIM. SIM shall have the sole and exclusive right to act on
behalf of any SEP Seller in connection with this Agreement and any Transaction
Document, but such right shall not limit Buyer Parties’ rights under any
contract, notice, consent, waiver or other document executed or delivered by any
SEP Seller (including this Agreement or any Transaction Document).

 

91

--------------------------------------------------------------------------------



 

(c)           Each SEP Seller acknowledges and agrees that (i) Buyer Parties
shall be entitled to rely on any action believed in good faith by Buyer Parties
to be taken by the SIM, on behalf of such SEP Seller, through the authority
described under this Section 10.12 and (ii) Buyer Parties shall be entitled to
treat as genuine any contract, notice or document furnished to it by SIM, if
Buyer Parties believed in good faith that such contract, notice or document was
genuine and to have been signed and presented pursuant to the authority
described in this Section 10.12. Buyer Parties shall not be liable to any SEP
Seller for any action taken, or omitted to be taken, by Buyer Parties based on
any such reliance or treatment. If Buyer Parties receive any conflicting notice,
direction or decision from or by any SEP Seller with respect this Agreement or
any Transaction Document, Buyer Parties shall be permitted to rely on the
notice, direction or decision of SIM and the SEP Sellers shall be bound thereby.

 

(d)           Notwithstanding anything to the contrary herein, if this Agreement
requires an action (or inaction) election, consent, report or communication of
any Seller individually or by Sellers collectively, such provision shall be
deemed to require that such action (or inaction), election, consent, report or
communication be made by SIM and NGP, as applicable, and this Agreement will be
construed accordingly.

 

(e)           For the avoidance of doubt, SIM shall not be the “seller
representative” for NGP.]

 

10.13      No Joint Obligations. It is acknowledged that Buyer Parties are
entering into a separate securities purchase agreement with Springbok Energy
Partners II Holdings, LLC (the “SEP II SPA”) substantially concurrently with the
execution of this Agreement. In addition to, and without any limitation of, the
provisions of Section 10.11, it is expressly acknowledged and agreed that:

 

(a)           except to the extent that a Seller is a party to the SEP II SPA
and then only to the extent set forth under the SEP II SPA, no Sellers nor any
of their Non-Recourse Parties shall have any liability for any obligations or
liabilities arising under the SEP II SPA, and in no event shall any Buyer
Indemnified Party seek to enforce the SEP II SPA against, make any claims for
breach of the SEP II SPA against, or seek to recover monetary damages from,
Sellers or any of its Non-Recourse Parties under the SEP II SPA;

 

(b)           Except to the extent that a “Seller” (as defined in the SEP II
SPA) is a party to the this Agreement and then only to the extent set forth
under this Agreement, none of such “Sellers” nor any of their “Non-Recourse
Parties” (as defined in the SEP II SPA) shall have any liability for any
obligations or liabilities arising under this Agreement, and in no event shall
any Buyer Indemnified Party seek to enforce this Agreement against, make any
claims for breach of this Agreement against, or seek to recover monetary damages
from, such Persons under this Agreement;

 

(c)           the obligations and liabilities of Sellers or any Seller under
this Agreement are several, and are not, and shall not be claimed by any Buyer
Indemnified Party to be, joint and several with “Sellers” or any “Seller” (each
as defined in the SEP II SPA); and

 

92

--------------------------------------------------------------------------------



 

(d)           the obligations and liabilities of “Sellers” or any “Seller” (each
as defined in the SEP II SPA) under the SEP II SPA are several, and are not, and
shall not be claimed by any Buyer Indemnified Party to be, joint and several
with Sellers or any Seller.

 

10.14      Legal Representation. Following the Closing, Willkie Farr & Gallagher
LLP (“Willkie”) may serve as counsel to Sellers and their Non-Recourse Parties,
in connection with any litigation, claim or obligation arising out of or
relating to this Agreement, notwithstanding such representation or any continued
representation of any other Person, and each of the Parties (on behalf of itself
and each of its Non-Recourse Parties) consents thereto and waives any conflict
of interest arising therefrom. The decision to represent Sellers and their
Non-Recourse Parties shall be solely that of Willkie. Any privilege attaching as
a result of Willkie representing Sellers or any of their Affiliates (including
the Acquired Company) in connection with this Agreement shall survive the
Closing and shall remain in effect; provided that such privilege from and after
the Closing shall be assigned to and controlled by Sellers; provided, further,
that in the event that any dispute arises after the Closing between Buyer
Parties or the Acquired Company, on the one hand, and any party other than the
Parties or any of their respective Non-Recourse Parties, on the other hand, then
Buyer Parties and the Acquired Company may assert such privilege to prevent the
disclosure of any Privileged Communications by Willkie to such third party. In
furtherance of the foregoing, each of the Parties agrees to take the steps
necessary to ensure that any privilege attaching as a result of Willkie
representing the Acquired Company in connection with this Agreement shall
survive the Closing, remain in effect and be assigned to and controlled by
Sellers. As to any privileged attorney client communications between Willkie and
the Acquired Company prior to the Closing Date (collectively, the “Privileged
Communications”), Buyer Parties, together with any of their Affiliates
(including after Closing, the Acquired Company), successors or assigns, agree
that no such party may use or rely on any of the Privileged Communications in
any action or claim against or involving any of the Parties or any of their
respective Non-Recourse Parties after the Closing. Notwithstanding the
foregoing, nothing herein shall be construed as a waiver by the Acquired Company
of the attorney-client privilege of the obligations of confidentiality owed by
Willkie to the Acquired Company with respect to matters not regarding this
Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

93

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
of the Parties as of the date first above written.

 

 

BUYER PARTIES:

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

By:

Kimbell Royalty GP, LLC

 

Its:

General Partner

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name: R. Davis Ravnaas

 

Title:   President and Chief Financial Officer

 

 

 

KIMBELL ROYALTY OPERATING, LLC

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name: R. Davis Ravnaas

 

Title:   President and Chief Financial Officer

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

SELLERS:

 

 

 

NGP XI MINERAL HOLDINGS, LLC

 

 

 

By:

/s/ Christopher G. Carter

 

Name: Christopher G. Carter

 

Title:   Authorized Person

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

SPRINGBOK ENERGY FEEDER FUND, LLC

 

 

 

By:

Springbok Investment Management, LP

 

Its:

Manager

 

 

 

By:

Springbok Management GP, Corp.

 

Its:

General Partner

 

 

 

By:

/s/ Ryan Watts

 

Name: Ryan Watts

 

Title:   Authorized Officer

 

 

 

SPRINGBOK ENERGY FEEDER FUND A, LLC

 

 

 

By:

Springbok Investment Management, LP

 

Its:

Manager

 

 

 

 

By:

Springbok Management GP, Corp.

 

Its:

General Partner

 

 

 

By:

/s/ Ryan Watts

 

Name: Ryan Watts

 

Title:   Authorized Officer

 

 

 

SPRINGBOK INVESTMENTS, LLC

 

 

 

By:

/s/ Ryan Watts

 

Name: Ryan Watts

 

Title:   President

 

 

 

SPRINGBOK CLASS B VEHICLE, LP

 

 

 

By:

Springbok Investment Management Holdings, LLC

 

Its:

General Partner

 

 

 

By:

/s/ Ryan Watts

 

Name: Ryan Watts

 

Title:   Sole Member

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

JASMINE INTERESTS, LLC

 

 

 

By:

/s/ Elizabeth Young

 

Name: Elizabeth Young

 

Title:   Authorized Person

 

 

 

KLF RED HEAD OIL AND GAS, LLC

 

 

 

By:

/s/ Kristie Ferguson

 

Name: Kristie Ferguson

 

Title:   Manager

 

 

 

FIELDING AND RITA CLAYTOR

 

 

 

By:

/s/ Fielding Claytor

 

Name: Fielding Claytor

 

 

 

By:

/s/ Rita Claytor

 

Name: Rita Claytor

 

 

 

SILVER SPUR RESOURCES, LLC

 

 

 

By:

/s/ Michael Heldoorn

 

Name: Michael Heldoorn

 

Title:   Manager

 

 

 

VIRGINIA ALTICK

 

 

 

By:

/s/ Virginia Altick

 

Name: Virginia Altick

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

Solely for the purposes set forth in Sections 6.20 and 10.12:

 

 

 

SPRINGBOK INVESTMENT MANAGEMENT, LP

 

 

 

By:

Springbok Management GP, Corp.

 

Its:

General Partner

 

 

 

By:

/s/ Ryan Watts

 

Name: Ryan Watts

 

Title:   Authorized Officer

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------